

[***] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended
OFFICE SUBLEASE
215 FREMONT STREET
CHARLES SCHWAB & CO., INC.
a California corporation,
as Sublandlord,
and
FITBIT, INC.,
a Delaware corporation,
as Subtenant






Dated as of


April 11, 2016


215 FREMONT STREET
Fitbit, Inc.

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


 
 
 
Article 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
7


 
 
 
1.1
Premises, Building, Project and Common Areas
7


1.2
Verification of Rentable Square Feet and Usable Square Feet of Premises,
Building, and Project
8


1.3
Furniture, Fixtures and Equipment
8


1.4
Basement Access
8


 
 
 
Article 2
 LEASE TERM; OPTION TERM
9


 
 
 
2.1
Lease Term
9


2.2
Delivery of each Floor
9


2.3
Option Term
9


2.4
Confirmation of Delivery
12


2.5
Early Access
12


2.6
Subtenant Improvements
12


 
 
 
Article 3
BASE RENT
13


 
 
 
Article 4
ADDITIONAL RENT; SECURITY DEPOSIT
13


 
 
 
4.1
General Terms
13


4.2
Definitions of Key Terms Relating to Additional Rent
13


4.3
[Intentionally Omitted]
21


4.4
Calculation and Payment of Additional Rent
21


4.5
Taxes and Other Charges for Which Subtenant Is Directly Responsible
23


4.6
Sublandlord's Books and Records
23


4.7
Security Deposit
24


4.8
Letter of Credit
25


 
 
 
Article 5
USE OF PREMISES
26


 
 
 
5.1
Permitted Use
26


5.2
Prohibited Uses
26


5.3
Subtenant's Security Responsibilities
27


5.4
Break Rooms and Private Meeting Spaces
27


5.5
Visible Premises Requirements
28


 
 
 
Article 6
SERVICES AND UTILITIES
29


 
 
 
6.1
Standard Subtenant Services
29


6.2
Overstandard Subtenant Use
30


6.3
Interruption of Use
31


6.4
Backup Utility Power
31


6.5
Energy Conservation and Governmental Policies
32


 
 
 



        
[***] Confidential Treatment Requested.
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
Page







 
 
 
6.6
LEED Certification
32


 
 
 
Article 7
REPAIRS
33


 
 
 
Article 8
ADDITIONS AND ALTERATIONS
34


 
 
 
8.1
Sublandlord's Consent to Alterations
34


8.2
Manner of Construction
35


8.3
Payment for Improvements
35


8.4
Construction Insurance
36


8.5
Sublandlord's Property
36


8.6
Communications and Computer Lines
37


8.7
Telecommunications Equipment
37


 
 
 
Article 9
COVENANT AGAINST LIENS
39


 
 
 
Article 10
INSURANCE
39


 
 
 
10.1
Indemnification and Waiver
39


10.2
Subtenant's Compliance With Sublandlord's Fire and Casualty Insurance
40


10.3
Subtenant's Insurance
40


10.4
Form of Policies
41


10.5
Subrogation
41


10.6
Additional Insurance Obligations
41


 
 
 
Article 11
DAMAGE AND DESTRUCTION
42


 
 
 
11.1
Repair of Damage to Premises by Sublandlord
42


11.2
Sublandlord's Option to Repair
43


11.3
Waiver of Statutory Provisions
43


 
 
 
Article 12
NONWAIVER
44


 
 
 
Article 13
CONDEMNATION
44


 
 
 
Article 14
ASSIGNMENT AND SUBLETTING
45


 
 
 
14.1
Transfers
45


14.2
Sublandlord's Consent
45


14.3
Transfer Premium
46


14.4
Sublandlord's Option as to Subject Space
47


14.5
Effect of Transfer
47


14.6
Occurrence of Default
48


14.7
Non-Transfers
48


14.8
Sublandlord’s Right to Sublease
49


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[***] Confidential Treatment Requested.
-ii-
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
Page







Article 15
SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
49


 
 
 
15.1
Surrender of Premises
49


15.2
Removal of Subtenant Property by Subtenant
49


 
 
 
Article 16
HOLDING OVER
50


 
 
 
Article 17
ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS
50


 
 
 
17.1
Estoppel Certificates
50


17.2
Financial Statements
51


 
 
 
Article 18
SUBORDINATION
51


 
 
 
Article 19
DEFAULTS; REMEDIES
52


 
 
 
19.1
Events of Default
52


19.2
Remedies Upon Default
52


19.3
Subleases of Subtenant
53


19.4
Efforts to Relet
54


19.5
Sublandlord Default
54


 
 
 
Article 20
COVENANT OF QUIET ENJOYMENT
55


 
 
 
Article 21
[INTENTIONALLY OMITTED]
55


 
 
 
Article 22
SIGNS
55


 
 
 
22.1
Subtenant's Signage RIghts Within the Building
55


22.2
Subtenant's Right to Exterior Building Signs
55


22.3
Subtenant's Installation of Signs
56


22.4
Removal, Repair and Restoration
56


22.5
Maintenance of Subtenant’s Signs
57


22.6
Prohibited Signage and Other Items
57


22.7
Rights Personal to Original Subtenant
57


22.8
Building Directory
57


22.9
Compliance with Applicable Laws
57


 
 
 
Article 23
COMPLIANCE WITH LAW
57


 
 
 
23.1
Applicable Laws
57


23.2
Hazardous Materials
58


23.3
Notice of Release and Investigation
58


23.4
Indemnification
59


23.5
Remediation Obligations; Subtenant's Rights on Cleanup by Sublandlord
59


23.6
Definition of "Hazardous Material"
59


 
 
 
 
 
 
 
 
 
 
 
 



[***] Confidential Treatment Requested.
-iii-
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
Page







Article 24
LATE CHARGES
60


 
 
 
Article 25
LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
60


 
 
 
25.1
Sublandlord's Cure
61


25.2
Subtenant's Reimbursement
61


 
 
 
Article 26
ENTRY BY LANDLORD
61


 
 
 
Article 27
PROVISIONS REGARDING THE MASTER LEASE
62


 
 
 
27.1
Lease Subordinate to Master Lease
62


27.2
Incorporated Provisions
62


27.3
Excluded Provisions
62


27.4
Performance
62


27.5
Termination of Master Lease
63


27.6
Effect of Right of First Offer
63


27.7
Release
63


27.8
Sublandlord’s Rights of Consent
63


27.9
No Privity
64


27.10
Conflict
64


27.11
Sublandlord’s Representations and Warranties
64


 
 
 
Article 28
TENANT PARKING
64


 
 
 
28.1
Parking In General
64


 
 
 
Article 29
MISCELLANEOUS PROVISIONS
65


 
 
 
29.1
Terms; Captions
65


29.2
Binding Effect
65


29.3
No Air Rights
65


29.4
[Intentionally Omitted]
65


29.5
Transfer of Sublandlord's Interest
65


29.6
Memorandum of Sublease
65


29.7
Sublandlord's Title
65


29.8
Relationship of Parties
66


29.9
Application of Payments
66


29.10
Time of Essence
66


29.11
Partial Invalidity
66


29.12
No Warranty
66


29.13
Sublandlord Exculpation
66


29.14
Entire Agreement
66


29.15
Right to Lease
67


29.16
Force Majeure
67


29.17
Waiver of Redemption by Subtenant
67


29.18
Notices
67


29.19
Joint and Several
68


29.20
Authority
68


29.21
Attorneys' Fees
68


 
 
 



[***] Confidential Treatment Requested.
-iv-
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
Page







29.22
GOVERNING LAW; WAIVER OF TRIAL BY JURY
69


29.23
Submission of Lease
69


29.24
Brokers
69


29.25
Independent Covenants
69


29.26
Project or Building Name and Signage
69


29.27
Counterparts
70


29.28
Confidentiality
70


29.29
Building Renovations
70


29.30
No Discrimination
70


29.31
OFAC Compliance
70


29.32
Definition of Sublandlord
71


29.33
Accessibility Disclosure
71


29.34
[Intentionally Omitted]
71


29.35
Business Days
71


29.36
Accessibility; Americans With Disabilities Act
71



LIST OF DEFINED TERMS
2016 Stevenson Calculation
8


Accountant
24


ADA
71


Additional Rent
13


Additional Required Work
35


Affiliate
48


Alterations
34


Anticipated Delivery Date
2


Applicable Laws
58


Available Space
11


Available Space Election Notice
11


Available Space Notice
11


Backup Utility Power
32


Backup Utility Power Fee
32


Base Building
36


Base Building Systems
36


Base Rent
13


Base Taxes
21


Base Year
14


BOMA
21


Break Room
28


Break Rooms
28


Building
7


Building Direct Expenses
14


Building Hours
29


Building Operating Expenses
14


Building Tax Expenses
14













[***] Confidential Treatment Requested.
-v-
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
Page







Building UPS Power
32


business day
71


Charles Schwab Entrance Sign
56


Common Areas
8


Comparable Buildings
8


Contemplated Effective Date
47


Contemplated Transfer Space
47


Control
49


Corporation
68


Delivery Condition
9


Delivery Date
9


Desired FF&E
8


Determination Period
10


Direct Expenses
14


Easements
33


Elected Available Space
11


Energy Use Disclosure Program
32


Environmental Laws
58


E-Power
32


Estimate
22


Estimate Statement
22


Estimated Excess
22


Event of Default
52


Excess
22


Exercise Notice Letter
10


Expense Year
14


Extension Option
9


[***]
10


Force Majeure
67


[***]
9


Hazardous Material
60


Holidays
29


HVAC
29


Initial Premises Work Letter
7


Intention to Transfer Notice
47


Land
7


Landlord NDA
52


Landlord Parties
39


Landlord Party
39


Lease
1


Lease Commencement Date
9


Lease Commencement Date through month 1
4


Lease Term
9


Lease Year
9


LEED
33


Letter of Credit
25


Letter of Credit Amount
25


 
 



[***] Confidential Treatment Requested.
-vi-
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
Page







Letter of Credit Bank
25


Lines
37


List
71


LOC Adjustment Date
26


LOC Reduction Requirements
26


Mail
67


Makeup Excess Payment Percentage
22


Makeup Expense Payment
22


Management Fee Cap
17


Master Landlord
1


Master Lease
1


Master Lease Extension Update
10


Memorandum of Sublease
66


month
3


Net Worth Requirement
49


Nine Month Period
47


Notice of Intention
10


Notices
67


OFAC
71


Operating Expenses
14


Option Premises
10


Option Term
9


Original Subtenant
57


Permitted Use
5


Permitted Uses
5


Premises
1


Private Event
28


Private Meeting Space
28


Private Meeting Spaces
28


Project
7


Proposition 13
20


Reduced LOC
26


Renovations
70


Rent
13


Rent Abatement Period
4


Rent Commencement Date
2


Repair Notice
43


Reservation
28


Reservation Room
28


Reservation Rooms
28


Rules and Regulations
27


Second Notice
55


Security Deposit
24


Statement
22


Subject Space
45


Sublandlord
1, 71


Sublandlord Party
18


 
 



[***] Confidential Treatment Requested.
-vii-
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 
Page







Sublandlord Repair Notice
42


Sublandlord’s Broker
69


Subtenant
1


Subtenant Auditor
23


Subtenant Improvements
12


Subtenant Parties
40


Subtenant Party
40


Subtenant Work Letter
12


Subtenant’s Broker
69


Subtenant’s Entrance Placard
56


Subtenant’s First Top Sign
56


Subtenant’s Name
56


Subtenant’s Second Top Sign
56


Subtenant’s Share
21


Subtenant’s Signs
56


Subtenant’s Third Top Sign
56


Subtenant’s Transfer Costs
47


Summary
1


Tax Expenses
19


Telecommunications Equipment
37


Transfer Notice
45


Transfer Premium
46


Transfer(s)
45


Transferee
45


Utility Power
32


 
 



EXHIBITS
A-1
OUTLINE OF PREMISES

A-2
COPY OF MASTER LEASE

B
SUBTENANT’S WORK LETTER (INITIAL PREMISES)

C
PROJECT LEGAL DESCRIPTION

D
DEPICTION OF THE BASEMENT PARKING AREA

E
RULES AND REGULATIONS

F
DEPICTION OF BREAK ROOMS AND PRIVATE MEETING SPACES

G
PREMISES DELIVERY CONFIRMATION FORM

H
DESIRED FF&E

I
FORM OF SUBTENANT’S ESTOPPEL CERTIFICATE

J-1
DEPICTION OF SUBTENANT’S FIRST TOP SIGN

J-2
DEPICTION OF SUBTENANT’S SECOND TOP SIGN

J-3
DEPICTION OF SUBTENANT’S THIRD TOP SIGN

J-4    DEPICTION OF SUBTENANT’S ENTRANCE PLACARD




[***] Confidential Treatment Requested.
-viii-
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------






215 FREMONT STREET
OFFICE SUBLEASE
This Office Sublease (the “Lease”), dated as of the date set forth in Section 1
of the Summary of Basic Lease Information (the “Summary”), below, is made by and
between Charles Schwab & Co., Inc., a California corporation (“Sublandlord”),
and Fitbit, Inc., a Delaware corporation (“Subtenant”).
RECITALS
A.    Sublandlord currently leases the Building and the Project (as each are
hereinafter defined), of which the Premises are a part, from Resnick in San
Francisco LLC, a Delaware limited liability company (“Master Landlord”), as
successor-in-interest to First States Investors 229, LLC, a Delaware limited
liability company, pursuant to that certain Lease, dated as of June 24, 2004,
between Sublandlord and Master Landlord, a copy of which is attached hereto as
Exhibit A-2 (the “Master Lease”).
B.     On the terms and conditions set forth herein, which are hereby agreed to
by Sublandlord and Subtenant, and of which Master Landlord, has or will receive,
notice, Subtenant desires to sublease the Premises from Sublandlord.
SUMMARY OF BASIC LEASE INFORMATION
TERMS OF LEASE
 
DESCRIPTION
1. Date:
 
April 11, 2016
2. Premises
 
 
(Article 1):
 
 
2.1 Building:
 
215 Fremont Street, San Francisco, CA 94105
2.2 Premises:
 
Shall mean 311,166 rentable square feet located on the second (2nd) through
eighth (8th) Floors (as hereinafter defined) of the Building broken down as
follows: (i) 46,714 rentable square feet of space located on the sixth (6th)
Floor of the Building, commonly known as Suite 600, (ii) 46,698 rentable square
feet of space located on the third (3) Floor of the Building, commonly known as
Suite 300 ((i) and (ii) are collectively referred to herein as the “Initial
Premises”), (iii) 46,692 rentable square feet of space located on the second
(2nd) Floor of the Building, commonly known as Suite 200, (iv) 46,698 rentable
square feet of space located on the fourth (4th) Floor of the Building, commonly
known as Suite 400, (v) 46,698 rentable square feet of space located on the
fifth (5th) Floor of the Building, commonly known as Suite 500, (vi) 15,384
rentable square feet of space



[***] Confidential Treatment Requested.
1
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





 
 
located on mezzanine Floor 7A of the Building, commonly known as Suite 7A, (vii)
46,979 rentable square feet of space located on the seventh (7th) Floor of the
Building, commonly known as Suite 700 and (viii) 15,303 rentable square feet of
space located on the (8th) floor of the Building, commonly known as Suite 800,
each as further set forth in Exhibit A-1 to this Lease (the “Premises”). As used
herein, the term “Floor” means each floor listed in clauses (i) through (viii)
above, as applicable. As used in Articles 1 through 29 below, the “Premises”
means and shall generally shall apply to those portions of the Building for
which a Delivery Date has occurred in accordance with the terms hereof (unless
the specific reference explicitly states it only applies to a specific portion
of the Premises or to the Premises in its entirety).


3. Lease Term
 
 
(Article 2).
 
 
3.1 Lease Term:
 
Eight (8) years and two (2) months, plus the partial month, if any, between the
Lease Commencement Date and the first day of the following calendar month.
3.2 Lease
Commencement Date:
 
April 1, 2016
3.3 Rent Commencement Date
 
The “Rent Commencement Date” for each Floor of the Premises shall be the earlier
of (i) the date upon which the Subtenant Improvements for such Floor are
Substantially Complete (as defined in the Initial Premises Work Letter, as
hereinafter defined), and (ii) ninety (90) days after the Delivery Date (as
hereinafter defined), subject only to (in the case of the Initial Premises only)
a Force Majeure Delay (as defined in the Initial Premises Work Letter.
3.3 Delivery Date:
 
The applicable Delivery Date for each Floor of the Premises shall be the date
upon which Sublandlord delivers the applicable Floor to Subtenant in the
Delivery Condition (as hereinafter defined). The anticipated Delivery Date for
each Floor of the Premises is as follows (the “Anticipated Delivery Date”), and
in no event shall the actual Delivery Date for each such floor be later than the
Anticipated Delivery Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[***] Confidential Treatment Requested.
2
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





 
Floor
Delivery Date
 
 
6th
4/1/2016
 
 
3rd
4/1/2016
 
 
7th
1/1/2017
 
 
7A
1/1/2017
 
 
5th
11/1/2017
 
 
4th
4/1/2018
 
 
2nd
6/1/2018
 
 
Part of 8
1/1/2019
 
 
 
 
3.4 Lease Expiration Date:
 
May 31, 2024, unless sooner terminated or extended pursuant to the terms hereof.
4. Base Rent for the Initial Premises
 
 
(Article 3):
 
 
Time Period
 
Annual
Base Rent
 
Monthly
Installment
of Base Rent
 
Annual
Rental Rate
per Rentable
Square Foot
 
Initial Premises Rent Commencement Date through month 12
 
$[***]
 
$[***]
 
$[***]
 
Month 13 through Month 24
 
$[***] *
 
$[***] *^
 
$[***] *
 
Month 25 through Month 36
 
$[***] *^
 
$[***] *^
 
$[***] *^
 
Month 37 through Month 48
 
$[***] *^
 
$[***] *^
 
$[***] *
 
Month 49 through Month 60
 
$[***] *^
 
$[***] *^
 
$[***] *^
 
Month 61 through Month 72
 
$[***] *^
 
$[***] *^
 
$[***] *^
 
Month 73 through Month 84
 
$[***] *^
 
$[***] *^
 
$[***] *^
 
Month 85 through Lease Expiration Date
 
$[***] *^
 
$[***] *^
 
$[***] *^
 

* [***] annual increases; ^ = rounded to the nearest cent.
As used herein, and elsewhere in this Lease, a “month” means a calendar month;
provided, however, if the Lease Commencement Date is other than the first day of
a calendar month, the period of the “Lease Commencement Date through month 1”
shall mean the period of time that includes the partial calendar month from the
Lease Commencement Date through the last day of such partial calendar month plus
the next succeeding one (1) full calendar month. For example, if the Lease
Commencement Date is the




[***] Confidential Treatment Requested.
3
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





15th day of February, the period of the “Lease Commencement Date through month
1” shall mean February 15th through March 31st.
If the Lease Commencement Date is other than the first day of a calendar month,
the Base Rent for such partial calendar month shall be prorated pursuant to
Article 3 of this Lease.
The initial annual Base Rent for all Floors other than the Floors comprising the
Initial Premises shall, beginning on the Rent Commencement Date for each such
Floor, be determined by multiplying the rentable square footage of such Floor by
the annual rental rate per rentable square foot applicable to the Initial
Premises as of such Rent Commencement Date, and Base Rent for such Floor shall
be subject to the same escalations (and on the same dates) as are applicable to
the Initial Premises. For example, if the Rent Commencement Date for the fifth
(5th) Floor occurs during the 18th month after the Initial Premises Rent
Commencement Date, then on the Rent Commencement Date for the fifth (5th) Floor
monthly Base Rent for the fifth (5th) Floor shall be $[***] (rounded to the
nearest cent), which amount equals the rentable square footage of the fifth
(5th) Floor (46,641) multiplied by the annual rental rate per rentable square
foot applicable to the Initial Premises during the eighteenth (18th) month after
the Initial Premises Rent Commencement Date ($[***]), the product of which is
then divided by twelve (12) to determine the initial Monthly Base Rent for the
fifth (5th) Floor, which Base Rent will then be subject to escalation on the
[***] after the Initial Premises Rent Commencement Date (i.e. [***] after the
Rent Commencement Date for the fifth (5th) Floor).
So long as no monetary or material Event of Default has occurred, Base Rent
shall be abated for a particular floor during the first full [***] following the
Rent Commencement Date for such Floor (the “Rent Abatement Period”). Such
abatement does not apply to Base Rent for the partial month if the Rent
Commencement Date for such Floor is other than the first day of the calendar
month. In the event of a monetary or material Event of Default hereunder,
abatement of Base Rent, if a Rent Abatement Period is then-occurring for any
Floor, shall immediately terminate with respect to every such Floor, and there
shall be no future Rent Abatement Period for any Floor for which the Rent
Commencement Date has not, as of such date, occurred. Subtenant acknowledges
that Subtenant’s right to receive abated Base Rent is expressly conditioned upon
Subtenant not causing a monetary or material Event of Default. Notwithstanding
anything to the contrary contained herein, in no event shall Additional Rent for
any Floor be abated or in any way reduced during any Rent Abatement Period.
5. Base Year
The Base Year for the Initial Premises shall be calendar year 2016. The Base
Year for each other Floor of the Premises, shall be the calendar year in which
the Delivery Date occurs for such applicable Floor, unless (i) the Delivery Date
for any such Floor occurs during November or December of any calendar year, in
which case the Base Year for such Floor shall be the next succeeding calendar
year, or (ii) if the Delivery Date for the fifth (5th) Floor occurs during
October, November or December of such calendar year, then the Base Year for the
fifth (5th) Floor shall be the next succeeding calendar year.
(Article 4):
 
6. Subtenant’s Share
Subtenant’s Share for the Initial Premises shall be 26.11%, which equals the
rentable square footage of the Initial





[***] Confidential Treatment Requested.
4
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





 
Premises (93,412 RSF), divided by the rentable square footage of the Building
(357,763 RSF). For each subsequent Floor of the Premises that Subtenant
occupies, Subtenant’s Share for such Floor shall be computed consistent with the
calculation of Subtenant’s Share for the Initial Premises (i.e. by dividing the
rentable square footage of such Floor by the rentable square footage of the
Building).
 
 
(Article 4):
 
7. Permitted Use
General office use consistent with a first-class office
(Article 5).
Building, and hardware lab for the research, testing and prototyping of
Subtenant’s products in its business of developing mobile software applications
and accessories for use in the health and wellness industry, commercial
cafeteria (including a kitchen), all hands meeting space for assembly, and
related uses incidental thereto, in each case, to the extent permitted by
Applicable Laws (collectively, the “Permitted Uses” and each, a “Permitted Use”)
and no other use and any other non-retail, lawful use approved by Sublandlord,
in Sublandlord’s reasonable discretion.
 
 
8. Security Deposit
[***]
(Article 4):
 
9. Parking:
(Article 27)
None
10. Address of Subtenant
 
(Section 29.18):
Fitbit, Inc.
405 Howard Street, Suite 550
San Francisco, CA 94105
Attention: Dawn Birkett
with a copy to:
Fitbit, Inc.
405 Howard Street, Suite 550
San Francisco, CA 94105
Attn: General Counsel
11. Address of Sublandlord
See Section 29.18 of the Lease.
(Section 29.18):
 
12. Broker(s)
Sublandlord’s Broker:
(Section 29.24):
Avison Young







[***] Confidential Treatment Requested.
5
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





 
601 California Street, 5th Floor
San Francisco, CA 94108
Attention: Nick Slonek
Subtenant’s Broker:
Savills Studley
550 South Winchester Blvd., Suite 600
San Jose, CA 95128
Attention: Mr. John Brady











[***] Confidential Treatment Requested.
6
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------






ARTICLE 1
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
1.1    Premises, Building, Project and Common Areas.
1.1.1    The Premises. Sublandlord hereby (i) leases to Subtenant and Subtenant
hereby leases from Sublandlord the Initial Premises, and (ii) shall lease to
Subtenant, on or before the applicable Anticipated Delivery Date, the remainder
of the Premises as set forth in Section 2.2 of the Summary. The outline of each
Floor is set forth on Exhibit A-1 attached hereto and made a part hereof, each
Floor of the Premises has the number of rentable square feet as set forth in
Section 2.2 of the Summary. The parties hereto agree that the lease of the
Premises is upon and subject to the terms, covenants and conditions herein set
forth, and Subtenant covenants as a material part of the consideration for this
Lease to keep and perform each and all of such terms, covenants and conditions
by it to be kept and performed and that this Lease is made upon the condition of
such performance. The parties hereto hereby acknowledge that the purpose of
Exhibit A-1 is to show the approximate location of the Premises in the Building
(as defined below) only, and such exhibit is not meant to constitute an
agreement, representation or warranty as to the construction of the Premises,
the precise area thereof or the specific location of the Common Areas (as
defined below) or the elements thereof or of the accessways to the Premises or
the Project (as defined below). Except as specifically set forth in this Lease
and in the Subtenant Work Letter (Initial Premises) attached hereto as Exhibit B
(the “Initial Premises Work Letter”), Sublandlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Initial Premises or the Premises. Subtenant also acknowledges that
neither Sublandlord nor any agent of Sublandlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Subtenant’s business, except as specifically set forth in this Lease and the
Initial Premises Work Letter. Subject to the terms of the Initial Premises Work
Letter, the taking of possession of any Floor of the Premises by Subtenant shall
conclusively establish that such Floor and the Building were at such time in
good and sanitary order, condition and repair, unless Subtenant objects to such
condition no later than six (6) months after the applicable Delivery Date;
provided, however, that notwithstanding any objection by Subtenant at any time
after the Delivery Date, in no event shall the Rent Commencement Date for any
such Floor be in any way amended or revised after the original Rent Commencement
Date for such Floor has been established.
1.1.2    The Building and the Project. The Premises are a part of the building
set forth in Section 2.1 of the Summary (the “Building”). The Building is part
of an office project known as “215 Fremont.” The term “Project”, as used in this
Lease, shall mean (i) the separate legal parcel of land on which the Building is
located, which land is described on Exhibit C attached hereto and made a part
hereof (the “Land”), (ii) the Building, (iii) the Common Areas, (iv) all other
related improvements and facilities located on the Land and (v) all
appurtenances thereto.
1.1.3    Common Areas. Subtenant shall have the non-exclusive right to use in
common with other Building tenants the Common Areas, subject to the Rules and
Regulations referred to in Article 5 of this Lease. Those portions of the
Project which are provided, from time to time, for use in common by Sublandlord,
Subtenant and any other tenants of the Project and such other portions of the
Project designated by Sublandlord in its reasonable discretion, including
certain areas designated for the exclusive use of certain tenants, or to be
shared by Sublandlord and certain tenants, are collectively referred to herein
as the “Common Areas.”, which Common Areas shall be designated as such by


[***] Confidential Treatment Requested.
7
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





Sublandlord. The manner in which the Common Areas are maintained and operated
shall at the sole discretion of Sublandlord, provided that Sublandlord shall
maintain and operate the same in a manner consistent with that of other
first-class, high-rise office buildings in the San Francisco, California area,
which are comparable in size (containing at least 300,000 rentable square feet),
quality of construction, and services and amenities to the Building (the
“Comparable Buildings”) and shall be consistent with the terms of the Master
Lease, and the use of the Common Areas shall be subject to such rules,
regulations and restrictions as Sublandlord and/or Master Landlord may make from
time to time. Sublandlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Common
Areas; provided, however, Sublandlord shall use commercially reasonable efforts
to minimize disruption to Subtenant’s business during the construction of any
alterations or additions, and provided further that any alteration, addition or
change in location of the elements of the Common Areas shall not adversely and
materially affect Subtenant’s rights under this Lease or Subtenant’s access to
the Premises.
1.2    Verification of Rentable Square Feet and Usable Square Feet of Premises,
Building, and Project. The “rentable square feet” of the Premises were
calculated pursuant to BOMA (as defined below) by Stevenson System, Inc., on
March 2, 2016 (the “2016 Stevenson Calculation”), and such calculations have
been provided to Subtenant. Sublandlord and Subtenant accept the 2016 Stevenson
Calculation, as reflected in Section 2.2 of the Summary for the Premises and
357,763 rentable square feet of the Building as final.
1.3    Furniture, Fixtures and Equipment. Subtenant shall purchase the
furniture, fixtures and equipment located on the third (3rd) Floor set forth on
Exhibit H attached hereto and made a part hereof (the “Desired FF&E”) by paying
to Sublandlord the sum of [***] Dollars ($[***]) therefor. Sublandlord shall
remove from the third (3rd) Floor, prior to the Delivery Date therefor, all of
the furniture, fixtures and equipment located on the 3rd Floor that is not
Desired FF&E.
1.4    Basement Access. In addition to the Premises and the Common Areas,
Subtenant shall have the right to access the basement parking area located
beneath the Building, which is depicted on Exhibit D attached hereto and made a
part hereof (the “Basement Parking Area”), for the purposes of storing bikes
owned or used by Subtenant’s employees and utilizing the showers and lockers
located therein, all of which shall be made available to Subtenant and
Subtenant’s employees on a first come, first served, nonexclusive basis together
with other tenants (and employees thereof) of the Building. Sublandlord, at
Sublandlord’s sole cost and expense, shall provide Subtenant (i) identification
cards, which will permit Subtenant and any employee thereof to access the
Basement Parking Area through a secure bicycle gate and (ii) with a secure,
shared bicycle storage area located in the Basement Parking Area, which shall be
made available to Subtenant on a non-exclusive basis. Except to the extent
arising from [***] of Sublandlord or any Sublandlord Party (as defined in
Section 4.2.7.2 below), in no event shall Sublandlord be liable to Subtenant or
any other Subtenant Party for any loss of personal property or any damage
thereto or to any Person or for any other losses suffered by Subtenant, any
other Subtenant Party or any other Person, resulting from, or arising in
connection with, Subtenant’s or any other Subtenant Party’s use of the Basement
Parking Area.




[***] Confidential Treatment Requested.
8
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------






ARTICLE 2
LEASE TERM; OPTION TERM
2.1    Lease Term. The terms and provisions of this Lease shall be effective as
of the date of this Lease. The term of this Lease (the “Lease Term”) shall be as
set forth in Section 3.1 of the Summary and shall commence on the Lease
Commencement Date, as set forth in Section 3.2 of the Summary (the “Lease
Commencement Date”), and terminate on the date set forth in Section 3.4 of the
Summary (the “Lease Expiration Date”), unless this Lease is sooner terminated or
extended as hereinafter provided. For purposes of this Lease, the term “Lease
Year” shall mean each consecutive twelve (12) month period during the Lease
Term, commencing on the first full calendar month of the Lease Term.
2.2    Delivery of each Floor. Each Floor shall be delivered to Subtenant, in
the Delivery Condition (as hereinafter defined), on or before the Anticipated
Delivery Date applicable to such Floor, as set forth in Section 3.3 of the
Summary. As used herein the term “Delivery Condition” means that such Floor is
in broom clean condition, free of all tenancies (other than Sublandlord’s
interest under the Master Lease), has had all cabling removed (except the
cabling located on the third (3rd) Floor), is in a water tight condition, and
the exterior walls, roof, all structural and seismic components of the Building,
HVAC, electrical and plumbing systems serving such Floor and the Building are
operational, in good working order and condition, and, to the best of
Sublandlord’s knowledge, without any duty to investigate, complies with all
Applicable Laws which the Building is required to comply with based on the date
the Building was constructed or portions thereof were renovated, as applicable,
such that as of the Delivery Date there shall be no violations of Applicable
Law, which the applicable Floor is required to comply with at the time such
Floor is delivered. Sublandlord warrants the condition of the Premises in the
immediately preceding sentence for a period of six (6) months from the
respective Delivery Date, and Sublandlord shall perform, at Sublandlord’s sole
cost and expense (not to be passed through as an Operating Expense), all repairs
necessary to make same true, during such six (6) month period, upon receipt of
written notice from Subtenant of evidence that the applicable portion of the
Premises was not delivered in the required Delivery Condition on the Delivery
Date, which notice shall be delivered to Sublandlord within such six (6) month
period; provided, however, that in the event of such notice, in no event shall
the Delivery Date, once established, be amended, delayed or otherwise revised as
a result thereof. The date upon which each Floor is delivered to Subtenant in
the Delivery Condition shall be referred to herein as the “Delivery Date” for
such Floor. In no event shall the Delivery Date for any Floor of the Premises
occur after the Anticipated Delivery Date applicable to such Floor, as set forth
in Section 3.3 of the Summary.
2.3    Option Term.
2.3.1    Option Right. Sublandlord acknowledges that it has a right to extend
the term of the Master Lease beyond the Lease Expiration Date, pursuant to
Section 4 of the Master Lease. Sublandlord hereby grants Subtenant [***] to
extend (the “Extension Option”) the Lease Term for [***] Lease Years, beginning
on [***] and terminating on [***] (the “Option Term”) on the terms and
conditions set forth in this Section 2.3. If Subtenant exercises the Extension
Option, during the first [***] of the Option Term, Subtenant shall lease
the[***] of the Premises (collectively, the [***] ; provided, that Subtenant may
[***] if Sublandlord chooses, in its sole and absolute discretion, to make [***]
by Subtenant during the [***] Lease Years of the Option Term. If Subtenant
exercises [***] Lease Year of the Option Term, Subtenant shall [***] and the
[***] of the Premises (collectively, the [***] ; provided,


[***] Confidential Treatment Requested.
9
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





that Subtenant may [***] Sublandlord chooses, in its sole and absolute
discretion, to make [***] Lease Year of the Option Term. [***]. During the
Option Term, the provisions of this Lease, as it may be amended in writing prior
to the commencement date of the Option Term, shall continue in effect, except
that Subtenant shall occupy the Option Premises (as hereinafter defined) during
the Option Term in its then “as is” condition, there shall be no abatement of
Rent, nor shall there be any credit or allowance given to Subtenant for
improvements to the Option Premises. As used herein, the term [***], means, as
applicable, the [***], and any [***], which [***] shall also constitute the
“Premises” during the Option Term.
2.3.2    Notice of Intention; Extension Determination. Sublandlord hereby
agrees, no later than [***] prior to the Lease Expiration Date, [***] as to
whether or not Sublandlord is [***] Within [***] after receipt of the [***] ,
Subtenant shall notify Sublandlord in writing as to whether or not [***] If
Subtenant notifies Sublandlord, pursuant to the immediately preceding sentence,
that Subtenant [***] then no later than [***] prior to the Lease Expiration
Date, Sublandlord shall provide Subtenant with [***] regarding [***] ). During
the period starting on the date that is [***] and ending on the date that is
[***] prior to the [***] the parties will [***] , through good faith
discussions, whether (a) [***] and if so, whether [***] and (b) [***] to [***]
as provided in [***] and if so, whether Subtenant will [***] . No later than
[***] following the [***] (time being of the essence), Sublandlord and Subtenant
will [***] whereby (i) [***] the Extension Option will be deemed to be of no
further force and effect, and this Lease shall terminate on the Lease Expiration
Date, unless sooner terminated, (ii) Sublandlord will [***] , Subtenant shall
irrevocably [***] , Sublandlord shall [***] of Subtenant’s [***] for such [***]
, and Sublandlord shall [***] no later than [***] after the mutual execution and
delivery of the [***] the first [***] ) and to deliver [***] to Subtenant, or
(iii) Sublandlord and Subtenant shall affirm that the this Lease shall terminate
on the Lease Expiration Date, unless sooner terminated. If Sublandlord and
Subtenant fail to enter into and deliver, within the [***] following the
expiration of the [***] for any reason, then Subtenant’s Extension Option shall
be automatically and conclusively determined to have been terminated and be of
no further force and effect, and this Lease shall terminate on the Lease
Expiration Date, unless sooner terminated. Notwithstanding anything herein to
the contrary, Subtenant shall have no right to exercise Subtenant’s Extension
Option if a material or monetary Event of Default exists and is continuing under
this Lease at the time the Exercise Notice Letter is delivered.
2.3.3    Option Rent. If the Extension Option is validly exercised pursuant to a
mutually executed and delivered Exercise Notice Letter, the Base Rent payable by
Subtenant during the Option Term shall be equal to[***] of the [***] as such
term is defined in, and as such amount is determined pursuant to the terms of,
[***] of the [***] . Once [***] is determined by [***] under the terms of the
[***] Sublandlord shall provide Subtenant with written notice of the same.
2.3.4    [***]. If the Extension Option is validly exercised pursuant to a
mutually executed and delivered Exercise Notice Letter, then notwithstanding
Subtenant’s [***] set forth [***] , during the Extension Term, (i)[***] , (ii)
under [***] , Subtenant shall only have the right [***] during the Extension
Term, and all other [***] of Subtenant set forth in [***] shall be [***] ;
provided, however, that all obligations of Subtenant in connection with[***] as
such term is defined during the original Lease Term, [***]
2.3.5    [***]




[***] Confidential Treatment Requested.
10
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





2.3.6    Transfer Restrictions. The rights contained in this Section 2.3 shall
be personal to Original Subtenant and any Affiliate or successor assignee of
Subtenant in connection with a transfer pursuant to Section 14.7 of this Lease,
and may only be exercised by Original Subtenant or any Affiliate or successor
assignee of Subtenant in connection with a transfer pursuant to Section 14.7 of
this Lease (and not any other assignee, sublessee or transferee of Subtenant’s
interest in this Lease), if Original Subtenant, or such Affiliate or successor
assignee of Subtenant in connection with a transfer pursuant to Section 14.7, of
this Lease occupies the entire Premises at the time of the Lease Expiration
Date.
2.3.7    Confirmation of Terms. If the Extension Option is validly exercised
pursuant to [***] , Sublandlord and Subtenant shall execute an amendment to this
Lease reflecting such extension, [***] , promptly after same have been
ascertained.
2.4    Confirmation of Delivery. Promptly after the delivery of each Floor to
Subtenant in the Delivery Condition, Sublandlord and Subtenant shall execute a
Premises delivery confirmation, in the form attached hereto as Exhibit G
confirming in writing (i) the Delivery Date of such Floor, (ii) the estimated
Rent Commencement Date and Base Rent for such Floor, (iii) the total Subtenant
Improvement Allowance applicable to such Floor, calculated in accordance with
Section 2.6 below, (iv) the Rent Commencement Date of each Floor previously
delivered to Subtenant and the Base Rent applicable thereto, (v) Subtenant’s
Share as of the date thereof (inclusive of the Floor to which such amendment
applies), (vi) the Base Year for such Floor, and (vii) any other term that
either party reasonably request be confirmed with respect to the Premises as of
such date, along with an executed work letter agreement, in the same form as the
Initial Premises Work Letter attached hereto (and with the same [***] Dollars
($[***] ) per rentable square foot Subtenant Improvement Allowance (as
hereinafter defined)), governing such Floor, with only Floor-specific changes
(each a “Subtenant Work Letter”).
2.5     Early Access. Upon the mutual execution of this Lease, Subtenant shall
be permitted to tour the prospective Premises with a representative of
Sublandlord for purposes of measuring all or any portion of such Premises and
showing all or any portion of such Premises to Subtenant’s architects,
engineers, contractors and other design and construction professionals involved,
or to be involved, in the construction of the Subtenant Improvements.
Sublandlord and Subtenant hereby acknowledge that Sublandlord is currently
occupying such Premises. Upon Sublandlord’s vacation of each Floor of the
Premises, Sublandlord shall notify Subtenant that Sublandlord has vacated such
Floor, and, at such time, Subtenant shall have full access to such Floor for the
purposes of installing furniture systems, fixtures, equipment, computer cabling
and telecommunications systems therein.
2.6    Subtenant Improvements. Sublandlord shall provide Subtenant with a tenant
improvement allowance (the “Subtenant Improvement Allowance”) for each Floor of
the Premises equal to[***] Dollars ($[***] ) per rentable square foot of such
Floor to be used for costs related to the initial design and construction of
Subtenant’s improvements in the Premises, which are permanently affixed to the
Premises (collectively, the “Subtenant Improvements”), all done in accordance
with the Initial Premises Work Letter or any Subtenant Work Letter entered into
after the date hereof, in accordance with the terms hereof, applicable to other
Floors of the Premises. The Subtenant Improvement Allowance for the Initial
Premises shall be as set forth in the Initial Premises Work Letter. Subtenant
shall have the right to use the Subtenant Improvement Allowance for any Floor
for the build out of any Subtenant Improvements in any portion of the Premises,
not just the Floor for which the Subtenant Improvement Allowance is otherwise
payable; provided, however that Subtenant shall not


[***] Confidential Treatment Requested.
11
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





receive any Subtenant Improvement Allowance for any particular Floor unless and
until the Delivery Date for such Floor has occurred.



ARTICLE 3

BASE RENT
Subtenant shall pay, for each Floor of the Premises for which the Rent
Commencement Date has occurred, without prior notice or demand, to Sublandlord
at the address set forth for Sublandlord in Section 29.18 below, or such other
address as Sublandlord may from time to time designate in writing, by a check
for currency or ACH which, at the time of payment, is legal tender for private
or public debts in the United States of America, base rent (“Base Rent”) as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever, except for the permitted Rent Abatement Period. The Base Rent for
the first full calendar month of the Initial Premises (as well as any prorated
Base Rent for any partial month after the Lease Commencement Date) of the Lease
Term shall be paid at the time of Subtenant’s execution of this Lease, and such
sum shall be applied to the Base Rent due upon the expiration of the Rent
Abatement Period. If any payment of Base Rent is for a period which is shorter
than one month, the Base Rent for any fractional month shall accrue on a daily
basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Base Rent. All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
per day basis shall be prorated on the same basis.



ARTICLE 4

ADDITIONAL RENT; SECURITY DEPOSIT
4.1    General Terms. In addition to paying the Base Rent specified in Article 3
of this Lease, for each Floor for which the Rent Commencement Date has occurred,
Subtenant shall pay Subtenant’s Share (as defined below) of the annual Building
Direct Expenses (as defined below) which are in excess of the amount of Building
Direct Expenses for the applicable Base Year (as defined below); provided,
however, that in no event shall any decrease in Building Direct Expenses for any
Expense Year (as defined below) below Building Direct Expenses for the
applicable Base Year entitle Subtenant to any decrease in Base Rent or any
credit against sums due under this Lease. Such payments by Subtenant, together
with any and all other amounts payable by Subtenant to Sublandlord pursuant to
the terms of this Lease, are hereinafter collectively referred to as the
“Additional Rent”, and the Base Rent and the Additional Rent are herein
collectively referred to as “Rent”. All amounts due under this Article 4 as
Additional Rent shall be payable for the same periods and in the same manner as
the Base Rent. Without limitation on other obligations of Subtenant which
survive the expiration or earlier termination of this Lease, the obligations of
Subtenant to pay the Additional Rent provided for in this Article 4 shall
survive the expiration or earlier termination of this Lease.
4.2    Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:


[***] Confidential Treatment Requested.
12
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





4.2.1    Base Year. “Base Year” shall mean, for each Floor, the period set forth
in Section 5 of the Summary.
4.2.2    Building Direct Expenses. “Building Direct Expenses” shall mean
Building Operating Expenses and Building Tax Expenses (as defined below).
4.2.3    Building Operating Expenses. “Building Operating Expenses” shall mean
the portion of Operating Expenses (as defined below) allocated to the tenants of
the Building pursuant to the terms of Section 4.3 below.
4.2.4    Building Tax Expenses. “Building Tax Expenses” shall mean that portion
of Tax Expenses (as defined below) allocated to the tenants of the Building
pursuant to the terms of Section 4.3 below.
4.2.5    Direct Expenses. “Direct Expenses” shall mean Operating Expenses and
Tax Expenses.
4.2.6    Expense Year. “Expense Year” shall mean each calendar year in which any
portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires. Sublandlord, upon notice to Subtenant, may change
the Expense Year from time to time to any other consecutive twelve (12) month
period and, in the event of any such change, Subtenant’s Share of Building
Direct Expenses shall be equitably adjusted for any Expense Year involved in any
such change.
4.2.7    Operating Expenses.
4.2.7.1.    Inclusions to Operating Expenses. “Operating Expenses” shall mean
all expenses, costs and amounts of every kind and nature which Sublandlord pays
during any Expense Year because of or in connection with the ownership,
management, maintenance, security, repair, replacement, restoration or operation
of the Project, or any portion thereof, subject to the terms and provisions of
Section 4.2.7. Without limiting the generality of the foregoing, Operating
Expenses shall specifically include any and all of the following:
(i)    the cost of supplying all utilities, the cost of operating, repairing,
maintaining, and renovating the utility, telephone, mechanical, sanitary, storm
drainage, and elevator systems, and the cost of maintenance and service
contracts in connection therewith;
(ii)    the cost of licenses, certificates, permits and inspections and the cost
of contesting any governmental enactments which may affect Operating Expenses,
and the costs incurred in connection with a governmentally mandated
transportation system management program or similar program;
(iii)    the cost of earthquake insurance and all other insurance carried by
Sublandlord in connection with the Project as reasonably determined by
Sublandlord; provided, however, that (a) earthquake insurance deductibles shall
not exceed [***] Dollars ($[***] in any Expense Year, and provided further any
earthquake insurance deductibles of [***] Dollars ($[***] , and Subtenant shall
[***] , and (b) any other insurance deductibles shall not exceed [***] Dollars
($[***] ) in any Expense Year, and provided further any such other insurance
deductibles of [***] Dollars ($[***] ; [***]


[***] Confidential Treatment Requested.
13
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





(iv)    the cost of landscaping, relamping, and all supplies, tools, equipment
and materials used in the operation, repair and maintenance of the Project, or
any portion thereof;
(v)    costs incurred, which are applied to the deducible of any insurance
claim, subject to clause (iii) above;
(vi)    fees and other costs, including reasonable management fees (subject to
the limitation set forth in Section 4.2.7.2(xiii) below), consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance and repair of the Project;
(vii)    payments under any equipment rental agreements and the fair rental
value of any management office space;
(viii)    subject to Section 4.2.7.2(vi) below, wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project;
(ix)    operation, repair and maintenance of all systems, equipment and
components thereof of the Project;
(x)    the cost of janitorial, alarm, security and other services, replacement
of wall and floor coverings, ceiling tiles and fixtures in Common Areas,
maintenance and replacement of curbs and walkways, and repair to roofs and
reroofing;
(xi)    amortization (including interest on the unamortized cost) over the
useful life, determined in accordance with generally accepted accounting
principles, of the cost of acquiring or the rental expense of personal property
used in the maintenance, operation and repair of the Project, or any portion
thereof;
(xii)    the cost of capital improvements or other costs incurred in connection
with the Project (A) which are intended to effect and actually result in
economies in the operation or maintenance of the Project, or any portion thereof
(but only to the extent of the annual cost savings reasonably anticipated by
Sublandlord), (B) that are required to comply with present reasonable
conservation programs, (C) which are replacements of nonstructural items located
in the Common Areas required to keep the Common Areas in good order or
condition, or (D) that are required under any governmental law or regulation
enacted after the applicable Base Year; provided, however, that any capital
expenditure shall be amortized (including interest on the amortized cost at the
rate that Sublandlord would reasonably pay to finance such capital improvement)
over its useful life reasonably determined in accordance with generally accepted
accounting principles;
(xiii)    costs, fees, charges or assessments imposed by, or resulting from any
mandate imposed on Sublandlord by any federal, state or local government for
fire and police protection, trash removal, community services, or other services
which do not constitute Tax Expenses (as hereinafter defined); and


[***] Confidential Treatment Requested.
14
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





(xiv)    payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Building with other buildings near the Project.
4.2.7.2.    Exclusions to Operating Expenses. Notwithstanding the provisions of
Section 4.2.7.1 above, for purposes of this Lease, Operating Expenses shall not,
however, include:
(i)    costs, including marketing costs, legal fees, space planners’ fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or future leasing of
the Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for new tenants
initially occupying space in the Project after the Lease Commencement Date or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Project
(excluding, however, such costs relating to any Common Areas);
(ii)    except as set forth in clauses 4.2.7.1 (xi), (xii), and (xiii) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest, costs of capital repairs and alterations, and
costs of capital improvements and equipment;
(iii)    costs for which Sublandlord is reimbursed by any tenant or occupant of
the Project or by insurance through (a) its carrier, (b) any tenant’s carrier or
(c) through anyone else, and electric power costs for which any tenant directly
contracts with the local public service company;
(iv)    any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(v)    costs associated with the operation of the business of the partnership or
entity which constitutes Sublandlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project),
which entity costs shall include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Subtenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of Sublandlord’s interest in the
Project, and costs incurred in connection with any disputes between Sublandlord
and its employees, between Sublandlord and Project management, or between
Sublandlord and other tenants or occupants, and Sublandlord’s general corporate
overhead and general and administrative expenses;
(vi)    the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-a-vis time spent on matters unrelated thereto; provided, that in no event
shall Operating Expenses for purposes of this Lease include wages and/or
benefits attributable to personnel above the level of Project manager;




[***] Confidential Treatment Requested.
15
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





(vii)    amounts paid as ground rental or Master Lease rental for the Project by
Sublandlord or Master Landlord;
(viii)    except for a Project management fee to the extent allowed pursuant to
item (xiii), below, overhead and profit increment paid to the Sublandlord or to
subsidiaries or affiliates of Sublandlord for services in the Project to the
extent the same exceeds the costs of such services rendered by qualified,
first-class unaffiliated third parties on a competitive basis;
(ix)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Sublandlord, provided that any compensation
paid to any concierge at the Project shall be includable as an Operating
Expense;
(x)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project;
(xi)    all items and services for which Subtenant or any other tenant in the
Project reimburses Sublandlord or which Sublandlord provides selectively to one
or more tenants (other than Subtenant) without reimbursement;
(xii)    costs, other than those incurred in ordinary maintenance and repair,
for sculpture, paintings, fountains or other objects of art, except to the
extent necessary or reasonably desirable to maintain the first class quality of
the Project;
(xiii)    fees payable by Sublandlord for management of the Project in excess of
[***] ([***] ) of [***] (the “Management Fee Cap”);
(xiv)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(xv)    rent for any office space occupied by Project management personnel to
the extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
Comparable Buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;
(xvi)    costs arising from the gross negligence or willful misconduct of
Sublandlord or its agents, employees, vendors, contractors, or providers of
materials or services providing such services at the direction of Sublandlord
(each, a “Sublandlord Party”);
(xvii)    costs (A) incurred to comply with laws relating to the removal of
Hazardous Material (as defined below) except for immaterial amounts completed in
connection with routine maintenance and repairs the cost of which do not exceed
$[***] per instance; which was in existence in the Building or on the Project
prior to the


[***] Confidential Treatment Requested.
16
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





Lease Commencement Date; and (B) costs incurred to remove, remedy, contain, or
treat Hazardous Material, which hazardous material is brought into the Building
or onto the Project after the date hereof by Sublandlord, Master Landlord or any
other tenant of the Project except for immaterial amounts completed in
connection with routine maintenance and repairs the cost of which do not exceed
$[***] per instance;
(xviii)    costs arising from Sublandlord’s charitable or political
contributions;
(xix)    any gifts provided to any entity whatsoever, including, but not limited
to, Subtenant, other tenants, employees, vendors, contractors, prospective
tenants and agents;
(xx)    the cost of any magazine, newspaper, trade or other subscriptions;
(xxi)    any amount paid to Sublandlord or to subsidiaries or affiliates of
Sublandlord for services in the Project to the extent the same exceeds the cost
of such services rendered by qualified, first-class unaffiliated third parties
on a competitive basis;
(xxii)    costs arising from Sublandlord’s failure to comply with any applicable
governmental laws or regulations (including, but not limited to the ADA (as
hereinafter defined)) in existence at the time of the Lease Commencement Date;
(xxiii)    any entertainment expenses and travel expenses of Sublandlord, its
employees, agents, partners and affiliates;
(xxiv)    co-insurance amounts or any deductibles in excess of amounts set forth
in clause (iii) of Section 4.2.7.1 above;
(xxv)    any amounts solely attributable to Sublandlord, including any penalty,
fee or interest charged to Sublandlord due to the failure of Sublandlord to pay
rent under the Master Lease or any default by Sublandlord under the Master
Lease;
(xxvi)    reserves of any kind;
(xxvii)    Tax Expenses;
(xxviii)    costs to the extent attributable to the garage in the Building
and/or the Project or any other concession or club operated by Master Landlord
or Sublandlord for which a separate charge or fee is required for the use
thereof by Subtenant or its employees (including, without limitation, payroll
for clerks, attendants, book-keeping, parking, insurance premiums, parking
charge taxes, parking management fees, parking tickets, janitorial services,
striping and painting of surfaces); provided, that such costs shall be excluded
only to the extent of the separate fees or charges collected by Master Landlord
or Sublandlord; and




[***] Confidential Treatment Requested.
17
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





(xxix)    any expense or cost of a type that is not customarily incurred by
landlords of Comparable Buildings.
If Sublandlord is not furnishing any particular work or service (the cost of
which, if performed by Sublandlord, would be included in Operating Expenses) to
a tenant who has undertaken to perform such work or service in lieu of the
performance thereof by Sublandlord, Operating Expenses shall be deemed to be
increased by an amount equal to the additional Operating Expenses which would
reasonably have been incurred during such period by Sublandlord if it had at its
own expense furnished such work or service to such tenant. If the Building is
not at least ninety-five percent (95%) occupied during all or a portion of the
applicable Base Year or any Expense Year, Sublandlord shall make an appropriate
adjustment to the components of Operating Expenses for such year to determine
the amount of Operating Expenses that would have been incurred had the Building
been ninety-five percent (95%) occupied; and the amount so determined shall be
deemed to have been the amount of Operating Expenses for such year.
If, in any year following the applicable Base Year, Sublandlord incurs any
category of Operating Expense, other than a capital expenditure, that was not
incurred and included in Operating Expenses for any portion of the applicable
Base Year, Operating Expenses for the applicable Base Year shall be deemed
increased by the amount that would have been included in Operating Expenses for
the applicable Base Year with respect to such category of Operating Expense if
Sublandlord had incurred such category of Operating Expense and included the
same in Operating Expenses during the entire applicable Base Year. Conversely,
if, in any year following an applicable Base Year, Sublandlord does not incur a
category of Operating Expense, other than a capital expenditure, that was
included in Operating Expenses during the applicable Base Year, Operating
Expenses for the applicable Base Year shall be deemed reduced by the amount
Sublandlord incurred during the applicable Base Year with respect to such
category of Operating Expense. Notwithstanding anything to the contrary
contained herein, capital expenditures incurred during the Lease Term shall be
included as Operating Expenses to the extent permitted under Section 4.2.7.1,
and in no event shall this paragraph apply to any capital expenditures that may
be incurred during the Lease Term.


4.2.8    Taxes.
4.2.8.1.    Tax Expenses. “Tax Expenses” shall mean all federal, state, county,
or local governmental or municipal taxes, fees, charges or other impositions of
every kind and nature, whether general, special, ordinary or extraordinary
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Subtenant, personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems and equipment,
appurtenances, furniture and other personal property used in connection with the
Project, or any portion thereof), which shall be paid or accrued during any
Expense Year (without regard to any different fiscal year used by such
governmental or municipal authority) because of or in connection with the
ownership, leasing and operation of the Project, or any portion thereof. Tax
Expenses shall include, without limitation:
(i)    any tax on the rent, right to rent or other income from the Project, or
any portion thereof, or as against the business of leasing the Project, or any
portion;


[***] Confidential Treatment Requested.
18
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





(ii)    any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Subtenant and Sublandlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, and, in further
recognition of the decrease in the level and quality of governmental services
and amenities as a result of Proposition 13, Tax Expenses shall also include any
governmental or private assessments or the Project’s contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies;
(iii)    any assessment, tax, fee, levy, or charge allocable to or measured by
the area of the Premises or the Rent payable hereunder, including, without
limitation, any business or gross income tax or excise tax with respect to the
receipt of such Rent, or upon or with respect to the possession, leasing,
operating, management, maintenance, alteration, repair, use or occupancy by
Subtenant of the Premises, or any portion thereof;
(iv)    any assessment, tax, fee, levy or charge, upon this transaction or any
document to which Subtenant is a party, creating or transferring an interest or
an estate in the Premises; and
(v)    all of the real estate taxes and assessments imposed upon or with respect
to the Building and Project; provided, however, Subtenant shall have the benefit
of [***] accordingly upon receipt of the actual tax adjustment based upon such
reassessment.


4.2.8.2.    Other Costs. Any costs and expenses (including, without limitation,
reasonable attorneys’ and consultants’ fees) incurred in attempting to protest,
reduce or minimize Tax Expenses shall be included in Tax Expenses in the Expense
Year such expenses are incurred. Tax refunds shall be credited against Tax
Expenses and refunded to Subtenant regardless of when received, based on the
Expense Year to which the refund is applicable; provided, however, in no event
shall the amount to be refunded Subtenant for any such Expense Year exceed the
total amount paid by Subtenant as Additional Rent under this Article 4 for such
Expense Year. If Tax Expenses for any period during the Lease Term or any
extension thereof are increased after payment thereof for any reason, including,
without limitation, error or reassessment by applicable governmental or
municipal authorities, Subtenant shall pay Sublandlord upon demand Subtenant’s
Share of any such increased Tax Expenses included by Sublandlord as Building Tax
Expenses pursuant to the terms of this Lease. Notwithstanding anything to the
contrary contained in this Section 4.2.8 (except as set forth in
Section 4.2.8.1, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Sublandlord’s general or net income
(as opposed to rents, receipts or income attributable to operations at the
Project), (ii) any items included as Operating Expenses, (iii) any items paid by
Subtenant under Section 4.5 of this Lease, (iv) reserves for future Tax Expenses
and (v) any increases in Tax


[***] Confidential Treatment Requested.
19
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





Expenses caused by a change in ownership for which Sublandlord receives tax
increase protection pursuant to Section 7(a) of the Master Lease.
4.2.8.3.    Base Taxes. The amount of Tax Expenses for the applicable Base Year
attributable to the valuation of the Project, inclusive of tenant improvements,
shall be known as the “Base Taxes.” If in any comparison year subsequent to the
applicable Base Year the amount of Tax Expenses decreases below the amount of
Base Taxes for the Premises, then for purposes of all subsequent comparison
years, including the comparison year in which such decrease in Tax Expenses
occurred, the Base Taxes and therefore the applicable Base Year shall be
decreased by an amount equal to the decrease in Tax Expenses; provided, however,
if the amount of Tax Expenses for the Premises subsequently increases in any
comparison year from that decreased amount, the Base Taxes for the Premises
shall be increased by an amount equal to the increase in the Tax Expenses for
the Premises but not in excess of the Base Taxes for the applicable Base Year.
4.2.9    Subtenant’s Share. “Subtenant’s Share” shall mean the percentages set
forth in Section 6 of the Summary. Subtenant’s Share is calculated by
multiplying the number of rentable square feet of the applicable Floor of the
Premises as set forth in Section 2 of the Summary by 100, and dividing the
applicable product by the rentable square feet in the Building. The rentable
square feet of the Premises and Building is measured by using the Building
Owners and Managers Association Standard Method for Measuring Floor Area in
Office Buildings, ANSI/BOMA Z65.1 - 2010 (“BOMA”), provided that the rentable
square footage of the Building shall include all of, and the rentable square
footage of the Premises therefore shall include a portion of, the square footage
of the Common Areas located within the Building and the Common Area and occupied
space of the portion of the Building or Project, dedicated to the service of the
Building. In the event the rentable square footage of the Building is remeasured
and Subtenant and Sublandlord enter into an amendment to this Lease, after the
date of such remeasurement expanding the portion of the Building leased by
Subtenant, such that Subtenant is leasing additional space within the Building
in addition to leasing the Premises (as defined herein), then, in such case, the
rentable square footage of such expansion space shall be based on the rentable
square footage amounts set forth in such remeasurement, and Subtenant’s Share,
for such expansion space, shall be based on the remeasured rentable square
footage of the Building.
4.3    [Intentionally Omitted].
4.4    Calculation and Payment of Additional Rent. If for any Expense Year
ending or commencing within the Lease Term, the applicable Subtenant’s Share of
Building Direct Expenses for such Expense Year exceeds the applicable
Subtenant’s Share of Building Direct Expenses applicable to the applicable Base
Year for any Floor of the Premises, then Subtenant shall pay to Sublandlord, in
the manner set forth in Section 4.4.1, below, and as Additional Rent, an amount
equal to such excess (the “Excess”).
4.4.1    Statement of Actual Building Direct Expenses and Payment by Subtenant.
On or before May 1st of each calendar year, Sublandlord shall give to Subtenant
following the end of each Expense Year, a statement (the “Statement”) which
shall state the Building Direct Expenses incurred or accrued for such preceding
Expense Year and which shall indicate the amount of the Excess. Upon receipt of
the Statement for each Expense Year commencing or ending during the Lease Term,
if an Excess is present, Subtenant shall pay, with its next installment of Base
Rent due, the full amount of the Excess for such Expense Year, less the amounts,
if any, paid during such Expense Year as Estimated Excess (as defined below),
and if Subtenant paid more as Estimated Excess than the actual Excess, Subtenant
shall receive a credit in the amount of Subtenant’s overpayment against Rent
next due


[***] Confidential Treatment Requested.
20
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





under this Lease. The failure of Sublandlord to timely furnish the Statement for
any Expense Year shall not prejudice Sublandlord or Subtenant from enforcing its
rights under this Article 4. Notwithstanding the foregoing, if Sublandlord fails
to furnish a Statement on or before May 30th in the calendar year following an
Expense Year for which the Statement applies, then Subtenant shall not be
required to pay Sublandlord any increase in Additional Rent above the prior
Expense Year until the Statement is delivered. Even though the Lease Term has
expired and Subtenant has vacated the Premises, when the final determination is
made of Subtenant’s Share of Building Direct Expenses for the Expense Year in
which this Lease terminates, if an Excess is present, Subtenant shall
immediately pay to Sublandlord such amount, and if Subtenant paid more as
Estimated Excess than the actual Excess, Sublandlord shall, within thirty
(30) days, deliver a check payable to Subtenant in the amount of the
overpayment. For any Statement issued by Sublandlord to Subtenant within the
time period listed in this Section 4.4.1, Sublandlord may correct such Statement
within twelve (12) months after it is initially issued, but may not further
correct it thereafter, and Subtenant shall not be required to pay any additional
Excess for such preceding Expense Year after the expiration of such twelve (12)
month period. The provisions of this Section 4.4.1 shall survive the expiration
or earlier termination of this Lease.
4.4.2    Statement of Estimated Building Direct Expenses. On or before May 1,
Sublandlord shall give Subtenant a yearly expense estimate statement (the
“Estimate Statement”) which shall set forth Sublandlord’s reasonable estimate
(the “Estimate”) of what the total amount of Building Direct Expenses for the
then-current Expense Year shall be and the estimated excess (the “Estimated
Excess”) as calculated by comparing the Estimate for such Expense Year to the
amount of Building Direct Expenses for the applicable Base Year for each Floor
of the Premises. The failure of Sublandlord to timely furnish the Estimate
Statement for any Expense Year shall not preclude Sublandlord from enforcing its
rights to collect any Estimated Excess under this Article 4, nor shall
Sublandlord be prohibited from revising any Estimate Statement or Estimated
Excess theretofore delivered to the extent necessary. Immediately after
Subtenant’s receipt of the Estimate Statement, Subtenant shall pay, with its
next succeeding installment of Base Rent due, a percentage of the Estimated
Excess for the then-current Expense Year (reduced by any amounts paid pursuant
to the last sentence of this Section 4.4.2) (such payment, the “Makeup Expense
Payment”), which percentage represents the percentage of Estimated Excess that
was not billed to Subtenant, as of such date, for such Expense Year (such
percentage, the “Makeup Excess Payment Percentage”). The Makeup Excess Payment
Percentage shall be determined by a fraction, the numerator of which shall be
the number of months which have elapsed in such current Expense Year, including
the month of such payment, and the denominator of which shall be twelve (12).
After Subtenant has paid to Sublandlord the Makeup Expense Payment in accordance
with the immediately preceding sentence, and until a new Estimate Statement is
furnished (which Sublandlord shall have the right to deliver to Subtenant at any
time), Subtenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Sublandlord to Subtenant.
4.5    Taxes and Other Charges for Which Subtenant Is Directly Responsible.
4.5.1    Personal Property Taxes. Subtenant shall be liable for and shall pay
ten (10) days before delinquency, taxes levied against Subtenant’s equipment,
furniture, fixtures and any other personal property located in the Premises. If
any such taxes on Subtenant’s equipment, furniture, fixtures and any other
personal property are levied against Sublandlord or Sublandlord’s property or if
the assessed value of Sublandlord’s property is increased by the inclusion
therein of a value placed upon such Subtenant’s equipment, furniture, fixtures
or any other personal property of Subtenant and if Sublandlord pays the taxes
based upon such increased assessment, which Sublandlord shall have the right to
do


[***] Confidential Treatment Requested.
21
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





regardless of the validity thereof, Subtenant shall upon demand repay to
Sublandlord the taxes so levied against Sublandlord or the proportion of such
taxes resulting from such increase in the assessed value of Sublandlord’s
property, as the case may be.
4.5.2    Taxes on Improvements in Premises. If the tenant improvements in the
Premises installed after a respective Delivery Date by Subtenant and whether or
not affixed to the real property so as to become a part thereof, are assessed
for real property tax purposes at a valuation higher than the valuation at which
tenant improvements conforming to Sublandlord’s and Master Landlord’s “building
standard” in other space in the Building are assessed, then the Tax Expenses
levied against Sublandlord or the Project by reason of such excess assessed
valuation shall be deemed to be taxes levied against personal property of
Subtenant and shall be governed by the provisions of Section 4.5.1, above;
provided, that Sublandlord uniformly applies such excess assessed valuation for
the same period uniformly to all tenants in the Building.
4.5.3    Other Taxes. Notwithstanding any contrary provision herein, Subtenant
shall pay prior to delinquency any (i) rent tax or sales tax, service tax,
transfer tax or value added tax, or any other applicable tax on the rent or
services herein or otherwise respecting this Lease, (ii) taxes assessed upon or
with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Subtenant of the Premises or any portion
of the Project, or (iii) taxes assessed upon this transaction or any document to
which Subtenant is a party creating or transferring an interest or an estate in
the Premises.
4.6    Sublandlord’s Books and Records. Within twelve (12) months after receipt
of a Statement by Subtenant, if Subtenant disputes the amount of Additional Rent
set forth in the Statement, an independent certified public accountant (which
accountant is a member of a nationally recognized accounting firm, has previous
experience in reviewing financial operating records of landlords of office
buildings, and is retained by Subtenant on a non contingency fee basis) (the
“Subtenant Auditor”), designated and paid for by Subtenant, may, after
reasonable notice to Sublandlord and at reasonable times, inspect Sublandlord’s
records with respect to the Statement at Sublandlord’s offices; provided that,
at such time, no monetary or material Event of Default is occurring and
Subtenant has paid all Rent, including amounts required to be paid under the
applicable Estimated Statement, as the case may be. In connection with such
inspection, Subtenant and Subtenant’s agents must agree in advance to follow
Sublandlord’s reasonable rules and procedures regarding inspections of
Sublandlord’s records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection. Subtenant’s failure to
dispute the amount of Additional Rent set forth in any Statement within six
(6) months following Subtenant’s receipt of such Statement shall be deemed to be
Subtenant’s approval of such Statement and Subtenant, thereafter, waives the
right or ability to dispute the amounts set forth in such Statement. If after
such inspection, Subtenant still disputes such Additional Rent, a determination
as to the proper amount shall be made, at Subtenant’s expense, by an independent
certified public accountant (the “Accountant”) selected by Sublandlord and
subject to Subtenant’s reasonable approval; provided that if such certification
by the Accountant proves that Direct Expenses were overstated by more than [***]
([***] ), then the cost of the Accountant, and the cost of such determination
certification, shall be paid by Sublandlord; provided, that in no event shall
the costs thereof to be paid by Sublandlord exceed [***] Dollars[***] ($[***] ).
Any reimbursement amounts determined to be owing by Sublandlord to Subtenant or
by Subtenant to Sublandlord shall be (i) in the case of amounts owing from
Subtenant to Sublandlord, paid within thirty (30) days following such
determination, and (ii) in the case of amounts owing from Sublandlord to
Subtenant, credited against the next payment of Rent due Sublandlord under the
terms of this Lease, or if the Lease Term has expired, paid to Subtenant within
thirty (30) days


[***] Confidential Treatment Requested.
22
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





following such determination. In no event shall this Section 4.6 be deemed to
allow any review of any of Sublandlord’s records by any subtenant of Subtenant.
Subtenant agrees that this Section 4.6 shall be the sole method to be used by
Subtenant to dispute the amount of any Direct Expenses payable or not payable by
Subtenant pursuant to the terms of this Lease, and Subtenant hereby waives any
other rights at law or in equity relating thereto.
4.7    Security Deposit.
4.7.1    Security Deposit. Subject to Section 4.8, upon execution of this Lease,
Subtenant shall deposit or cause to be deposited with Sublandlord a cash sum in
the amount of [***] Dollars ($[***] ) (the “Security Deposit”). Sublandlord
shall hold the Security Deposit as security for the performance of Subtenant’s
obligations under this Lease. If Subtenant defaults (after the expiration of
applicable notice and cure periods) on any provision of this Lease, Sublandlord
may, after such notice as may be required under this Lease and without prejudice
to any other remedy it has, apply all or a part of the Security Deposit to:
4.7.1.1.    any Rent or other sum not paid in accordance herewith; or
4.7.1.2.    any expense, loss, or damage that Sublandlord may suffer because of
an Event of Default including, without limitation, Rent that would accrue after
such Event of Default.
4.7.1.3.    to remedy any failure by Subtenant to repair or maintain the
Premises or to perform any other obligations hereunder.
Subtenant hereby waives any and all rights under and benefits of Section 1950.7
of the Civil Code of California and any similar law, statute or ordinance now or
hereafter in effect.


4.7.2    Sublandlord’s Transfer of Security Deposit on Transfer of Real
Property. If Sublandlord disposes of its interests in all or any portion of the
Premises, Sublandlord may deliver or credit the Security Deposit (or the
applicable portion thereof) to Sublandlord’s successor-in-interest in the
Premises (or portion thereof) and upon such delivery or credit, shall be
relieved of further responsibility with respect to the Security Deposit (or the
applicable portion thereof so credited).
4.7.3    Restoration of Security Deposit. If Sublandlord applies any portion of
the Security Deposit pursuant to Section 4.7.1 above, Subtenant shall, within
thirty (30) days after written demand by Sublandlord, deposit with Sublandlord
an amount sufficient to restore the Security Deposit to the amount required to
be maintained by Subtenant as a Security Deposit in accordance with the terms
hereof.


4.7.4    Interest on Security Deposit. Subtenant is not entitled to any interest
on the Security Deposit.
4.7.5    Return of Security Deposit. If Subtenant performs every provision of
this Lease to be performed by Subtenant, the unused portion of the Security
Deposit shall be returned to Subtenant or the last assignee of Subtenant’s
interest under this Lease within thirty (30) days following the expiration or
termination of the Lease Term.


[***] Confidential Treatment Requested.
23
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





4.8    Letter of Credit.
4.8.1    Delivery of Letter of Credit. In lieu of depositing cash in the amount
of the Security Deposit with Sublandlord, Subtenant may, on execution of this
Lease, deliver to Sublandlord and cause to be in effect during the Lease Term an
unconditional, irrevocable, site draft letter of credit (the “Letter of Credit”)
in the amount specified in Section 8 of the Summary (which amount is the amount
of the Security Deposit) (the “Letter of Credit Amount”). The Letter of Credit
shall be in form and content acceptable to Sublandlord, in its sole discretion,
and shall be issued by a financial institution selected by Subtenant and
reasonably acceptable to Sublandlord (the “Letter of Credit Bank”). Sublandlord
hereby approves Silicon Valley Bank as the issuing bank for the Letter of
Credit. The Letter of Credit Bank must be a financial institution that accepts
deposits, maintains accounts, has a local San Francisco County, California
office that will negotiate a letter of credit, and the deposits of which are
insured by the Federal Deposit Insurance Corporation. Subtenant shall pay all
expenses, points, or fees necessary to obtain and maintain the Letter of Credit.
Subtenant shall deliver to Sublandlord, at least thirty (30) days prior to the
Letter of Credit expiration date, a renewal of the Letter of Credit or
replacement Letter of Credit which satisfies the conditions of Section 4.8.2,
and reflects the amount required to be maintained by Subtenant as a Security
Deposit in accordance with the terms of Section 4.7 above.
4.8.2    Replacement of Letter of Credit. Subtenant may, from time to time,
replace any existing Letter of Credit with a new Letter of Credit; provided, the
new Letter of Credit satisfies the following conditions:
(a)    it becomes effective at least thirty (30) days before expiration of the
Letter of Credit that it replaces;
(b)    it is in the required Letter of Credit Amount;
(c)    it is issued by a Letter of Credit Bank; and
(d)    it otherwise complies with the requirements of this Section 4.8.
Notwithstanding anything set forth in this Lease to the contrary, provided that
during the Lease Term (a) no material or monetary Event of Default has occurred
and (b) Subtenant maintains rolling [***] Dollars ($[***] ) and[***] Dollars
($[***] ), respectively, and [***] Dollars ($[***] ) ((a) and (b), collectively,
the “LOC Reduction Requirements”), Sublandlord shall allow Subtenant to replace
the Letter of Credit on the [***] day of [***] Lease Year (the “LOC Adjustment
Date”) with a new Letter of Credit in the amount of [***] Dollars ($[***] ) (the
“Reduced LOC”)). If at any time during the Lease Term, after the LOC Adjustment
Date, Subtenant does not meet the LOC Reduction Requirements, then Subtenant
shall be required to immediately replace the Reduced LOC with a new Letter of
Credit in the amount of [***] Dollars ($[***] ), which new Letter of Credit
shall remain in place for the remainder of the Lease Term.
4.8.3    Sublandlord Right to Draw on Letter of Credit. Sublandlord shall hold
the Letter of Credit as security for the performance of Subtenant’s obligations
under this Lease. Upon the occurrence of an Event of Default, Sublandlord may,
after notice of such Event of Default, but only to the extent such notice is
required under this Lease and without prejudice to any other remedy it has, draw
on the Letter of Credit to cover or pay for any and all items set forth in
Section 4.7.1 above. If Subtenant fails to renew or replace the Letter of Credit
at least thirty (30) days before its expiration, Sublandlord


[***] Confidential Treatment Requested.
24
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





may, without prejudice to any other remedy it has, draw on all of the Letter of
Credit without notice to Subtenant.
4.8.4    Letter of Credit Security Deposit. Any amount of the Letter of Credit
that is drawn on by Sublandlord but not applied by Sublandlord shall be held by
Sublandlord and shall be treated as the Security Deposit which may be applied by
Sublandlord for the purposes described in Section 4.7.
4.8.5    Restoration of Letter of Credit. If Sublandlord draws on any portion of
the Letter of Credit pursuant to Section 4.8.3 above, Subtenant shall, within
thirty (30) days after written demand by Sublandlord, cause the Letter of Credit
Amount to be restored to the amount necessary to be maintained by Subtenant as a
Security Deposit in accordance with the terms hereof.
4.8.6    Sublandlord’s Transfer of Letter of Credit on Transfer of Premises. If
Sublandlord disposes of its interest in the Premises, Sublandlord shall transfer
or assign the Letter of Credit to the Sublandlord’s successor-in-interest in the
Premises and thereupon be relieved of further responsibility with respect to the
Letter of Credit. Sublandlord shall pay for any costs associated with
transferring the Letter of Credit.



ARTICLE 5

USE OF PREMISES


5.1    Permitted Use. Subtenant shall use the Premises solely for the Permitted
Use set forth in Section 7 of the Summary and Subtenant shall not use or permit
the Premises or the Project to be used for any other purpose or purposes
whatsoever without the prior written consent of Sublandlord, which may be
withheld in Sublandlord’s reasonable discretion.
5.2    Prohibited Uses. Subtenant further covenants and agrees that Subtenant
shall not use, or suffer or permit any person or persons to use, the Premises or
any part thereof for any use or purpose contrary to the provisions of the Rules
and Regulations delivered to Subtenant by Sublandlord from time to time (the
“Rules and Regulations”), which current Rules and Regulations are set forth on
Exhibit E attached hereto and made a part hereof, or in violation of the laws of
the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project including, without
limitation, any such laws, ordinances, regulations or requirements relating to
Hazardous Material. Subtenant shall not do or permit anything to be done in or
about the Premises which will in any way obstruct or unreasonably interfere with
the rights of other tenants or occupants of the Building or Project, or injure
them or use or allow the Premises to be used for any improper, unlawful or
objectionable purpose, nor shall Subtenant cause, maintain or permit any
nuisance in, on or about the Premises. Subtenant shall comply with, and
Subtenant’s rights and obligations under this Lease and Subtenant’s use of the
Premises shall be subject and subordinate to, all recorded easements, covenants,
conditions and restrictions now or hereafter affecting the Project which are
provided to Subtenant in writing; provided, however, Sublandlord warrants that
such recorded easements, covenants, conditions and restrictions do not
materially interfere with Subtenant’s use or occupancy of the Premises or Common
Areas. Sublandlord shall have the right, from time to time, to amend and modify
the Rules and Regulations; provided such amendments or modifications do not
adversely and materially affect Subtenant’s rights


[***] Confidential Treatment Requested.
25
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





under this Lease. Sublandlord shall have no liability to Subtenant for its
failure to enforce the Rules and Regulations against any other tenant in the
Project; provided, however Sublandlord shall, when required in its business
judgment, use commercially reasonable efforts to enforce the Rules and
Regulations with respect to other tenants of Sublandlord.
5.3    Subtenant’s Security Responsibilities. Subtenant shall (1) lock the doors
to the Premises and take other reasonable steps to secure the Premises and the
personal property of (a) Subtenant, (b) Subtenant’s employees and invitees, and
(c) any of Subtenant’s transferees, contractors or licensees whose personal
property is located or at any time left within the Common Areas, from unlawful
intrusion, theft, fire and other hazards; (2) keep and maintain in good working
order all security and safety devices installed in the Premises by or for the
benefit of Subtenant (such as locks, smoke detectors and burglar alarms); and
(3) cooperate with Sublandlord and other tenants in the Building on Building
safety matters. Subtenant acknowledges that Sublandlord is not obligated to
provide security personnel or measures for the protection of Subtenant, its
employees, invitees or personal property. Subtenant further acknowledges that
any security or safety measures employed by Sublandlord are for the protection
of Sublandlord’s own interests; that Sublandlord is not a guarantor of the
security or safety of Subtenant, its employees, invitees and agents or their
property; and that such security and safety matters are the responsibility of
Subtenant and the local law enforcement authorities. Subtenant shall have the
right to install its own security system in the Premises and/or provide
Subtenant’s own security service; provided, that all employees and contractors
operating any security system for Subtenant shall coordinate with, and be
subject to any directives given by, Master Landlord, Sublandlord and any
employees and contractors thereof operating any Building security system to
ensure that (i) Subtenant’s security system does not interfere with, or unduly
burden, the operation of any Building security system, and (ii) Sublandlord (or
Sublandlord’s property manager) has reasonable access to Subtenant’s electronic
security system, if any, to ensure such portion of Subtenant’s security system
does not unduly burden or interfere with any other tenant’s use or occupancy of
the Building; provided, however, that in no event shall Sublandlord have any
liability to Subtenant or any agent, employee, invitee, licensee or contractor
thereof as a result of such access except to the extent of Sublandlord’s willful
misconduct.
5.4    Break Rooms and Private Meeting Spaces In addition to all other services
provided by Sublandlord hereunder, Subtenant shall have the right to use the
common lunch rooms, break rooms and exterior decks, located on the first (1st)
and eighth (8th) floors of the Building, the locations of which are depicted on
Exhibit F attached hereto and made a part hereof (collectively, the “Break
Rooms” and each, a “Break Room”), free-of-charge; provided, such Break Room is
available at the time Subtenant wishes to use it, and Subtenant does not wish to
use any such Break Room for a private event, which would require the exclusion
of other tenants in the Building (or the guests, invitees, employees, licenses
or agents thereof). If Subtenant desires to use either (i) any Break Room for a
private event that would require the exclusion of other tenants in the Building
from such Break Room (a “Private Event”) or (ii) any of the common meeting or
conference rooms depicted on Exhibit F (the “Private Meeting Spaces”, and each,
a “Private Meeting Space”, and, together with the Break Rooms, collectively, the
“Reservation Rooms” and each, a “Reservation Room”), then; provided, such
Private Event to which Subtenant intends to use the Reservation Room is
consistent with the Permitted Use; Subtenant shall have the ability to log into
(from a computer located within the Premises) the online reservation system
maintained by, or for, Sublandlord, which reservation system shall reflect the
availability of the Reservation Rooms, and permit Subtenant, to the extent
available, to reserve such Reservation Room for such Private Event (each a
“Reservation”). If Subtenant makes a Reservation for any Reservation Room, (i)
Subtenant shall pay the prevailing market rate for use of such Reservation Room,
which rate shall be determined by Sublandlord in its sole discretion from time
to time, and shall be made available to Subtenant either through the reservation
system or upon written request made to Sublandlord, and (ii)


[***] Confidential Treatment Requested.
26
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





Subtenant shall be required to remove, at Subtenant’s sole cost and expense, all
debris, rubbish and any other evidence of Subtenant’s use of such Reservation
Room, so that such Reservation Room is returned, after Subtenant’s use thereof,
to substantially the same condition as existed prior to the date of Subtenant’s
use. In the event Subtenant’s use of any Reservation Room results in spills,
stains or other damage that cannot be removed or cleaned without the aid of
janitorial or other cleaning services, then Subtenant shall be solely
responsible for all costs and fees to be paid in connection with such services
resulting from Subtenant’s use of such Reservation Room. Notwithstanding
anything to the contrary contained herein, in no event shall Sublandlord be
responsible for any costs or expenses required to be paid to return any
Reservation Room to the same condition that existed prior to the date of
Subtenant’s use, and if Sublandlord is required to pay any such costs or
expenses, then Subtenant shall pay to Sublandlord, as Additional Rent, the total
amount of such costs or expenses paid by Sublandlord upon written demand
therefor, including evidence of payment and a description of the services.
5.5    Visible Premises Requirements. If all or any part of the interior of the
Premises is visible from the exterior of the Premises, then Sublandlord shall
have the right, in Sublandlord’s reasonable discretion, to require Subtenant to
immediately remove or alter any item of Subtenant’s or any other Subtenant
Party’s (as hereinafter defined) personal property within the Premises,
including pamphlets, signs, advertisements, notices, handbills, decor or any
other item of any Subtenant Party within the Premises that is or may be visible
from the exterior of the Premises and which Sublandlord deems, in its reasonable
discretion to be improper, unlawful, objectionable or unsightly (each such item,
an “Objectionable Item”). Notwithstanding the foregoing, in no event shall
Subtenant’s improvements, furniture and equipment be deemed an Objectionable
Item. Subtenant shall promptly remove or alter such Objectionable Item, such
that the Objectionable Item is either no longer visible from the exterior of the
Premises or such Objectionable Item has been sufficiently altered so that the
Objectionable Item is no longer deemed by Sublandlord to be improper, unlawful,
objectionable or unsightly. If Subtenant fails to remove or alter any
Objectionable Item as required by this Section 5.4, then Sublandlord shall have
the right, but shall be under no obligation, to enter the Premises and
immediately remove such Objectionable Item from the Premises or do any other act
that Sublandlord may elect in its reasonable discretion to ensure that the
Objectionable Item is no longer visible from the exterior of the Premises, and
Subtenant shall immediately pay to Sublandlord all costs incurred by Sublandlord
in connection therewith, and Sublandlord shall not, in any event, be liable to
Subtenant or any other Subtenant Party for any losses suffered thereby as a
result of such entry by Sublandlord. As used herein, “Subtenant Party” means
each of Subtenant, any person claiming by, through or under Subtenant, or any of
the contractors, agents, servants, employees, invitees, guests or licensees of
Subtenant.





ARTICLE 6

SERVICES AND UTILITIES
6.1    Standard Subtenant Services. Sublandlord shall provide the following
services on all days (unless otherwise stated below) during the Lease Term.
6.1.1    Subject to limitations imposed by all governmental rules, regulations
and guidelines applicable thereto, Sublandlord shall provide heating,
ventilation and air conditioning (“HVAC”) when necessary for normal comfort for
normal office use in the Premises from 7:00 A.M. to


[***] Confidential Treatment Requested.
27
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





6:00 P.M. Monday through Friday, and on Saturdays from 9:00 A.M. to 1:00 P.M.
(collectively, the “Building Hours”), except for the date of observation of New
Year’s Day, Independence Day, Labor Day, Memorial Day, Thanksgiving Day,
Christmas Day and, at Sublandlord’s discretion, other State or nationally
recognized holidays (collectively, the “Holidays”).
6.1.2    Sublandlord shall provide adequate electrical wiring and facilities for
connection to Subtenant’s lighting fixtures and incidental use equipment,
provided that (i) the connected electrical load of the incidental use equipment
does not exceed an average of four and one half (4.5) watts per rentable square
foot of the Premises, and the electricity so furnished for incidental use
equipment will be at a nominal one hundred twenty (120) volts and no electrical
circuit for the supply of such incidental use equipment will require a current
capacity exceeding twenty (20) amperes, and (ii) the connected electrical load
of Subtenant’s lighting fixtures does not exceed an average of two (2) watts per
usable square foot of the Premises, and the electricity so furnished for
Subtenant’s lighting will be at a nominal two hundred seventy-seven (277) volts,
which electrical usage shall be subject to all Applicable Laws (as hereinafter
defined), and, provided, however, that one or more of the forgoing numbers may
be increased if required by Applicable Law in connection with any Subtenant
Improvements, and changes to the Building or the Premises necessary to permit
such increased electrical capacity, shall be done at Subtenant’s sole cost and
expense. Subtenant shall bear the cost of replacement of lamps, starters and
ballasts for non-Building standard lighting fixtures within the Premises.  
6.1.3    Sublandlord shall provide city water from the regular Building outlets
for drinking, lavatory and toilet purposes in the Common Areas.
6.1.4    Sublandlord shall provide customary and routine cleaning and janitorial
service for the Premises; provided, the Premises are used in accordance with the
Permitted Uses, which services shall be consistent with janitorial services
provided at comparable buildings in San Francisco, California.
6.1.5    Sublandlord shall provide nonexclusive, non-attended automatic
passenger elevator service during the Building Hours and shall have one elevator
available at all other times, including on the Holidays.
6.1.6    Sublandlord shall provide nonexclusive freight elevator service subject
to scheduling by Sublandlord. Subtenant and any other Subtenant Party shall use
the freight elevator to transport any and all bicycles to and from the Premises,
and in no event shall Subtenant, or any other Subtenant Party, use the passenger
elevators for the transportation of bicycles within the Building.
6.1.7    Sublandlord shall provide security to the Building and Common Areas
(but not to the Premises), consistent with security services provided to other
Class “A” office buildings in the so-called “South of Market” area of San
Francisco. In connection therewith, Sublandlord shall provide Subtenant with one
or more identification cards, which identification cards shall provide Subtenant
and any employees thereof with access to the Building, elevators and stairs by
utilizing the Building’s electronic access control devices. Subtenant shall pay
to Sublandlord the actual cost of each such identification card issued to
Subtenant as a deposit against the return of such identification card to
Sublandlord at the expiration of the Lease Term. To the extent Delivery Dates
have occurred for any contiguous Floors, Sublandlord shall permit Subtenant to
use any interior stairs connecting such Floors for “floor to floor” access
thereto.


[***] Confidential Treatment Requested.
28
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





Subtenant shall cooperate with Sublandlord at all times and abide by all
regulations and requirements that Sublandlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.
6.2    Overstandard Subtenant Use.
6.2.1    Non-Electrical Usage. Subtenant shall not, without Sublandlord’s prior
written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Sublandlord pursuant to the terms of
Section 6.1 of this Lease. If Subtenant uses water, heat or air conditioning in
excess of that supplied by Sublandlord pursuant to Section 6.1 of this Lease,
Subtenant shall pay to Sublandlord, upon billing, the actual cost of such excess
consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption, and the
cost of the increased wear and tear on existing equipment caused by such excess
consumption; and Sublandlord may install devices to separately meter any
increased use and in such event Subtenant shall pay the cost of such increased
use directly to Sublandlord, on written demand, at the rates charged by the
public utility company furnishing the same, including the cost of such
additional metering devices. If Subtenant desires to use HVAC during
non-Building Hours, Subtenant shall give Sublandlord such prior notice as
Sublandlord shall from time to time establish as appropriate, but in no event
less than one (1) business day’s prior notice, of Subtenant’s desired
after-hours use, and, provided Subtenant has complied with the notice
requirement set forth herein, Sublandlord shall supply such after-hours HVAC to
the Premises. The cost of after-hours HVAC for the Premises is currently (a)
[***] Dollars ($[***] ) per hour, plus a [***] Dollars ($[***] ) setup fee, for
fan service only, (b) [***] Dollars ($[***] ) per hour, plus labor costs, for
full after-hours HVAC service on weeknights and (c) [***] and [***] Dollars
($[***] ) per hour, plus labor costs, for full after-hours HVAC services on
weekends and Holidays. Such cost shall increase hereafter to the extent of an
increase occurring after the date of this Lease in the direct and indirect cost
to Sublandlord of providing such HVAC services. The cost of HVAC supplied by
Sublandlord during non-Building Hours shall be paid by Subtenant as Additional
Rent, and the cost thereof charged to Subtenant in accordance with the terms
hereof may be increased by Sublandlord in its sole discretion from time to time.
6.2.2    Electrical Usage. In connection with Subtenant’s lease of the Premises,
Subtenant shall be required, at Sublandlord’s sole cost and expense, to install,
operate and maintain a submetering device for each Floor of the Premises (each a
“Submeter”). Subtenant shall pay to Sublandlord, upon billing, Subtenant’s
actual cost of electricity consumption as evidenced by each Submeter, without
any markup or other administrative charge to be paid solely to Sublandlord.
Subtenant’s use of electricity shall not exceed the capacity of the feeders to
the Project or the risers or wiring installation (which capacity is four and one
half (4.5) watts per rentable square foot), and Subtenant shall promptly
discontinue any such excess use promptly following receipt of notice of the same
from Sublandlord.
6.3    Interruption of Use. Except to the extent arising from the [***] of
Sublandlord or any Sublandlord Party, Subtenant agrees that Sublandlord shall
not be liable for damages, by abatement of Rent or otherwise, for failure to
furnish or delay in furnishing any service (including telephone and
telecommunication services), or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by breakage, repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,


[***] Confidential Treatment Requested.
29
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





or other fuel at the Building or Project after reasonable effort to do so, by
any riot or other dangerous condition, emergency, accident or casualty
whatsoever, by act or an Event of Default of Subtenant or any act or default by
any parties, or by any other cause beyond Sublandlord’s reasonable control; and
such failures or delays or diminution shall never be deemed to constitute an
eviction or disturbance of Subtenant’s use and possession of the Premises or
relieve Subtenant from paying Rent or performing any of its obligations under
this Lease. Furthermore, Sublandlord shall not be liable under any circumstances
for a loss of, or injury to, property or for injury to, or interference with,
Subtenant’s business, including, without limitation, loss of profits, however
occurring, through or in connection with or incidental to a failure to furnish
any of the services or utilities as set forth in this Article 6.
Notwithstanding the foregoing, if all or any portion of the Premises is made
untenantable or inaccessible for more than four (4) consecutive business days
after notice from Subtenant to Sublandlord as a result of a service interruption
that does not result from a casualty or condemnation event, and Subtenant does
not inhabit all or any such portion of the Premises as a result thereof, then
monthly Rent shall abate for the period beginning on the day immediately
following such 5-business-day period and ending on the day such service
interruption ends, but only in proportion to the percentage of the rentable
square footage of the Premises made untenantable or inaccessible. In addition,
if a service interruption is the direct result of an act or omission of
Sublandlord that is not otherwise permitted under the terms of this Lease, and
Subtenant promptly notifies Sublandlord of such service interruption, and such
service interruption continues for one hundred twenty (120) consecutive days
after written notice from Subtenant, then Subtenant shall have the right to
elect to terminate this Lease, without penalty, by delivering written notice to
Landlord after the expiration of such one hundred twenty (120) day period.


6.4    Backup Utility Power. All electrical power provided to the Premises by
Pacific Gas and Electric Company (or similar utility) shall be referred to
herein as “Utility Power”. Subtenant has the right to connect to and utilize the
Building's Uninterrupted Power System (“Building UPS Power”) and the Building's
diesel generator bank (“E-Power” and, together with the Building UPS Power,
collectively, the “Backup Utility Power”).  Subtenant’s right commences on the
Commencement Date and continues for the duration of the Lease Term.  The
Building UPS Power is intended to ensure, but not guarantee, Subtenant's
operations are not interrupted in the event of an unscheduled loss of Utility
Power, and the E-Power is intended to ensure, but not guarantee, Subtenant's
operations are not interrupted in the event of an unscheduled loss of Utility
Power and which E-Power shall replace Building UPS Power as soon as possible. 
Subtenant’s right to connect to the Backup Utility Power shall be subject to
Subtenant’s payment to Sublandlord, on an annual basis, of a fee (the “Backup
Utility Power Fee”) not to exceed, during the 2016 calendar year, the amount of
[***] Dollar ($[***] ) per rentable square feet of the Premises for which a Rent
Commencement Date has occurred as of such calendar year, due initially on the
Commencement Date and thereafter each January 1st for the remainder of the Lease
Term, to be paid as Additional Rent.  The calculation for the rentable square
feet of the Premises for which a Rent Commencement Date has occurred shall be
based on a 365 day year and shall be prorated accordingly based on when, during
such calendar year, any Rent Commencement Date occurred.  Sublandlord shall
provide, by no later than December 15th of each year, or fifteen (15) days prior
to the Expiration Date, whichever is earlier, an invoice for the Backup Utility
Power Fee for the following year as well as a calculation of the rentable square
feet used in such calculation and shall review the prior year’s statement, which
shall be trued up to reflect any differences in the amount of rentable square
feet for which a Rent Commencement Date occurred during the prior calendar
year.  If a credit is due to Subtenant, such credit shall be paid to Subtenant
thirty (30) days after receipt of such invoice reflecting such credit. If an
additional amount is due from Subtenant, then Subtenant shall deliver such
additional amount to Sublandlord no later than fifteen (15) days after receipt
of such invoice.  Beginning with the first full


[***] Confidential Treatment Requested.
30
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





calendar year, January 1st, 2017, the Backup Utility Power Fee shall increase by
[***] and shall continue to increase by [***] each full or partial calendar year
thereafter during the Lease Term.  All Sublandlord’s costs to operate, maintain,
test and repair Building UPS Power and the E-Power at the Building shall be
included as part of Operating Expenses, which Operating Expenses shall not be
offset by the Backup Utility Power Fee.  Sublandlord shall not charge Subtenant
a separate fee for Building UPS Power or E-Power electricity actually delivered
to Subtenant.


6.5    Energy Conservation and Governmental Policies. Sublandlord will be deemed
to have observed and performed the terms and conditions to be performed by
Sublandlord under this Lease, including those relating to the provisions of
utilities and services, if in so doing it acts according to an Applicable Law,
directive, policy, or request of a governmental authority in respect of energy
conservation or security.  In order to assist Sublandlord with its reporting and
disclosure obligations under the Nonresidential Building Energy Use Disclosure
Program established under Cal. Pub. Res. Code § 25402.10 and Regulations
promulgated thereunder (the “Energy Use Disclosure Program”), or any similar
federal, state or local laws or regulations, Subtenant shall, within thirty (30)
days after written request by Sublandlord, provide to Sublandlord all energy use
data for the Premises within Subtenant’s possession or control from at least the
most recent twelve (12) months prior to the date of the request, together with
such other information and data as may be requested by Sublandlord in its
reasonable judgment with respect to Sublandlord’s compliance with the Energy Use
Disclosure Program or any similar federal, state or local laws or regulations. 
Such other information and data to be provided by Subtenant hereunder may
include, without limitation, all sources of energy use data, space use
characteristics for all space types in the Premises, and any information
necessary to generate a current “Disclosure Summary Sheet”, “Statement of Energy
Performance”, “Data Checklist”, and “Facility Summary”, as those terms are
defined in Cal. Code Regs. Tit. 20 § 1681.  Subtenant hereby consents to
Sublandlord obtaining the information and data set forth above from the
applicable utility or energy provider, and Subtenant expressly authorizes any
such energy or utility provider to provide such information and data to
Sublandlord and waives any right to confidentiality with respect thereto.
6.6     LEED Certification. Subtenant acknowledges and agrees that
(i) Sublandlord or Master Landlord may, at such party’s option, seek
certification or other recognition of the Building’s and/or Property’s energy
efficiency, environmental sustainability, environmental quality, or other
similar characteristics through programs such as (by way of example and not
limitation) the U.S. Green Building Council’s Leadership in Energy &
Environmental Design (or “LEED”) program, (ii) certain provisions of the Rules
and Regulations may now or hereafter be instituted to help ensure such
credentials are received and/or maintained, and (iii) any costs expended by
Sublandlord to obtain or maintain such certification shall be considered
Operating Expenses for purposes hereof.





ARTICLE 7
REPAIRS
Subtenant shall, at Subtenant’s own expense, keep and maintain the Premises,
including all improvements, fixtures and furnishings therein, and, to the extent
Subtenant occupies an entire floor (or floors) of the Building, the floor or
floors of the Building on which the Premises are located, including, but not
limited to, any altered, rebuilt, additional or substituted improvements thereto
or thereon, in first class and safe condition, repair and appearance at all
times during the Lease Term, and shall make all repairs and


[***] Confidential Treatment Requested.
31
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





replacements necessary therefor. Notwithstanding the foregoing, at Subtenant’s
request, Sublandlord shall make such minor repairs and replacements, including,
but not limited to, painting, replacing light bulbs, ballasts and making other
non-extensive repairs and replacements, and Subtenant shall pay Sublandlord the
cost thereof promptly upon receipt of an invoice therefor. Subtenant shall, at
Subtenant’s own expense, but under the supervision and subject to the prior
approval of Sublandlord, and within any reasonable period of time specified by
Sublandlord, promptly and adequately repair all damage to the Premises and
replace or repair all damaged, broken, or worn fixtures and appurtenances,
except for damage caused by ordinary wear and tear or beyond the reasonable
control of Subtenant; provided however, that, at Sublandlord’s option, or if
Subtenant fails to make such repairs, Sublandlord may, but need not, make such
repairs and replacements, and Subtenant shall pay Sublandlord the cost thereof,
including a percentage of the cost thereof (to be uniformly established for the
Building and/or the Project, as determined by Sublandlord in its reasonable
discretion, but not to exceed [***] ([***] )), sufficient to reimburse
Sublandlord for all overhead, general conditions, fees and other costs or
expenses arising from Sublandlord’s involvement with such repairs and
replacements forthwith upon being billed for same. Subtenant covenants to
perform or observe all terms, covenants and conditions of any easement,
restriction, covenant or declaration or maintenance agreement (collectively, the
“Easements”) to which the Premises are currently subject or become subject;
provided, Subtenant has written notice of such Easement. Subtenant shall deliver
to Sublandlord and Master Landlord no later than ten (10) business days after
receipt, copies of all written notices received from any party thereto regarding
the non-compliance of the Premises or Master Landlord’s, Sublandlord’s or
Subtenant’s performance of obligations under any Easement. Notwithstanding the
foregoing, Sublandlord shall be responsible for, at Sublandlord’s sole cost and
expense (not passed through as an Operating Expense if such repairs constitute
capital expenditures expressly excluded from Operating Expenses), repairs to the
exterior walls, foundation and roof of the Building, the structural portions of
the floors of the Building and Base Building Systems (as hereinafter defined),
except to the extent that such repairs are required due to the negligence or
willful misconduct of Subtenant; provided, however, that if such repairs are due
to the negligence or willful misconduct of Subtenant, Sublandlord shall make
such repairs at Subtenant’s expense, and, if covered by Sublandlord’s insurance,
Subtenant shall only be obligated to pay any deductible in connection therewith.
Sublandlord shall maintain and repair the Common Areas of the Project and the
Building, the cost of which shall be an Operating Expense. Sublandlord’s
maintenance, repair and replacement activities shall be at the level of
landlords of Comparable Buildings. Sublandlord may, but shall not be required
to, enter the Premises at all reasonable times upon reasonable advance notice to
Subtenant to make such repairs, alterations, improvements or additions to the
Premises or to the Project or to any equipment located in the Project as
Sublandlord shall desire or deem necessary or as Sublandlord may be required to
do by governmental or quasi-governmental authority or court order or decree. If
Sublandlord desires to do any work (for maintenance or repairs or otherwise)
that would require an interruption of power or any other utility to the Premises
or any interference with Subtenant’s operations or access to the Premises, the
following requirements shall apply, except in case of an emergency or other
shutdown mandated by any applicable governmental authority, including, but not
limited to, any power disruption resulting from a government mandated
inspection, test or other periodic review of all or any portion of the Project:
(1) no such work may occur during the months of November, December and January,
(2) Sublandlord shall give Tenant not less than ten (10) days advance written
notice of such planned work, (3) such work may only occur during times
reasonably approved by Subtenant (and the parties agree it shall be reasonable
for Subtenant to require that such work occur outside of normal business hours)
and (4) any such interruption may not be more than four (4) hours in length.
Subtenant hereby waives any and all rights under and benefits of subsection 1 of
Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.







[***] Confidential Treatment Requested.
32
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





ARTICLE 8

ADDITIONS AND ALTERATIONS
8.1    Sublandlord’s Consent to Alterations. Subtenant may not make any
improvements, alterations, additions or changes to the Premises or any
mechanical, plumbing or HVAC facilities or systems pertaining to the Premises
(collectively, the “Alterations”) without first procuring the prior written
consent of Sublandlord to such Alterations, and, if required under the Master
Lease, Master Landlord’s consent to such Alterations, which consent shall be
requested by Subtenant not less than thirty (30) days prior to the commencement
thereof, and which consent shall not be unreasonably withheld, subject to the
conditions in the Master Lease; provided, it shall be deemed reasonable for
Sublandlord and/or Master Landlord to withhold such party’s consent to any
Alteration which adversely affects the structural portions or the systems or
equipment of the Building or is visible from the exterior of the Building.
Notwithstanding the foregoing, consistent with the terms of the Master Lease,
and in all events subject thereto, Subtenant shall be permitted to redecorate
the interior of the Premises (such as altering painting, wallpapering and floor
coverings) and perform other non-structural alterations, costing less than [***]
Dollars ($[***] ) per alteration, and such redecoration and non-structural
alterations shall not constitute Alterations for purposes of this Lease;
provided, (i) Subtenant shall not disturb or alter any Base Building Systems,
(ii) all such alterations shall be done in compliance with Applicable Laws,
(iii) Subtenant shall provide Landlord with prior written notice of any and all
such alterations, (iv) such alterations shall not disturb or in any way affect
other tenants in the Building or such tenant’s spaces therein, and (iv) in no
event shall Subtenant be permitted to paint any concrete walls within the
Premises or to in any way alter the exterior of the Premises. Subtenant shall
also be required to comply with the notice requirements set forth in Paragraph
11 of the Master Lease, even if Master Landlord’s consent to such Alterations is
not required. The construction of the Initial Premises Subtenant Improvements
(as defined in the Initial Premises Work Letter) and all other Subtenant
Improvements shall be governed by the terms of the Initial Premises Work Letter
or the Subtenant Work Letter entered into after the date hereof applicable to
such Floor, respectively, and not the terms of this Article 8.


8.2    Manner of Construction.
8.2.1    Conditions to Alterations. Sublandlord may impose, as a condition of
its consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Sublandlord in its reasonable discretion may deem
desirable, including, but not limited to the requirement that Subtenant utilize
for such purposes only contractors, subcontractors, materials, mechanics and
materialmen selected by Subtenant from a list provided and approved by
Sublandlord. Subtenant shall construct such Alterations and perform such repairs
in a good and workmanlike manner, in conformance with any and all Applicable
Laws and pursuant to a valid building permit, issued by the City of San
Francisco, if required, and in conformance with the terms of the Master Lease;
provided, however, that prior to commencing to construct any Alteration,
Subtenant shall meet with Sublandlord, and, if required under the terms of the
Master Lease, Master Landlord, to discuss Sublandlord’s design parameters and
code compliance issues. In performing the work of any such Alterations,
Subtenant shall have the work performed in such manner as not to violate the
terms of the Master Lease, not to obstruct access to the Project or any portion
thereof, and so as not to unreasonably obstruct the business of Sublandlord or
other tenants in the Project. Subtenant shall not use (and upon notice from
Sublandlord shall cease using) contractors, services, workmen, labor, materials
or equipment that, in Sublandlord’s reasonable judgment,


[***] Confidential Treatment Requested.
33
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas. In
addition to Subtenant’s obligations under Article 9 of this Lease and under
Paragraph 11 of the Master Lease, upon completion of any Alterations, Subtenant
agrees to cause a Notice of Completion to be recorded in the office of the
Recorder of the County of San Francisco in accordance with Section 8182 of the
Civil Code of the State of California or any successor statute, and Subtenant
shall deliver to the Project construction manager a reproducible copy of the “as
built” drawings of the Alterations, as well as all permits, approvals and other
documents issued by any governmental agency in connection with the Alterations.
8.2.2    Base Building Changes. In the event any Alterations which Subtenant
proposes to make to the Premises require or give rise to governmentally-required
changes (“Additional Required Work”) to the Base Building (as hereinafter
defined), Sublandlord, Master Landlord and Subtenant shall work together to
eliminate, if possible, or otherwise minimize the Additional Required Work.
Absent elimination of such Additional Required Work or a mutually acceptable
allocation of such changes as between Sublandlord and Subtenant, the cost of
such changes shall be borne by Subtenant.
As used herein, (i) “Base Building” means the structural portions of the
Building, the Base Building Systems, the public restrooms, elevators, exit
stairwells and the systems and equipment located in the internal core of the
Building, and (ii) “Base Building Systems” means all systems and equipment
(including plumbing, HVAC, electrical fire/life/safety elevator and security
systems) that serve all or part of the Building.
8.3    Payment for Improvements. If payment is made directly to contractors,
Subtenant shall (i) comply with Sublandlord’s requirements for final lien
releases and waivers in connection with Subtenant’s payment for work to
contractors, and (ii) cause its contractors to sign Sublandlord’s standard
contractor’s rules and regulations. If Subtenant orders any work directly from
Sublandlord, Subtenant shall pay to Sublandlord an amount equal to three percent
(3%) of the cost of such work to compensate Sublandlord for all overhead,
general conditions, fees and other costs and expenses arising from Sublandlord’s
involvement with such work. If Subtenant does not order any work directly from
Sublandlord, Subtenant shall reimburse Sublandlord for Sublandlord’s reasonable,
actual, out-of-pocket costs and expenses actually incurred in connection with
Sublandlord’s review of such work.
8.4    Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Subtenant makes any Alterations, prior to the
commencement of such Alterations, Subtenant shall provide Sublandlord with
evidence that Subtenant carries “Builder’s All Risk” insurance in an amount
approved by Sublandlord covering the construction of such Alterations, and such
other insurance as Sublandlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Subtenant pursuant to
Article 10 of this Lease immediately upon completion thereof. In addition, in
connection with any Alteration that exceeds $[***] in cost, Sublandlord may, in
its discretion, require Subtenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Sublandlord in an amount sufficient
to ensure the lien-free completion of such Alterations and naming Sublandlord as
a co-obligee.
8.5    Sublandlord’s Property. All Alterations, improvements, fixtures,
equipment and/or appurtenances which may be installed or placed in or about the
Premises, from time to time, shall be at the sole cost of Subtenant and shall be
and become the property of Sublandlord, except that Subtenant may remove any
Severable Alterations (as hereinafter defined); provided, Subtenant repairs any
damage to the Premises and Building caused by such removal and returns the
affected portion of the Premises to a


[***] Confidential Treatment Requested.
34
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





broom clean, tenant improved condition as reasonably determined by Sublandlord.
If Subtenant fails to complete such removal and/or to repair any damage caused
by the removal of any Severable Alterations and return the affected portion of
the Premises to a broom clean, tenant improved condition, as reasonably
determined by Sublandlord, Sublandlord may do so and may charge the cost thereof
to Subtenant. Except to the extent arising from Sublandlord’s [***] Subtenant
hereby protects, defends, indemnifies and holds Sublandlord and Master Landlord
harmless from any liability, cost, obligation, expense or claim of lien in any
manner relating to the installation, placement, removal or financing of any such
Alterations, Severable Alterations or other improvements, fixtures and/or
equipment in, on or about the Premises, which obligations of Subtenant shall
survive the expiration or earlier termination of this Lease. Notwithstanding
anything to the contrary contained herein, Subtenant shall not be required to
remove the initial improvements to the Premises constructed pursuant to the
terms of the Initial Premises Work Letter (or any other Subtenant Work Letter
governing other portions of the Premises entered into pursuit to the terms of
this Lease), except for (i) any such initial improvements that are not
customarily constructed in a Class “A” office building, which may include, but
not be limited to, removal of all improvements constructed in connection with
the commercial cafeteria and/or removal the all-hands meeting space to be
located within the Premises, but only to the extent Sublandlord notifies
Subtenant in writing at the time Sublandlord reviews and approves the
construction drawings for the initial improvements that such initial
improvements or portions thereof will have to be removed by Subtenant at the
expiration or earlier termination of this Lease, and (ii) any, subject to the
terms of Section 8.6 below, Lines (as hereinafter defined), and, consistent with
the terms of the Master Lease, Subtenant shall not be required to remove any
permitted Alterations or any improvements or alterations that were previously
constructed in the Premises by or at the direction of Sublandlord or any tenants
of Sublandlord at the end of the Lease Term. As used herein, the term “Severable
Additions” means all Additions to the Premises during the Lease Term which (a)
are readily removable without causing more than de minimis damage to the
Premises, (b) will not materially reduce the value, useful life or utility of
the Premises if removed, (c) are not required for lawful use of the Premises and
(d) have been paid for by Subtenant during the term of this Lease.


8.6    Communications and Computer Lines. Subtenant may install, maintain,
replace, remove or use any communications or computer wires and cables
(collectively, the “Lines”) in or serving the Premises; provided, that
(i) Subtenant shall obtain Sublandlord’s prior written consent, which shall not
be unreasonably withheld, use an experienced and qualified contractor approved
in writing by Sublandlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) an acceptable number of spare Lines and
space for additional Lines shall be maintained for existing and future occupants
of the Project, which number shall be determined by Sublandlord in its
reasonable discretion, (iii) the Lines (including riser cables) shall be
appropriately insulated to prevent excessive electromagnetic fields or
radiation, and shall be surrounded by a protective conduit reasonably acceptable
to Sublandlord, (iv) any new Lines servicing the Premises shall comply with all
applicable governmental laws and regulations, (v) as a condition to permitting
the installation of new Lines within the third (3rd) Floor, Sublandlord may
require that Subtenant remove existing Lines located in or serving the third
(3rd) Floor and repair any damage in connection with such removal, and
(vi) Subtenant shall pay all costs in connection therewith. Sublandlord reserves
the right to require that Subtenant remove any Lines located in or serving the
Premises (a) upon expiration of the Lease Term or any earlier termination of
this Lease, or (b) which are installed in violation of these provisions, or
(c) which are at any time in violation of any laws or represent a dangerous or
potentially dangerous condition.


[***] Confidential Treatment Requested.
35
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





8.7    Telecommunications Equipment.
8.7.1    Telecommunications Equipment Installation. During the Lease Term and
subject to the terms of this Lease, Subtenant shall have the right to install,
use, maintain, repair and replace on the roof of the Building a maximum of one
(1) telecommunications antennae across the roof and through the vertical shafts
and horizontal raceways of the Building, and such electrical wires and cable as
are reasonably necessary to connect such antennae to the Premises (collectively,
“Telecommunications Equipment”). The Telecommunications Equipment shall be of a
size and type reasonably acceptable to Sublandlord and shall not be visible from
ground level. The provisions of this Lease shall apply to Subtenant’s
installation, use, maintenance, repair and replacement of the Telecommunications
Equipment.
8.7.2    Location. The Telecommunications Equipment shall be installed by
Subtenant at a location on the roof of the Building selected by Subtenant,
subject to Sublandlord’s approval. Sublandlord may withhold such approval so
long as Sublandlord designates an alternative location on the roof of the
Building, reasonably acceptable to Subtenant. Sublandlord shall also have the
right, from time to time during the Lease Term, to require Subtenant to relocate
the Telecommunications Equipment to a different location on the roof of the
Building. In any such event, the cost of relocation shall be the responsibility
of Subtenant.
8.7.3    Utilities. Sublandlord shall not be obligated to provide water, gas or
other utilities to any of the Telecommunications Equipment, except that
Sublandlord shall allow Subtenant to connect to Sublandlord’s existing
electrical panels servicing the roof of the Building and to draw therefrom, at
Subtenant’s expense, electrical power for ordinary use of the Telecommunications
Equipment. At Sublandlord’s request, Subtenant shall install a separate meter to
measure the amount of electricity used by Subtenant for the operation of the
Telecommunications Equipment. Subtenant shall pay Sublandlord, as Additional
Rent, the cost of such electricity used.
8.7.4    Attachment. The Telecommunications Equipment shall be attached in a
manner acceptable to Sublandlord. In no event shall Subtenant be permitted to
penetrate into the surface of the roof to attach the Telecommunications
Equipment without first obtaining Sublandlord’s prior written consent, which
shall not be unreasonably withheld. If Sublandlord consents to Subtenant
penetrating into the roof’s surface to attach the Telecommunications Equipment,
then Subtenant shall be required to use a roofing contractor chose by
Sublandlord, in its sole and absolute discretion, to complete such penetrations,
and, except to the extent arising from the [***] of Sublandlord or any
Sublandlord Party, Subtenant shall protect, indemnify, defend and hold
Sublandlord and Master Landlord harmless from any liability, cost, obligation,
expense or claim in any manner relating to the installation, placement or
removal of such Telecommunications Equipment, which obligations shall survive
the expiration or earlier termination of this Lease.
8.7.5    Use. The Telecommunications Equipment may only be used by Subtenant in
its ordinary course of business. Subtenant shall not sell or lease the
Telecommunications Equipment to any other party or permit the use of the
Telecommunications Equipment by any other party. Subtenant, at its sole expense,
shall comply with all Applicable Laws and secure all permits regarding
installation, construction, operation and maintenance of the Telecommunications
Equipment.
8.7.6    Interference. In no event may the Telecommunications Equipment
interfere with the reception of or signal from any other antenna or satellite
dish presently erected or which may in


[***] Confidential Treatment Requested.
36
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





the future be erected on or about the Building. If the operation of the
Telecommunications Equipment interferes with any such other antenna or satellite
dish then, immediately following written notice from Sublandlord to Subtenant of
such interference, Subtenant shall eliminate such interference. If Subtenant is
unable to eliminate promptly such interference, then Sublandlord may, upon
further written notice to Subtenant, require Subtenant to shut down such
Telecommunications Equipment and Subtenant shall immediately do so.
8.7.7    Removal. Upon the expiration of the Lease Term or any sooner
termination of the Lease, Subtenant shall remove all of the Telecommunications
Equipment from the roof and other areas of the Building and restore such areas
to their condition prior to such installation.
8.7.8    Roof Access. Subtenant may have access to the roof and other areas of
the Building for the purposes permitted by this Section 8.7 during Building
Hours upon not less than twenty-four (24) hours prior written notice to
Sublandlord given during normal business hours. As part of such notice,
Subtenant shall designate to Sublandlord the work to be performed, the estimated
length of time to perform the work and the authorized person or persons who will
perform the work. Upon receipt of such notice, Sublandlord shall advise
Subtenant of the time(s) during which such work may be performed.
8.7.9    Maintenance. Sublandlord shall have no obligation to design, install,
construct, use, operate, maintain, repair, replace or remove the
Telecommunications Equipment or have any other responsibility or liability in
connection therewith or the operations thereof.




ARTICLE 9
COVENANT AGAINST LIENS
Subtenant shall keep the Project and Premises free from any liens or
encumbrances arising out of the work performed, materials furnished or
obligations incurred by or on behalf of Subtenant, and, except to the extent
caused by the [***] of Sublandlord or any Sublandlord Party, shall protect,
defend, indemnify and hold Sublandlord and Master Landlord harmless from and
against any claims, liabilities, judgments or costs (including, without
limitation, reasonable attorneys’ fees and costs) arising out of same or in
connection therewith. Subtenant shall give Sublandlord notice at least twenty
(20) days prior to the commencement of any Alterations (or such additional time
as may be necessary under Applicable Laws) to afford Sublandlord the opportunity
of posting and recording appropriate notices of non-responsibility. Subtenant
shall remove any such lien or encumbrance by bond or otherwise within ten
(10) days after notice by Sublandlord, and if Subtenant shall fail to do so,
Sublandlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof. The amount so
paid shall be deemed Additional Rent under this Lease payable upon demand,
without limitation as to other remedies available to Sublandlord under this
Lease. Nothing contained in this Lease shall authorize Subtenant to do any act
which shall subject Sublandlord’s interest in, or Master Landlord’s title to,
the Building or Premises to any liens or encumbrances whether claimed by
operation of law or express or implied contract. Any claim to a lien or
encumbrance upon the Building or Premises arising in connection with any such
work or respecting the Premises not performed by or at the request of
Sublandlord shall be null and void, or at Sublandlord’s option shall attach only
against Subtenant’s interest in the Premises and shall in all respects be
subordinate to Sublandlord’s interest in, and Master Landlord’s title to, the
Project, Building and Premises.




[***] Confidential Treatment Requested.
37
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------








ARTICLE 10
INSURANCE
10.1    Indemnification and Waiver.
10.1.1    Tenant’s Indemnification and Waiver. Except to the extent arising from
the [***] of any Landlord Party, Subtenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that neither
Sublandlord, Master Landlord nor either’s partners, subpartners or their
respective officers, agents, servants, employees, or independent contractors
(collectively, “Landlord Parties”, and each, a “Landlord Party”) shall be liable
for, and are hereby released from responsibility for, damage either to person or
property or resulting from the loss of use thereof, which damage is sustained by
Subtenant or by other persons claiming through Subtenant. Subtenant shall
indemnify, defend, protect, and hold harmless the Landlord Parties from loss,
cost, damage, expense and liability (including without limitation court costs
and reasonable attorneys’ fees) incurred in connection with or arising from any
cause in, on or about the Premises (including, but not limited to, a slip and
fall) acts, omissions or negligence of Subtenant or of any person claiming by,
through or under Subtenant, or of the contractors, agents, servants, employees,
invitees, guests or licensees of Subtenant or any such person (collectively, the
“Subtenant Parties”, and each, a “Subtenant Party”), in, on or about the Project
or any breach of the terms of this Lease or the Master Lease, either prior to,
during, or after the expiration of the Lease Term, provided that the terms of
the foregoing indemnity shall not apply to the [***] of a Landlord Party. Should
Sublandlord and/or Master Landlord be named as a defendant in any suit brought
against Subtenant in connection with or arising out of Subtenant’s occupancy of
the Premises, Subtenant shall pay to Sublandlord’s and Master Landlord’s costs
and expenses incurred in such suit, including without limitation, such party’s
actual professional fees such as reasonable appraisers’, accountants’ and
attorneys’ fees.
10.1.2    Sublandlord’s Indemnification. Sublandlord shall indemnify, defend,
protect and hold harmless Subtenant from [***]. Notwithstanding anything to the
contrary set forth in this Lease, either party’s agreement to indemnify the
other party as set forth in this Section 10.1 shall be ineffective to the extent
the matters for which such party agreed to indemnify the other party are covered
by insurance required to be carried by the non-indemnifying party pursuant to
this Lease. Further, Subtenant’s agreement to indemnify Sublandlord and
Sublandlord’s agreement to indemnify Subtenant pursuant to this Section 10.1 are
not intended to and shall not relieve any insurance carrier of its obligations
under policies required to be carried pursuant to the provisions of this Lease,
to the extent such policies cover, or if carried, would have covered the
matters, subject to the parties’ respective indemnification obligations; nor
shall they supersede any inconsistent agreement of the parties set forth in any
other provision of this Lease.
10.1.3    General Indemnification Provisions. The provisions of this
Section 10.1 shall survive the expiration or earlier termination of this Lease
with respect to any claims or liability arising in connection with any event
occurring prior to such expiration or termination. Notwithstanding anything to
the contrary contained in this Lease, nothing in this Lease shall impose any
obligations on Subtenant or Sublandlord to be responsible or liable for, and
each hereby releases the other from liability for, consequential damages, other
than those consequential damages incurred by Sublandlord or Master Landlord in
connection with a holdover of the Premises by Subtenant after the expiration or
earlier


[***] Confidential Treatment Requested.
38
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





termination of this Lease, or incurred by Sublandlord in connection with any
repair, physical construction or improvement work performed by or on behalf of
Subtenant in the Project.
10.2    Subtenant’s Compliance With Sublandlord’s Fire and Casualty Insurance.
Subtenant shall, at Subtenant’s expense, comply with all insurance company
requirements pertaining to the use of the Premises. If Subtenant’s conduct or
use of the Premises causes any increase in the premium for such insurance
policies then Subtenant shall reimburse Sublandlord for any such increase.
Subtenant, at Subtenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.
10.3    Subtenant’s Insurance Throughout the Lease Term, Subtenant shall procure
and maintain, at its own cost and expense, property insurance (but only with
respect to Subtenant’s personal property and the Subtenant Improvements),
commercial general liability insurance (which shall include coverage for
Tenant’s roof rights set forth in Section 8.7 above), workers’ compensation
insurance, builder’s risk insurance (when applicable), and any other coverages
as are required to be carried by Sublandlord under the Master Lease; provided,
however, that (i) Subtenant shall not be permitted to self-insure,
notwithstanding that Sublandlord is permitted to self-insure under the terms of
the Master Lease, and (ii) Subtenant shall not be required to carry property
insurance (including earthquake and flood) with respect to the Project and/or
the Building, as required pursuant to Section 12(a)(i),(v) and (vi) of the
Master Lease.
10.4    Form of Policies. The minimum limits of policies of insurance required
of Subtenant under this Lease shall in no event limit the liability of Subtenant
under this Lease. Such insurance shall (i) name Sublandlord, Master Landlord,
and any other party Sublandlord or Master Landlord so specifies, as an
additional insured, including Sublandlord’s managing agent, if any;
(ii) specifically cover the liability assumed by Subtenant under this Lease,
including, but not limited to, Subtenant’s obligations under Section 10.1 of
this Lease; (iii) be issued by an insurance company meeting the requirements set
forth in Paragraph 12 of the Master Lease; (iv) be primary insurance as to all
claims thereunder and provide that any insurance carried by Sublandlord or
Master Landlord is excess and is non-contributing with any insurance requirement
of Subtenant; (v) be in form and content reasonably acceptable to Sublandlord
and Master Landlord; and (vi) provide that said insurance shall not be canceled
unless prior written notice shall have been given to Sublandlord, Master
Landlord and any mortgagee thereof. Subtenant shall deliver certificates thereof
to Sublandlord and Master Landlord on or before the Lease Commencement Date and
at least ten (10) days before the expiration dates thereof. In the event
Subtenant shall fail to procure such insurance, or to deliver such policies or
certificate, Sublandlord may, at its option, procure such policies for the
account of Subtenant, and the cost thereof shall be paid to Sublandlord within
five (5) days after delivery to Subtenant of bills therefor.
10.5    Subrogation. Subject to Section 10.1.3 above, Sublandlord and Subtenant
intend that their respective property loss risks shall be borne by insurance
carriers to the extent above provided, and Sublandlord and Subtenant hereby
agree to look to, and seek recovery from, their respective insurance carriers in
the event of a property loss to the extent that such coverage is agreed to be
provided hereunder. The parties each hereby waive all rights and claims against
each other for such losses, and waive all rights of subrogation of their
respective insurers, provided such waiver of subrogation shall not affect the
right to the insured to recover thereunder. The parties agree that their
respective insurance policies are now, or shall be, endorsed such that the
waiver of subrogation shall not affect the right of the insured to recover
thereunder.


[***] Confidential Treatment Requested.
39
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





10.6    Additional Insurance Obligations. Subtenant shall carry and maintain
during the entire Lease Term, at Subtenant’s sole cost and expense, increased
amounts of the insurance required to be carried by Subtenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Subtenant’s operations therein, as
may be reasonably requested by Sublandlord and Master Landlord if (a) at any
time during the Lease Term, Subtenant alters the business that it is conducting
within the Premises, and, as a result of such alteration, Sublandlord reasonably
determines that Subtenant needs to increase the amount of coverage or the type
of coverage then being carried by Subtenant, or (b) for any other reason, Master
Landlord reasonably determines that Subtenant needs to increase the type or
amount of insurance coverage then-carried by Subtenant, but (i) in the case of
clause (b) in no event shall Sublandlord be permitted to require such changes
more than two (2) times during the Lease Term, and (ii) in either case, in no
event shall Sublandlord require Subtenant to carry types or amounts of insurance
excess of the amounts and types of insurance then being required of tenants in
Comparable Buildings occupying comparable space and engaged in a similar use as
Subtenant.



ARTICLE 11
DAMAGE AND DESTRUCTION
11.1    Repair of Damage to Premises by Sublandlord.
11.1.1    Damage to Building. Subtenant shall promptly notify Sublandlord of any
damage to the Premises resulting from fire or any other casualty. If the
Premises or any Common Areas serving or providing access to the Premises shall
be damaged by fire or other casualty, Sublandlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Sublandlord’s reasonable control, and subject to all other terms of this
Article 11, restore the Base Building and such Common Areas. Such restoration
shall be to substantially the same condition of the Base Building and the Common
Areas prior to the casualty, except for modifications required by zoning and
building codes and other laws or by the holder of a mortgage on the Building,
the Project, or the Master Lease, or any other modifications to the Common Areas
deemed desirable by Sublandlord or Master Landlord, which are consistent with
the character of the Project; provided, that access to the Premises and any
restrooms serving the Premises shall not be materially impaired.
11.1.2    Damage to Premises. Upon the occurrence of any damage to the Premises,
upon notice (the “Sublandlord Repair Notice”) to Subtenant from Sublandlord,
Subtenant shall assign to Sublandlord (or to any party designated by
Sublandlord) all property insurance proceeds payable to Subtenant for the
Subtenant Improvements under Subtenant’s insurance required under Section 10.3
of this Lease, and Sublandlord shall repair any injury or damage to the
Subtenant Improvements and the Original Improvements installed in the Premises
and shall return such Subtenant Improvements and Original Improvements to their
original condition; provided, that if the cost of such repair by Sublandlord
exceeds the amount of insurance proceeds received by Sublandlord from
Subtenant’s insurance carrier, as assigned by Subtenant, the cost of such
repairs shall be paid by Subtenant to Sublandlord prior to Sublandlord’s
commencement of repair of the damage. Whether or not Sublandlord delivers a
Sublandlord Repair Notice, prior to the commencement of construction, Subtenant
shall submit to Sublandlord, for Sublandlord’s review and approval, all plans,
specifications and working drawings relating thereto, and Sublandlord shall
select the contractors to perform such improvement work. Sublandlord shall not
be liable for any inconvenience or annoyance to Subtenant or its visitors, or
injury to Subtenant’s business resulting in any way from such damage or the
repair thereof; provided however,


[***] Confidential Treatment Requested.
40
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





that if such fire or other casualty shall have damaged the Premises or Common
Areas necessary to Subtenant’s occupancy, and the Premises are not occupied by
Subtenant as a result thereof, then during the time and to the extent the
Premises are unfit for occupancy, the Rent shall be abated in proportion to the
ratio that the amount of rentable square feet of the Premises which is unfit for
occupancy for the purposes permitted under this Lease bears to the total
rentable square feet of the Premises. In the event that Sublandlord shall not
deliver the Sublandlord Repair Notice, Subtenant’s right to Rent abatement
pursuant to the preceding sentence shall terminate as of the date which is
reasonably determined by Sublandlord to be the date Subtenant should have
completed repairs to the Premises assuming Subtenant used reasonable due
diligence in connection therewith. Notwithstanding anything to the contrary
contained herein, Subtenant shall not be entitled to any abatement of Rent if
(i) any damage to the Premises resulted from a default or the negligence or
willful misconduct of Subtenant under the terms of this Lease and (ii)
Sublandlord does not receive any insurance proceeds as a result of such damage.
Notwithstanding anything to the contrary contained herein, in no event shall any
abatement of Rent provided to Subtenant under this Section 11.1 exceed any
insurance proceeds received by Sublandlord as a result of any such damage.
11.2    Sublandlord’s Option to Repair. Notwithstanding the terms of
Section 11.1 of this Lease, Sublandlord may elect not to rebuild and/or restore
the Premises, Building and/or Project, and instead terminate this Lease, by
notifying Subtenant in writing of such termination within sixty (60) days after
the date of discovery of the damage, such notice to include a termination date
giving Subtenant sixty (60) days to vacate the Premises, but Sublandlord may so
elect only if the Building or Project shall be damaged by fire or other casualty
or cause, whether or not the Premises are affected, and one or more of the
following conditions is present: (i) in Sublandlord’s reasonable judgment,
repairs cannot reasonably be completed within one hundred eighty (180) days
after the date of discovery of the damage (when such repairs are made without
the payment of overtime or other premiums); (ii) the holder of any mortgage on
the Building, the Project, or the Master Lease shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the Master Lease, as the case may be; (iii) the damage is not fully
covered by Sublandlord’s insurance policies; (iv) intentionally deleted; or
(v) the damage occurs during the last [***] of the Lease Term. In the event
Sublandlord does not terminate this Lease as set forth above, and in
Sublandlord’s reasonable judgment, the repairs cannot be completed within such
one hundred eighty (180) days, as set forth in (i) above, Sublandlord shall
provide Subtenant with written notice (“Repair Notice”) of the time within which
such repairs may be completed, in Sublandlord’s reasonable judgment.
Notwithstanding the foregoing, Subtenant may terminate this Lease by written
notice to Sublandlord (a) if all or a material portion of the Premises is
damaged during the last[***] of the Lease Term, such that Subtenant’s access to
the Premises is materially limited or impaired or Subtenant is prevented from
using the Premises (or more than [***] ([***] ) of the rentable square footage
thereof) for the Permitted Use, and Sublandlord reasonably estimates that it
will take more than [***] to repair such damage or (b) if (y) if Subtenant is
not, at the time of such casualty, leasing the entirety of the Premises, and all
of the Premises then being occupied by Subtenant is damaged, and it is estimated
to take more than [***] days from the date of the casualty to repair such
damage, or (z) if Subtenant is, at the time of such casualty, leasing the
entirety of the Premises, and it is estimated that it will take more than [***]
[***] to repair more than [***] ([***] ) of the Premises. Subtenant shall not be
required to pay any portion of the deductible under Sublandlord’s insurance
policies if Master Landlord, Sublandlord or Subtenant elects to terminate the
Master Lease or this Lease, as applicable, in the event of a casualty, unless
such event is the result of Subtenant’s [***].






[***] Confidential Treatment Requested.
41
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





11.3    Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Sublandlord and
Subtenant with respect to any and all damage to, or destruction of, all or any
part of the Premises, the Building or the Project, and any statute or regulation
of the State of California, including, without limitation, Sections 1932(2) and
1933(4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.



ARTICLE 12

NONWAIVER
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Sublandlord shall not be deemed to be a waiver of any preceding
breach by Subtenant of any term, covenant or condition of this Lease, other than
the failure of Subtenant to pay the particular Rent so accepted, regardless of
Sublandlord’s knowledge of such preceding breach at the time of acceptance of
such Rent. No acceptance of a lesser amount than the Rent herein stipulated
shall be deemed a waiver of Sublandlord’s right to receive the full amount due,
nor shall any endorsement or statement on any check or payment or any letter
accompanying such check or payment be deemed an accord and satisfaction, and
Sublandlord may accept such check or payment without prejudice to Sublandlord’s
right to recover the full amount due. No receipt of monies by Sublandlord from
Subtenant after the termination of this Lease shall in any way alter the length
of the Lease Term or of Subtenant’s right of possession hereunder, or after the
giving of any notice shall reinstate, continue or extend the Lease Term or
affect any notice given Subtenant prior to the receipt of such monies, it being
agreed that after the service of notice or the commencement of a suit, or after
final judgment for possession of the Premises, Sublandlord may receive and
collect any Rent due, and the payment of Rent shall not waive or affect said
notice, suit or judgment.



ARTICLE 13
CONDEMNATION
If the whole or any material part of the Premises, Building or Project shall be
taken by power of eminent domain or condemned by any competent authority for any
public or quasi-public use or purpose, or if any adjacent property or street
shall be so taken or condemned, or reconfigured or vacated by such authority in
such manner as to require the use, reconstruction or remodeling of any material
part of the Premises, Building or Project, or if Sublandlord shall grant a deed
or other instrument in lieu of such taking by eminent domain or condemnation,
Sublandlord shall have the option to terminate this Lease effective as of the
date possession is required to be surrendered to the authority. If more than
[***] ([***] ) of the rentable square feet of the Premises is taken and such
condemnation shall, in Subtenant’s good faith judgment, render the Premises
unsuitable for restoration for continued use and occupancy of Subtenant’s
business, or if access to the Premises is substantially impaired, in each case
for a period in excess of [***] ([***] ) days, Subtenant shall have the option
to terminate this Lease effective as of the date possession is required to be
surrendered to the authority. Subtenant shall not because of such taking assert
any claim against Sublandlord or the authority for any compensation because of
such taking and


[***] Confidential Treatment Requested.
42
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





Sublandlord shall be entitled to the entire award or payment in connection
therewith, except that Subtenant shall have the right to file any separate claim
available to Subtenant for any taking of Subtenant’s personal property and
fixtures belonging to Subtenant and removable by Subtenant upon expiration of
the Lease Term pursuant to the terms of this Lease, and for moving expenses, so
long as such claims do not diminish the award available to Sublandlord, its
ground lessor with respect to the Building or Project or its mortgagee, and such
claim is payable separately to Subtenant. All Rent shall be apportioned as of
the date of such termination. If any part of the Premises shall be taken, and
this Lease shall not be so terminated, the Rent shall be proportionately abated.
Subtenant hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of the California Code of Civil Procedure. Notwithstanding
anything to the contrary contained in this Article 13, in the event of a
temporary taking of all or any portion of the Premises for a period of [***]
([***] ) days or less, then this Lease shall not terminate but the Base Rent and
the Additional Rent shall be abated for the period of such taking in proportion
to the ratio that the amount of rentable square feet of the Premises taken bears
to the total rentable square feet of the Premises. Sublandlord shall be entitled
to receive the entire award made in connection with any such temporary taking.
If only a portion of the Premises is subject to a taking, and this Lease is not
terminated, Sublandlord, with reasonable diligence, will restore the remaining
portion of the Premises as nearly as practicable to the condition immediately
prior to such taking. Subtenant agrees that the provisions of this Lease shall
govern any taking and shall accordingly supersede any contrary statute or rule
of law.





ARTICLE 14
ASSIGNMENT AND SUBLETTING


14.1    Transfers. Subject further to all of the rights of Master Landlord under
the Master Lease, and the restrictions contained in the Master Lease, Subtenant
shall not, without the prior written consent of Sublandlord, assign, mortgage,
pledge, hypothecate, encumber, or permit any lien to attach to, or otherwise
transfer, this Lease or any interest hereunder, permit any assignment, or other
transfer of this Lease or any interest hereunder by operation of law, sublet the
Premises or any part thereof, or enter into any license or concession agreements
or otherwise permit the occupancy or use of the Premises or any part thereof by
any persons other than Subtenant and its employees and contractors (all of the
foregoing are hereinafter sometimes referred to collectively as “Transfer(s)”
and any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”). If Subtenant desires Sublandlord’s
consent to any Transfer, Subtenant shall notify Sublandlord in writing, which
notice (the “Transfer Notice”) shall include (i) the proposed effective date of
the Transfer, which shall not be less than thirty (30) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
“Subject Space”), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including calculation of the Transfer Premium (as
defined below) in connection with such Transfer, the name and address of the
proposed Transferee, and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, including all existing
operative documents to be executed to evidence such Transfer or the agreements
incidental or related to such Transfer, (iv) current financial statements of the
proposed Transferee certified by an officer, partner or owner thereof, business
credit and personal references and history of the proposed Transferee and any
other information reasonably required by Sublandlord which


[***] Confidential Treatment Requested.
43
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





will enable Sublandlord to determine the financial responsibility, character and
reputation of the proposed Transferee, and the nature of such Transferee’s
business and proposed use of the Subject Space, and (v) an executed estoppel
certificate from Subtenant in the form attached hereto as Exhibit I. Any
Transfer made without Sublandlord’s prior written consent shall, at
Sublandlord’s option, be null, void and of no effect, and shall, at
Sublandlord’s option, constitute an immediate Event of Default. Whether or not
Sublandlord consents to any proposed Transfer, Subtenant shall pay Sublandlord’s
reasonable outside counsel fees incurred in connection with the review of such
Transfer documents, in each case, within [***] ([***] ) [***] after written
request by Sublandlord and in an amount not to exceed [***] Dollars ($[***] ) in
the aggregate.
14.2    Sublandlord’s Consent. Sublandlord shall not unreasonably withhold or
delay its consent to any proposed Transfer of the Subject Space to the
Transferee on the terms specified in the Transfer Notice. Within twelve (12)
days after receipt of the Transfer Notice, Sublandlord shall consent or not
consent to the same by written notice to Subtenant. If Sublandlord does not
consent to the Transfer, Sublandlord shall provide reasons why Sublandlord is
withholding its consent. Without limitation as to other reasonable grounds for
withholding consent, the parties hereby agree that it shall be reasonable under
this Lease and under any applicable law for Sublandlord to withhold consent to
any proposed Transfer where one or more of the following apply:
14.2.1    The Transferee is of a character or reputation or engaged in a
business that would not typically be included in a Comparable Building owned by
an institutional owner or investor;
14.2.2    The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease or for use as (i) a restaurant, café or other
business engaged in providing food services to the general public or to other
tenants of the Building, (ii) a yoga studio, Pilates studio, barre studio or
other health club or similar type health or wellness services center open to the
public or to other tenants of the Building, or (iii) as a hair salon or barber
shop;
14.2.3    The Transferee is either a governmental agency or instrumentality
thereof; or
14.2.4    The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested.
If Sublandlord consents to any Transfer pursuant to the terms of this
Section 14.2, Subtenant may within six (6) months after Sublandlord’s consent,
but not later than the expiration of said six-month period, enter into such
Transfer of the Premises or portion thereof, upon the same terms and conditions
as are set forth in the Transfer Notice furnished by Subtenant to Sublandlord
pursuant to Section 14.1 of this Lease; provided, that if there are any changes
in the terms and conditions from those specified in the Transfer Notice (i) such
that Sublandlord would initially have been entitled to refuse its consent to
such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be materially more favorable to the Transferee than the terms set
forth in Subtenant’s original Transfer Notice, Subtenant shall again submit the
Transfer to Sublandlord for its approval and other action under this Article 14.
Notwithstanding anything to the contrary in this Lease, if Subtenant claims that
Sublandlord has unreasonably withheld or delayed its consent under Section 14.2
or otherwise has breached or acted unreasonably under this Article 14, its sole
remedy shall be a suit for declaratory judgment and an injunction for the relief
sought, and Subtenant hereby waives all other remedies, including, without
limitation, any right at law or equity to terminate this Lease.


[***] Confidential Treatment Requested.
44
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





14.3    Transfer Premium. If Sublandlord consents to a Transfer as a condition
thereto which the parties hereby agree is reasonable, Subtenant shall pay to
Sublandlord [***] ([***]) of any Transfer Premium received by Subtenant from
such Transferee. “Transfer Premium” shall mean all rent, additional rent or
other consideration payable by such Transferee in connection with the Transfer
in excess of the Base Rent and Additional Rent payable by Subtenant under this
Lease during the term of the Transfer (on a per rentable square foot basis if
less than all of the Premises is transferred), after deducting the reasonable,
out-of-pocket expenses incurred by Subtenant for (i) any changes, alterations
and improvements to the Premises in connection with the Transfer, (ii) any free
base rent reasonably provided to the Transferee in connection with the Transfer
and (iii) any brokerage commissions and legal fees incurred in connection with
the Transfer (collectively, “Subtenant’s Transfer Costs”). “Transfer Premium”
shall also include, but not be limited to, key money, bonus money or other cash
consideration paid by Transferee to Subtenant in connection with such Transfer.
The determination of the amount of Sublandlord’s applicable share of the
Transfer Premium shall be made on a monthly basis as rent or other consideration
is received by Subtenant under the Transfer. For purposes of calculating the
Transfer Premium on a monthly basis,(i) Subtenant’s Transfer Costs shall be
deemed to be expended by Subtenant in equal monthly amounts over the entire term
of the Transfer.
14.4    Sublandlord’s Option as to Subject Space. Notwithstanding anything to
the contrary contained in this Article 14, in the event Subtenant contemplates a
Transfer of all or a portion of the Premises (or in the event of any other
Transfer or Transfers entered into by Subtenant as a subterfuge in order to
avoid the terms of this Section 14.4), Subtenant shall give Sublandlord notice
(the “Intention to Transfer Notice”) of such contemplated transfer (whether or
not such contemplated transfer or any of the terms of such contemplated transfer
have been determined). The Intention to Transfer Notice shall specify the
portion of the rentable amount of square feet of the Premises which Subtenant
intends to transfer (the “Contemplated Transfer Space”), the contemplated date
of commencement of the contemplated transfer (the “Contemplated Effective Date”)
and the contemplated length of the term of such contemplated transfer, and shall
specify that such Intention to Transfer Notice is delivered to Sublandlord
pursuant to this Section 14.4 in order to allow Sublandlord to elect to
recapture the Contemplated Transfer Space for the term set forth in the
Intention to Transfer Notice. Thereafter, Sublandlord shall have the option, by
giving written notice to Subtenant within ten (10) business days after receipt
of any Intention to Transfer Notice, to recapture the Contemplated Transfer
Space (i) for Sublandlord’s use or, (ii) if the specified portion of the
Premises intended to be transferred is equal to or in excess of 100,000 rentable
square feet , for any reason, in Sublandlord’s sole and absolute discretion.
Such recapture shall cancel and terminate this Lease with respect to such
Contemplated Transfer Space as of the Contemplated Effective Date until the last
day of the term of the contemplated transfer is set forth in the Intention to
Transfer Notice. In the event of a recapture by Sublandlord, this Lease shall be
cancelled with respect to less than the entire Premises, the Rent reserved
herein shall be prorated on the basis of the number of rentable square feet
retained by Subtenant in proportion to the number of rentable square feet
contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same. If Sublandlord declines,
or fails to elect in a timely manner, to recapture such Contemplated Transfer
Space under this Section 14.4, then, subject to the other terms of this
Article 14, for a period of nine (9) months (the “Nine Month Period”) commencing
on the last day of such thirty (30) day period, Sublandlord shall not have any
right to recapture the Contemplated Transfer Space with respect to any transfer
made during the Nine Month Period, provided that any such transfer is
substantially on the terms set forth in the Intention to Transfer Notice and,
provided further, that any such transfer shall be subject to the remaining terms
of this Article 14. If such a transfer is not so consummated within the Nine
Month Period (or if the transfer is so consummated, then upon the expiration of
the term of any transfer of such Contemplated Transfer Space consummated within
such Nine Month Period), Subtenant shall again be required to


[***] Confidential Treatment Requested.
45
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





submit a new Intention to Transfer Notice to Sublandlord with respect to any
contemplated transfer, as provided above in this Section 14.4. If Sublandlord
elects to recapture the Contemplated Transfer Space as set forth in this Section
14.4, Subtenant shall have the right to revoke the Intention to Transfer Notice
within ten (10) days after receipt of notice from Sublandlord that it intends to
recapture the Contemplated Transfer Space, and, upon receipt of such notice of
revocation, Sublandlord and Subtenant shall proceed under the terms of this
Lease, as if such Intention to Transfer Notice had never been delivered to
Sublandlord.
14.5    Effect of Transfer. If Sublandlord consents to a Transfer, (i) the terms
and conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) the Transfer shall expressly be made, as evidenced by the
Transfer documentation, subject and subordinate to the provisions of this Lease
and the Master lease, (iii) in no event shall the term of such Transfer extend
beyond the Lease Expiration Date, (iv) such consent shall not be deemed consent
to any further Transfer by either Subtenant or a Transferee, (v) Subtenant shall
deliver to Sublandlord and Master Landlord, no later than ten (10) days after
execution, an original executed copy of all documentation pertaining to the
Transfer in form reasonably acceptable to Sublandlord and Master Landlord,
(vi) Subtenant shall furnish upon Sublandlord’s request a complete statement
setting forth in detail the computation of any Transfer Premium Subtenant has
derived and shall derive from such Transfer, and (vii) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Sublandlord’s consent, shall relieve Subtenant or any guarantor of this
Lease from any liability under this Lease, including, without limitation, in
connection with the Subject Space.
14.6    Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease and the provisions of the Master Lease,
and if this Lease or the Master Lease shall be terminated during the term of any
Transfer, (A) Sublandlord shall, in the case of a termination of this Lease,
have the right to: (i) treat such Transfer as canceled and repossess the Subject
Space by any lawful means, or (ii) require that such Transferee attorn to and
recognize Sublandlord as its landlord under any such Transfer or (B) in the
event of a termination of the Master Lease, Master Landlord shall have the right
to treat such this Lease and such Transfer as canceled and repossess the Subject
Space by any lawful means, or (ii) require that Subtenant and/or Transferee
attorn to and recognize Master Landlord as such party’s landlord under this
Lease or such Transfer, as applicable. Upon the occurrence of an Event of
Default, Sublandlord is hereby irrevocably authorized, to direct any Transferee
to make all payments under or in connection with the Transfer directly to
Sublandlord (which Sublandlord shall apply towards Subtenant’s obligations under
this Lease) until such Event of Default is cured. Such Transferee shall rely on
any representation by Sublandlord that an Event of Default has occurred, without
any need for confirmation thereof by Subtenant. Upon any assignment, the
assignee shall assume in writing all obligations and covenants of Subtenant
thereafter to be performed or observed under this Lease, and acknowledge and
agree that the Transfer and all terms thereof are subject and subordinate to the
terms of this Lease (if this Lease has not been terminated) and the Master
Lease. No collection or acceptance of rent by Sublandlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Subtenant from any obligation under this Lease,
whether theretofore or thereafter accruing. In no event shall Sublandlord’s
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Sublandlord’s right to enforce any term of this Lease against
Subtenant or any other person.






[***] Confidential Treatment Requested.
46
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





14.7    Non-Transfers. Notwithstanding anything to the contrary contained in
this Article 14, an assignment or subletting of all or a portion of the Premises
to (i) an entity which is controlled by, controls, or is under common control
with, Subtenant (an “Affiliate”), (ii) any entity that results from the transfer
of all or substantially all of Subtenant’s assets or stock, or (iii) an entity
that results from the merger or consolidation of Subtenant with another entity,
shall not be deemed a Transfer under this Article 14, provided that (a) with
respect to a purchase, merger, consolidation, reorganization or acquisition, or
any other transfer pursuant to this Section 14.7, which results in Subtenant
ceasing to exist as a separate legal entity, the surviving entity or transferee
has a net worth (as determined using generally accepted accounting principles)
equal to or greater than that of Subtenant as of the Commencement Date (the “Net
Worth Requirement”) and (b)Subtenant notifies Sublandlord of any such assignment
or sublease within five (5) business days thereof and promptly supplies
Sublandlord with any documents or information requested by Sublandlord regarding
such assignment or sublease or such Affiliate, along with evidence reasonably
satisfactory to Sublandlord that such transferee satisfies the Net Worth
Requirement, and further provided that such assignment or sublease is not a
subterfuge by Subtenant to avoid its obligations under this Lease. “Control”, as
used in this Section 14.7, shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether by the ownership of voting securities, by contract or
otherwise. If Subtenant is a corporation whose shares are listed on a recognized
security exchange, the transfer, repurchase, issuance or redemption of any such
shares shall not be deemed a Transfer. In addition, neither Sublandlord’s nor
Master Landlord’s consent shall be required for subleases or sublicenses by
Subtenant to entities with whom Subtenant is doing business or who are part of a
joint venture with Subtenant where such subleases or licenses in the aggregate
constitute less than five percent (5%) of the Premises.
14.8    Sublandlord’s Right to Sublease. Sublandlord hereby covenants and agrees
not to sublease any space within the Building that is vacated and available for
lease or sublease during this Lease Term (as may be extended) to any Sublease
Competitor (as hereinafter defined) for so long as (i) Original Subtenant the
tenant under this Lease and is occupying, at such time, the entire Premises, and
(ii) there is no material change to the ownership structure of such Sublease
Competitor from and after the date hereof. “Sublease Competitor” means either
(a) Garmin USA, Inc. or (b) Jawbone, Inc, or any Affiliate thereof.



ARTICLE 15
SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
15.1    Surrender of Premises. No act or thing done by Sublandlord or any agent
or employee of Sublandlord during the Lease Term shall be deemed to constitute
an acceptance by Sublandlord of a surrender of the Premises unless such intent
is specifically acknowledged in writing by Sublandlord. The delivery of keys to
the Premises to Sublandlord or any agent or employee of Sublandlord shall not
constitute a surrender of the Premises or effect a termination of this Lease,
whether or not the keys are thereafter retained by Sublandlord, and
notwithstanding such delivery Subtenant shall be entitled to the return of such
keys at any reasonable time upon request until this Lease shall have been
properly terminated. The voluntary or other surrender of this Lease by
Subtenant, whether accepted by Sublandlord or not, or a mutual termination
hereof, shall not work a merger, and at the option of Sublandlord shall operate
as an assignment to Sublandlord of all subleases or subtenancies affecting the
Premises or terminate any or all such sublessees or subtenancies.


[***] Confidential Treatment Requested.
47
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





15.2    Removal of Subtenant Property by Subtenant. Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease or the Master Lease
(and provided Master Landlord does not elect to require Subtenant to attorn
thereto), Subtenant shall, subject to the provisions of this Article 15, quit
and surrender possession of the Premises in as good order and condition as when
Subtenant took possession and as thereafter improved by Sublandlord and/or
Subtenant, reasonable wear and tear, casualty and condemnation, and repairs,
which are specifically made the responsibility of Sublandlord hereunder,
excepted. Upon such expiration or termination, Subtenant shall, without expense
to Sublandlord or Master Landlord, remove or cause to be removed from the
Premises, Building and Project all debris and rubbish, and such items of
furniture, equipment, business and trade fixtures, free-standing cabinet work,
movable partitions and other articles of personal property owned by Subtenant or
Severable Additions installed or placed by Subtenant in the Premises, and such
similar articles of any other persons claiming under Subtenant, as Sublandlord
or Master Landlord may, in such party’s reasonable discretion, require to be
removed, and Subtenant shall repair at its own expense all damage to the
Premises, Building and Project resulting therefrom; provided, however, that
consistent with the terms of the Master Lease, Subtenant shall not be required
to remove any Alterations made to the Premises or otherwise to restore the same
and all such property shall become the property of Master Landlord.





ARTICLE 16
HOLDING OVER
If Subtenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of
Sublandlord, such tenancy shall be from month-to-month only, and shall not
constitute a renewal hereof or an extension for any further term, and in such
case Rent shall be payable at a monthly rate equal to (i) for the first [***] of
the holdover period, [***] percent ([***] %) of the monthly [***] in effect as
of the expiration or termination of this Lease, and (ii) for the period
commencing on the first day of the [***] of the holdover period and continuing
until Subtenant vacates the Premises, [***] percent ([***] %) of the monthly
[***] in effect as of the expiration or termination of the Lease. Such
month-to-month tenancy shall be subject to every other applicable term, covenant
and agreement contained herein. Nothing contained in this Article 16 shall be
construed as consent by Sublandlord to any holding over by Subtenant, and
Sublandlord expressly reserves the right to require Subtenant to surrender
possession of the Premises to Sublandlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Sublandlord provided herein or at law. If Subtenant fails to
surrender the Premises upon the expiration or earlier termination of this Lease,
in addition to any other liabilities to Sublandlord accruing therefrom,
Subtenant shall protect, defend, indemnify and hold Sublandlord harmless from
all loss, costs (including reasonable attorneys’ fees) and liability resulting
from such failure, including, without limiting the generality of the foregoing,
any claims made by any succeeding tenant founded upon such failure to surrender
(provided Sublandlord has provided Subtenant with written notice that
Sublandlord has entered into a lease with a tenant and provides the commencement
date of such sublease), any claims made by Master Landlord as a result of
Subtenant’s failure to surrender the Premises and any lost profits to
Sublandlord and/or Master Landlord resulting therefrom.







[***] Confidential Treatment Requested.
48
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





ARTICLE 17
ESTOPPEL CERTIFICATES; FINANCIAL STATEMENTS
17.1    Estoppel Certificates. Within ten (10) days following a request in
writing by Sublandlord, Master Landlord or any mortgagee thereof, Subtenant
shall execute, acknowledge and deliver to thereto an estoppel certificate, which
shall be substantially in the form of Exhibit I, attached hereto (or such other
form as may be required by any prospective mortgagee or purchaser of the
Project, or Sublandlord’s interest in the Master Lease, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Sublandlord or Master
Landlord or any mortgagee or prospective mortgagee thereof. Any such certificate
may be relied upon by any prospective mortgagee or purchaser of all or any
portion of the Project or Sublandlord’s interest in the Master Lease. Subtenant
shall execute and deliver whatever other instruments may be reasonably required
for such purposes. Failure of Subtenant to timely execute, acknowledge and
deliver such estoppel certificate or other instruments shall constitute an
acceptance of the Premises and an acknowledgment by Subtenant that statements
included in the estoppel certificate are true and correct, without exception.
Sublandlord hereby agrees to provide to Subtenant an estoppel certificate signed
by Sublandlord, containing the same type of information, and within the same
period of time, as set forth above, with such changes as are reasonably
necessary to reflect that the estoppel certificate is being granted and signed
by Sublandlord to Subtenant, rather than by Subtenant to Sublandlord or a
lender.
17.2    Financial Statements. At any time during the Lease Term, if Subtenant is
no longer a public company with public reporting obligations, Sublandlord may
require Subtenant to provide Sublandlord with a current financial statement and
financial statements of the two (2) years prior to the current financial
statement year. Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Subtenant,
shall be audited by an independent certified public accountant.






ARTICLE 18
SUBORDINATION
This Lease shall be subject and subordinate to all terms and provisions of the
Master Lease and all other present and future ground or underlying leases of the
Building or Project and to the lien of any mortgage, trust deed or other
encumbrances now or hereafter in force against the Building, the Project , the
Master Lease or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto. Subtenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Subtenant’s occupancy,
so long as no Event of Default occurs. Sublandlord’s interest


[***] Confidential Treatment Requested.
49
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





herein may be assigned as security at any time to any lienholder. Subtenant
shall, within fifteen (15) days of request by Sublandlord, execute such further
instruments or assurances as Sublandlord may reasonably deem necessary to
evidence or confirm the subordination or superiority of this Lease to any such
mortgages, trust deeds, ground leases or underlying leases. Subtenant waives the
provisions of any current or future statute, rule or law which may give or
purport to give Subtenant any right or election to terminate or otherwise
adversely affect this Lease and the obligations of the Subtenant hereunder in
the event of any foreclosure proceeding or sale. Notwithstanding anything in
this Lease to the contrary, Sublandlord shall deliver to Subtenant, no later
than thirty (30) days after the Lease Commencement Date, from Master Landlord,
for the benefit of Subtenant, a non-disturbance and attornment agreement
substantially in the form attached as Exhibit 16 to the Master Lease, as
modified to incorporate the provisions benefiting Master Landlord that are
included in Master Landlord’s (or its affiliates’) standard sublease forms;
however, such form shall be in recordable form (the “Landlord NDA”) and the
Landlord NDA shall be recorded, at Subtenant’s sole cost expense, after the
execution thereof.



ARTICLE 19
DEFAULTS; REMEDIES
19.1    Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” hereunder (the occurrence of any of the
following prior to any applicable notice or cure period shall be referred to
herein simply as a “default”):
19.1.1    Any failure by Subtenant to pay any Rent or any other charge required
to be paid under this Lease, or any part thereof, when due unless such failure
is cured within [***] ([***] ) days after notice; or
19.1.2    Except where a specific time period is otherwise set forth for
Subtenant’s performance in this Lease, in which event the failure to perform by
Subtenant within such time period shall be an Event of Default by Subtenant
under this Section 19.1.2, any failure by Subtenant to observe or perform any
other provision, covenant or condition of this Lease to be observed or performed
by Subtenant where such failure continues for thirty (30) days after written
notice thereof from Sublandlord to Subtenant; provided that if the nature of
such default is such that the same cannot reasonably be cured within a thirty
(30) day period, an Event of Default shall not be deemed to have occurred if
Subtenant diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure such default; or
19.1.3    Abandonment or vacation of all or a substantial portion of the
Premises by Subtenant when Subtenant is otherwise in default (beyond applicable
notice and cure periods) under this Lease; or
19.1.4    The failure by Subtenant to observe or perform according to the
provisions of Articles 5, 14, 17 or 18 of this Lease where such failure
continues for more than five (5) days after notice from Sublandlord, provided
however, such notice shall be in addition to, and not in lieu of, the periods,
if any, for performance set forth in such Articles of this Lease; or
19.1.5    [Intentionally Omitted]; or
19.1.6    Any other act or omission explicitly deemed to be an Event of Default
pursuant to any other provision hereof or pursuant to the terms of the Master
Lease.


[***] Confidential Treatment Requested.
50
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------







The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
19.2    Remedies Upon Default. Upon the occurrence of any Event of Default,
Sublandlord shall have, in addition to any other remedies available to
Sublandlord at law or in equity (all of which remedies shall be distinct,
separate and cumulative), the option to pursue any one or more of the following
remedies, along with any other remedy provided to Master Landlord under the
Master Lease, each and all of which shall be cumulative and nonexclusive,
without any notice or demand whatsoever:
19.2.1    Terminate this Lease, in which event Subtenant shall immediately
surrender the Premises to Sublandlord, and if Subtenant fails to do so,
Sublandlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Premises
and expel or remove Subtenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
for damages therefor; and Sublandlord may recover from Subtenant the following:
(a)    The worth at the time of award of the amount of any unpaid rent which has
been earned at the time of such termination; plus
(b)    The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Subtenant proves could have been reasonably
avoided; plus
(c)    The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Subtenant proves could have been reasonably avoided; plus
(d)    Any other amount necessary to compensate Sublandlord for all the
detriment proximately caused by Subtenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, and any special concessions made
to obtain a new tenant; and
(e)    At Sublandlord’s election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable law.
The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Subtenant pursuant to the terms
of this Lease, whether to Sublandlord or to others. As used in Paragraphs
19.2.1(i) and (ii), above, the “worth at the time of award” shall be computed by
allowing interest at the rate set forth in Article 24 of this Lease, but in no
case greater than the maximum amount of such interest permitted by law. As used
in Paragraph 19.2.1(iii) above, the “worth at the time of award” shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).
19.2.2    Sublandlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).


[***] Confidential Treatment Requested.
51
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





Accordingly, if Sublandlord does not elect to terminate this Lease on account of
any Event of Default by Subtenant, Sublandlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies under this Lease,
including the right to recover all rent as it becomes due.
19.2.3    Sublandlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, above, or any
law or other provision of this Lease), without prior demand or notice except as
required by applicable law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof.
19.3    Subleases of Subtenant. Whether or not Sublandlord elects to terminate
this Lease on account of any Event of Default by Subtenant, as set forth in this
Article 19, Sublandlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Subtenant and affecting the Premises or may, in Sublandlord’s sole
discretion, succeed to Subtenant’s interest in such subleases, licenses,
concessions or arrangements. In the event of Sublandlord’s election to succeed
to Subtenant’s interest in any such subleases, licenses, concessions or
arrangements, Subtenant shall, as of the date of notice by Sublandlord of such
election, have no further right to or interest in the rent or other
consideration receivable thereunder.
19.4    Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Sublandlord’s interests hereunder, or any other action or omission by
Sublandlord shall be construed as an election by Sublandlord to terminate this
Lease or Subtenant’s right to possession, or to accept a surrender of the
Premises, nor shall same operate to release Subtenant in whole or in part from
any of Subtenant’s obligations hereunder, unless express written notice of such
intention is sent by Sublandlord to Subtenant. Subtenant hereby irrevocably
waives any right otherwise available under any law to redeem or reinstate this
Lease.
19.5    Sublandlord Default.
19.5.1    General. Notwithstanding anything to the contrary set forth in this
Lease, Sublandlord shall not be in default in the performance of any obligation
required to be performed by Sublandlord pursuant to this Lease unless (i) in the
event such default is with respect to the payment of money, Sublandlord fails to
pay such unpaid amounts within five (5) business days of written notice from
Subtenant that the same was not paid when due, or (ii) in the event such default
is other than the obligation to pay money, Sublandlord fails to perform such
obligation within thirty (30) days after the receipt of notice from Subtenant
specifying in detail Sublandlord’s failure to perform; provided, however, if the
nature of Sublandlord’s obligation is such that more than thirty (30) days are
required for its performance, then Sublandlord shall not be in default under
this Lease if it shall commence such performance within such thirty (30) day
period and thereafter diligently pursue the same to completion. In no event
shall Subtenant have the right to terminate or rescind this Lease as a result of
Sublandlord’s default (after passage of applicable notice, grace or cure
periods) as to any covenant or agreement contained in this Lease or as a result
of the breach of any promise or inducement hereof, whether in this Lease or
elsewhere.  Subtenant hereby waives such remedies of termination and rescission
and hereby agrees that Subtenant’s remedies for Sublandlord’s default hereunder
and for breach of any promise or inducement shall include and be limited to,
breach of contract, direct damages, a suit for specific performance, declaratory
judgment, and/or injunctive relief.  Nothing in this Section 19.5.1, however,
shall limit Subtenant’s other rights and remedies expressly set out under this
Lease, including, without limitation, those rights and remedies described in
Sections 4.4.1, 4.6, and 6.3.


[***] Confidential Treatment Requested.
52
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





If Sublandlord is in default under the Lease as hereinabove described beyond the
applicable notice and cure period, Subtenant shall deliver a second (2nd)
default notice to Sublandlord (in addition to the notice required by Section
19.5.1 above) in an envelope marked “PRIORITY” containing a bold-faced,
conspicuous (i.e. in a font size that is not less than fourteen (14)) legend at
the top of the first page thereof stating “SECOND AND FINAL NOTICE: THIS IS A
DEFAULT NOTICE UNDER THE OFFICE SUBLEASE BETWEEN CHARLES SCHWAB & CO, INC. AND
FITBIT, INC. FOR THE BUILDING LOCATED AT 215 FREMONT STREET, SAN FRANCISCO,
CALIFORNIA. IF YOU FAIL TO CURE THE DEFAULT IDENTIFIED HEREIN WITHIN FIVE (5)
BUSINESS DAYS, AFTER THE RECEIPT OF THIS NOTICE, THEN WE MAY BEGIN EXERCISING
OUR SELF-HELP RIGHTS, PURSUANT TO THE TERMS OF THE OFFICE SUBLEASE”, and
specifying, in the body of such notice the specific default that Sublandlord has
committed (the “Second Notice”). [***]







ARTICLE 20

COVENANT OF QUIET ENJOYMENT
Sublandlord covenants that Subtenant, on paying the Rent, charges for services
and other payments herein reserved and on keeping, observing and performing all
the other terms, covenants, conditions, provisions and agreements herein
contained on the part of Subtenant to be kept, observed and performed, shall,
during the Lease Term, peaceably and quietly have, hold and enjoy the Premises
subject to the terms, covenants, conditions, provisions and agreements hereof,
and subject to the provisions of the Master Lease, without interference by any
persons lawfully claiming by or through Sublandlord.



ARTICLE 21

[INTENTIONALLY OMITTED]






ARTICLE 22

SIGNS
22.1    Subtenant’s Signage Rights Within the Building. For that portion of the
eighth (8th) Floor of the Premises, Sublandlord shall provide, at Sublandlord’s
sole cost and expense, and install an identification sign on the entrance door
to the eighth (8th) Floor portion of the Premises, the design and exact
placement of which shall be subject to Sublandlord’s reasonable consent.
22.2    Subtenant’s Right to Exterior Building Signs. At such time, and for so
long as, Subtenant occupies (without any sublease or assignment) (i) at least
two (2) full floors of the Building during the Lease Term, Subtenant shall have
the exclusive right to display its name (“Fitbit”), including its logo,
(collectively, “Subtenant’s Name”) on one (1) sign affixed to the top of the
exterior of the Building at the location depicted on Exhibit J-1 attached hereto
and made a part hereof (“Subtenant’s


[***] Confidential Treatment Requested.
53
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





First Top Sign”) and on one (1) placard located at the entrance to the Building,
which placard shall be located directly beneath the “Charles Schwab” signage
located at the entrance to the Building (the “Charles Schwab Entrance Sign”),
which location is depicted on Exhibit J-4, attached hereto and made a part
hereof (“Subtenant’s Entrance Placard”), the design of which shall be in the
same general form as the Charles Schwab Entrance Sign and subject to
Sublandlord’s reasonable consent, (ii) at least four (4) full floors of the
Building during the Lease Term, Subtenant shall have the exclusive right to
display Subtenant’s Name on two (2) signs affixed to the top of the exterior of
the Building at the locations depicted on Exhibits J-1 and J-2 attached hereto
and made a part hereof (the top sign reflected on Exhibit J-2, “Subtenant’s
Second Top Sign”) and on Subtenant’s Entrance Placard, and (iii) at least six
(6) full floors of the Building during the Lease Term, Subtenant shall have the
exclusive right to display Subtenant’s Name one three (3) signs affixed to the
top of the exterior of the Building at the locations depicted on Exhibits J-1,
J-2 and J-3 (the top sign reflected on Exhibit J-3, “Subtenant’s Third Top Sign”
and, together with Subtenant’s First Top Sign, Subtenant’s Entry Placard and
Subtenant’s Second Top Sign, collectively, “Subtenant’s Signs”) and on
Subtenant’s Entrance Placard; provided each of Subtenant’s Signs is allowed by
the City of San Francisco and reasonably approved by Sublandlord and Master
Landlord. Each of Subtenant’s Signs must:
22.2.1    Comply with all applicable governmental laws, statutes, regulations,
rules, codes and ordinances;
22.2.2    Comply with the provisions of this Lease;
22.2.3    Have been approved in advance by all appropriate governmental
agencies;
22.2.4    Have been approved in advance by Sublandlord (which approval shall not
be unreasonably withheld, conditioned or delayed).
22.2.5    Comply with all instruments recorded or unrecorded against the
Project.
22.2.6    Subtenant shall not have any right to maintain an eyebrow sign on any
other part of the Building other than as reflected on Exhibit J-2.
22.3    Subtenant’s Installation of Signs. Installation of Subtenant’s Signs
shall be in accordance with the procedures and requirements of Article 8 above,
except to the extent in conflict with Article 23. Subtenant shall, at its sole
cost and expense, install Subtenant’s Signs. Such costs and expenses include,
but are not limited, to the follows:
22.3.1    Costs of Subtenant’s Signs;
22.3.2    Costs of obtaining permits and approvals;
22.3.3    Costs of installing, maintaining, repairing and replacing Subtenant’s
Signs;
22.3.4    The cost of any electrical consumption illuminating Subtenant’s Signs
which is in excess of Subtenant’s standard usage allotment; and
22.3.5    Costs associated with the removal of Subtenant’s Signs, repair of any
damage caused by such removal, and restoration of the sites of Subtenant’s Signs
on the Building to the condition in which those portions of the Building existed
before the installation of Subtenant’s Signs excluding ordinary wear and tear
and damage due to casualty.


[***] Confidential Treatment Requested.
54
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





22.4    Removal, Repair and Restoration. On termination or expiration of the
Lease Term, on termination of Subtenant’s Sign rights under this Article 22,
including, but not limited to, if Subtenant at any time during the Lease Term
fails to meet one or more of the floor thresholds required for maintenance of
one or more of Subtenant’s Signs, pursuant to Section 22.2 above, or at any
earlier time at Subtenant’s election, Subtenant shall remove, at its sole cost
and expense, Subtenant’s Signs, repair any damage caused by such removal and
restore those parts of the Building on which Subtenant’s Signs were located to
the condition that existed before the installation of Subtenant’s Signs,
ordinary wear and tear and damage due to casualty excepted. Such removal, repair
and restoration shall be in accordance with the procedures and requirements of
Article 8 above, except to the extent in conflict with this Article 22. The
provisions of this Section 22.4 shall survive the expiration or earlier
termination of this Lease.
22.5    Maintenance of Subtenant’s Signs. Subtenant, at its sole cost and
expense, shall at all time during the Lease Term maintain Subtenant’s Signs in
working order and first class condition.
22.6    Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed or placed by Subtenant outside of
the Premises that have not been separately approved by Sublandlord may be
removed with ten (10) days prior written notice by Sublandlord at the sole
expense of Subtenant. Except as otherwise set forth herein, Subtenant may not
install any signs on the exterior or roof of the Project or the Common Areas.
Any signs, window coverings, or blinds (even if the same are located behind the
Sublandlord-approved window coverings for the Building), or other items visible
from the exterior of the Premises or Building, shall be subject to the prior
approval of Sublandlord, in its reasonable discretion.
22.7    Rights Personal to Original Subtenant. The rights contained in this
Article 22 are personal to Fitbit, Inc. as the “Original Subtenant” under this
Lease, or any Affiliate or successor assignee or subtenant of Subtenant in
connection with a transfer pursuant to Section 14.7 above, and such rights may
only be exercised by the Original Subtenant or any Affiliate or successor
assignee or subtenant of Subtenant in connection with a transfer pursuant to
Section 14.7 above (and not any other assignee, sublessee or transferee of the
Original Subtenant’s interest in this Lease). Notwithstanding the foregoing, any
change to the physical signage, including, but not limited, the name depicted
thereon, the style and coloring thereof, and size and shape thereof, at any time
during the term of this Lease, including, but not limited to, resulting from a
transfer pursuant to Section 14.7, shall be subject to Sublandlord’s consent,
which Sublandlord shall not unreasonably withhold, condition or delay.
22.8    Building Directory. A digital building directly shall be maintained by
Sublandlord in the lobby of the Building. Subtenant shall have the right to have
its name included in such digital directory. Sublandlord shall be permitted to
include in Operating Expenses any costs incurred in maintaining such directory,
to the extent consistent with Section 4.2.7 above.
22.9    Compliance with Applicable Laws. Notwithstanding anything to the
contrary contained in this Article 22, at all times all of Subtenant’s Signs
shall comply with all Applicable Laws, in accordance with Article 23 below.











[***] Confidential Treatment Requested.
55
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





ARTICLE 23
COMPLIANCE WITH LAW


23.1    Applicable Laws. Subtenant shall not do anything or suffer anything to
be done in or about the Premises or the Project which will in any way conflict
with any law, statute, ordinance or other governmental rule, regulation or
requirement now in force or which may hereafter be enacted or promulgated
(“Applicable Laws”). At its sole cost and expense, Subtenant shall promptly
comply with all such Applicable Laws which are triggered by (i) Subtenant’s use
of the Premises (including, but not limited to, Subtenant’s Signs), (ii) the
Alterations or Subtenant Improvements in the Premises, or (iii) the Base
Building, but as to the Base Building, only to the extent such obligations are
triggered by Subtenant’s Alterations, the Subtenant Improvements, or Subtenant’s
use of the Premises for non-general office use. Should any standard or
regulation now or hereafter be imposed on Sublandlord or Subtenant by a state,
federal or local governmental body charged with the establishment, regulation
and enforcement of occupational, health or safety standards for employers,
employees, landlords or tenants, then Subtenant agrees, at its sole cost and
expense, to comply promptly with such standards or regulations. Provided,
Sublandlord has delivered the Premises (or applicable portion thereof) to
Subtenant in the Delivery Condition, including in compliance with all Applicable
Laws in accordance with, and to the extent required under, Section 2.2 above,
Subtenant shall be responsible, at its sole cost and expense, to make all
alterations to the Premises as are required to comply with the governmental
rules, regulations, requirements or standards described in this Article 23. The
judgment of any court of competent jurisdiction or the admission of Subtenant in
any judicial action, regardless of whether Sublandlord is a party thereto, that
Subtenant has violated any Applicable Laws, shall be conclusive of that fact as
between Sublandlord and Subtenant. Notwithstanding the foregoing, prior to each
respective Delivery Date, Sublandlord shall be responsible for correcting any
violations of Title III of the ADA with respect to the Premises and the Common
Areas, to which the Premises and/or the Common Areas, as applicable, must adhere
as of such date, at Sublandlord’s sole cost and expense (not to be passed
through as an Operating Expense).
23.2    Hazardous Materials. Subtenant shall not cause or permit any Hazardous
Material to be generated, brought into, used, stored, or disposed of in or about
the Premises, Building or Project by Subtenant or its agents, employees,
contractors, subtenants, or invitees, except for such substances that are
required in the ordinary course of Subtenant’s business conducted on the
Premises or are otherwise approved by Sublandlord and Master Landlord. Subtenant
shall:
23.2.1    Use, store, and dispose of all such Hazardous Material in strict
compliance with all (“Environmental Laws”), as such term is defined in Paragraph
7 of the Master Lease; and
23.2.2    Comply at all times during the Lease Term with all Environmental Laws.
Subtenant shall have no liability or responsibility for any remediation costs
and/or fees arising from the use, storage, generation or disposal of Hazardous
Material in, on or about the Premises, the Building or the Project caused by
persons other than Subtenant or the Subtenant Parties. Sublandlord and Subtenant
hereby acknowledge and agree that Sublandlord provided Subtenant with a copy of
the Phase I Report (as hereafter defined) for the Project, and Sublandlord
represents and warrants that to Sublandlord's actual knowledge (1) there are no
environmental conditions at the Premises or the Building in violation of
Environmental Laws, except as may be reflected in the Phase 1 and (2)
Sublandlord has received no written notice of any uncured violation of
Environmental Laws with respect to the Premises or the


[***] Confidential Treatment Requested.
56
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





Building. As used herein, the term “Phase I Report” means that certain Phase I
Envrionmenal Site Assessment for 215 Fremont Street, San Francisco, California
94105, identified as KTR Project No. 04-1-1-050A, prepared by KTR Newmark
Consultants LLC for Charles Schwab & Co., Inc., dated April 13, 2004.


23.3    Notice of Release and Investigation. If, during the Lease Term
(including any extensions), Subtenant becomes aware of (i) any actual or
threatened release of any Hazardous Material on, under, or about the Premises,
Building or Project, or (ii) any inquiry, investigation, proceeding, or claim by
any government agency or other person regarding the presence of Hazardous
Material on, under, or about the Premises, Building or Project, or if Subtenant
shall give Sublandlord written notice of the release or investigation within
five (5) days after learning of it and shall simultaneously furnish to
Sublandlord copies of any claims, notices of violation, reports, or other
writings received by Subtenant providing notice that concern the release or
investigation.
23.4    Indemnification. Subtenant shall, at Subtenant’s sole expense and with
counsel reasonably acceptable to Sublandlord, indemnify, defend, and hold
harmless Sublandlord and all other Landlord Parties with respect to all losses
arising out of or resulting from the release of any Hazardous Material in or
about the Premises, Building or Project, or the violation of any Environmental
Law, by Subtenant or any other Subtenant Party. This indemnification includes
all losses, liabilities, obligations, penalties, fines, claims, actions
(including remedial or enforcement actions of any kind and administrative or
judicial proceedings, orders, or judgments), damages (including consequential
and punitive damages), and costs (including attorney, consultant, and expert
fees and expenses) resulting from the release or violation. Sublandlord shall,
at Sublandlord’s sole expense and with counsel reasonably acceptable to
Subtenant, indemnify, defend, and hold harmless Subtenant and all other
Subtenant Parties with respect to all losses arising out of or resulting from
the violation of any Environmental Law caused by Sublandlord either before or
during the Lease Term. This indemnification includes all losses, liabilities,
obligations, penalties, fines, claims, actions (including remedial or
enforcement actions of any kind and administrative or judicial proceedings,
orders, or judgments), damages, and costs (including attorney, consultant, and
expert fees and expenses) resulting from the release or violation. The foregoing
indemnifications shall survive the expiration or earlier termination of this
Lease and the Master Lease.
23.5    Remediation Obligations; Subtenant’s Rights on Cleanup by Sublandlord.
If the presence of any Hazardous Material brought onto the Premises, Building or
Project by either Sublandlord or Subtenant or by any other Landlord Party or
Subtenant Party results in contamination of the Premises, Building or Project,
that party shall promptly take all necessary actions, at the party’s sole
expense, to return the Premises, Building or Project to the condition that
existed before the introduction of such Hazardous Material. Subtenant shall
first obtain Sublandlord’s and, if required under the Master Lease, Master
Landlord’s, approval of the proposed remedial action, which shall not be
unreasonably withheld or delayed. This provision does not limit the
indemnification obligations set forth in Section 23.4 above.
If Sublandlord undertakes any cleanup, detoxification, or similar action,
whether or not required by any government or quasi-government agency, as a
result of the presence, release, or disposal in or about the Building or Project
of any Hazardous Material, and that action requires that Subtenant be denied
access to the Premises or Subtenant is otherwise unable to conduct its business
on the Premises for a period of greater than forty eight (48) hours, Base Rent
shall be abated for the period that Subtenant is unable to conduct its business
at the Premises. Subject to Section 23.4, the costs of any Hazardous Material
testing, cleanup or remediation undertaken by Sublandlord during the Lease Term
shall be borne by Sublandlord, shall not be included in Operating Expenses and
shall not be the obligation of Subtenant.


[***] Confidential Treatment Requested.
57
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





23.6    Definition of “Hazardous Material”. As used herein, the term “Hazardous
Material” shall mean any hazardous or toxic substance, material, or waste that
is or becomes regulated by the United States, the State of California, or any
local government authority having jurisdiction over the Building or Project.
Hazardous Material includes:
23.6.1    Any “hazardous substance,” as that term is defined in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(CERCLA) (42 United States Code Sections 9601-9675);
23.6.2    “Hazardous waste,” as that term is defined in the Resource
Conservation and Recovery Act of 1976 (RCRA) (42 United States Code
Sections 6901-6992k);
23.6.3    Any pollutant, contaminant, or hazardous, dangerous, or toxic
chemical, material, or substance, within the meaning of any other applicable
federal, state, or local law, regulation, ordinance, or requirement (including
consent decrees and administrative orders imposing liability or standards of
conduct concerning any hazardous, dangerous, or toxic waste, substance, or
material, now or hereafter in effect);
23.6.4    Petroleum products;
23.6.5    Radioactive material, including any source, special nuclear, or
byproduct material as defined in 42 United States Code Sections 2011-2297g-4;
23.6.6    Asbestos in any form or condition; and
23.6.7    Polychlorinated biphenyls (PCBS) and substances or compounds
containing PCBS.



ARTICLE 24

LATE CHARGES
If any installment of Rent or any other sum due from Subtenant shall not be
received by Sublandlord or Sublandlord’s designee within five (5) days after
Subtenant’s receipt of written notice from Sublandlord that said amount is past
due, then Subtenant shall pay to Sublandlord a late charge equal to five percent
(5%) of the overdue amount. The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Sublandlord’s other
rights and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Sublandlord’s remedies in any manner. In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within five (5) days after the date they are due shall bear interest
from the date when due until paid at a rate per annum equal to three percent
(3%) plus the “prime rate” as reported by the Wall Street Journal; provided,
that such rate shall not exceed the maximum rate permitted by Applicable Law. If
the Wall Street Journal is no longer published or the Wall Street Journal
discontinues the publication of the “prime rate”, then Sublandlord shall
substitute a comparable prime rate.









[***] Confidential Treatment Requested.
58
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





ARTICLE 25
LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
25.1    Sublandlord’s Cure. All covenants and agreements to be kept or performed
by Subtenant under this Lease shall be performed by Subtenant at Subtenant’s
sole cost and expense and without any reduction of Rent, except to the extent,
if any, otherwise expressly provided herein. If Subtenant shall fail to perform
any obligation under this Lease, and such failure shall continue in excess of
the time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Sublandlord may, but shall not be obligated to,
make any such payment or perform any such act on Subtenant’s part without
waiving its rights based upon any Event of Default of Subtenant and without
releasing Subtenant from any obligations hereunder.
25.2    Subtenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Subtenant shall pay to Sublandlord, upon delivery by
Sublandlord to Subtenant of statements therefor: (i) sums equal to expenditures
reasonably made and obligations incurred by Sublandlord in connection with the
remedying by Sublandlord of any Event of Default pursuant to the provisions of
Section 25.1 and (ii) sums equal to all losses, costs, liabilities, damages and
expenses referred to in Article 10 of this Lease. Subtenant’s obligations under
this Section 25.2 shall survive the expiration or earlier termination of this
Lease.



ARTICLE 26
ENTRY BY LANDLORD
Sublandlord reserves the right at all reasonable times and upon reasonable
notice to Subtenant (except in the case of an emergency) and subject to
Subtenant’s reasonable security requirements and procedures, to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or prospective tenants (but only during the last fifteen (15) months
of the Lease Term); (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building’s systems and equipment.
Notwithstanding anything to the contrary contained in this Article 26,
Sublandlord may enter the Premises at any time to (A) perform services required
of Sublandlord, including janitorial service; (B) take possession due to any
Event of Default under this Lease in the manner provided herein; and (C) perform
any covenants of Subtenant which Subtenant fails to perform. Sublandlord may
make any such entries without the abatement of Rent, except as otherwise
provided in this Lease, and may take such reasonable steps as required to
accomplish the stated purposes. Subtenant hereby waives any claims for damages
(other than personal injury and property damage to the extent caused by
Sublandlord’s negligence or willful misconduct in connection with an entry by
Sublandlord into the Premises) or for any injuries or inconvenience to or
interference with Subtenant’s business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby. For each
of the above purposes, Sublandlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Subtenant’s vaults, safes and
special security areas designated in advance by Subtenant. In an emergency,
Sublandlord shall have the right to use any means that Sublandlord may deem
proper to open the doors in and to the Premises. Any entry into the Premises by
Sublandlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Subtenant from any portion of the Premises. No
provision of this Lease shall be construed as obligating Sublandlord to perform
any repairs, alterations or decorations except as otherwise expressly agreed to
be


[***] Confidential Treatment Requested.
59
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





performed by Sublandlord herein. Subtenant shall have the right to have a
representative present during any entry onto the Premises, except in the case of
an emergency or during the continuance of an Event of Default; provided, however
that, (i) if, after Sublandlord has (in the case of a non-emergency and when no
Event of Default is occurring) delivered notice and provided Subtenant with a
reasonable opportunity to be present during any such entry, Subtenant (or a
representative thereof) is not present during such entry or is not available
during such entry, then Sublandlord shall be permitted to enter the Premises in
accordance with the terms hereof; and (ii) notwithstanding the existence of an
emergency, Sublandlord shall make good faith efforts to notify Subtenant in
advance of such entry.





ARTICLE 27
PROVISIONS REGARDING THE MASTER LEASE
27.1    Lease Subordinate to Master Lease. This Lease and all rights of the
parties hereunder are subject and subordinate to the Master Lease. The parties
hereby acknowledge, each to the other, that it is not practical in this Lease to
enumerate all of the rights and obligations of the various parties under the
Master Lease and to specifically allocate those rights and obligations in this
Lease. Accordingly, in order to afford to Subtenant the benefits of this Lease
and of those provisions of the Master Lease, which, by their nature are intended
to benefit the party in possession of the Premises, and in order to protect
Sublandlord against a default by Subtenant, which might cause a default by
Sublandlord under the Master Lease, Sublandlord and Subtenant covenant and agree
as set forth in this Article 27. As between the parties to this Lease only, in
the event of conflict between the terms of the Master Lease and the terms of
this Lease, the terms of this Lease shall control.
27.2    Incorporated Provisions. Except as expressly modified herein or
otherwise excluded herein, and for purposes of incorporation thereof into this
Lease, the following provisions of the Master Lease are hereby expressly
incorporated into this Lease with the term “Sublandlord” substituted for
Landlord, the term “Subtenant” substituted for Subtenant, and the term Premises,
as used in the Master Lease, shall be deemed to refer to the Premises, as
defined herein: 10(d) (re Master Landlord’s right of entry), 12 (“Insurance”,
except Section 12(a)(i), (v) and (vi)), 17 (“Financial Statements”), 20
(“Additional Rights of Landlord”), 23 (“Mortgaging by Landlord”), 27 (“Public
Announcements”), 29 (Savings Clause). Notwithstanding anything to the contrary
contained herein, Subtenant acknowledges and agrees that it shall not have any
expansion or similar rights under the Master Lease, or any rights to cancel,
terminate, extend or renew the term of the Master Lease.
27.3    Excluded Provisions. The following provisions of the Master Lease are
hereby expressly excluded from this Lease and not incorporated herein, except as
expressly set forth or referenced elsewhere in this Lease, and then only to the
extent to set forth or referenced: Section 2 (Title and Condition); Section 4
(Term); Section 5 (Rent); Section 6 (Net Lease; Non-terminability); Section 7;
Section 8 (Indemnification); Section 9 (Liens); Section 10 (Maintenance and
Repair; Easements); Section 11 (Alterations); Section 12(a)(i), (v) and (vi),
12(c), 12(d); Section 13 (Casualty); Section 14 (Condemnation); Section 15
(Termination of Lease Following Major Casualty, Major Condemnation or Material
Temporary Taking); Section 19 (Default); Section 21 (Notices); Section 24
(Estoppel Certificates); Section 36 (Tenant’s Representations and Warranties);
and any redacted provisions of the copy of the Master Lease provided to
Subtenant by Sublandlord.


[***] Confidential Treatment Requested.
60
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





27.4    Performance. Sublandlord shall have the right to enter the Premises to
cure any default by Subtenant under this Lease, which is also, or would be, with
the passage of time or the giving of notice, an Event of Default under the
Master Lease. Any sums paid and all reasonable costs and expenses of performing
any such cure shall be deemed Rent payable by Subtenant to Sublandlord upon
demand, together with interest thereon at the rate of [***] ([***]) per annum,
from the date of expenditure until paid.
27.5    Termination of Master Lease. It is expressly agreed that (a) if the
Master Lease should terminate prior to the Lease Expiration Date, Sublandlord
shall have no liability to Subtenant, except to the extent such termination
arises from a default by Sublandlord, as tenant under the Master Lease and not
by an underlying default of Subtenant under this Lease, and (b) to the extent
the Master Lease grants Sublandlord any discretionary right to terminate the
Master Lease due to casualty or condemnation, Sublandlord shall be entitled to
exercise or not exercise such right in its reasonable discretion and without
liability to Subtenant. Notwithstanding the foregoing, Sublandlord shall not (i)
amend or otherwise enter into any agreement modifying, or otherwise affecting
the Master Lease, if any such modification would result in a change to the term
of the Master Lease or would otherwise materially increase Subtenant’s
obligations hereunder or materially interfere with Subtenant’s rights hereunder,
or (ii) rescind or terminate the Master Lease, without, in each case, the prior
consent of Subtenant. Sublandlord shall perform and observe all of the terms,
covenants, conditions and obligations of the Master Lease so as not to be in
default thereunder, and otherwise preserve the sublease estate of Subtenant
under this Lease; provided, however, that such obligation is contingent upon
Subtenant not being in default of this Lease, beyond applicable notice and cure
periods. In the event of termination of the Master Lease, or in the event of any
reentry or repossession of the Premises by Master Landlord, or an involuntary
surrender of the Master Lease by operation of law prior to the expiration date
thereof, Master Landlord may, at its option, either (i) terminate this Lease or
(ii) take over all of the right, title and interests of Sublandlord under this
Lease, in which case Subtenant agrees to attorn to Master Landlord, but Master
Landlord will not (x) be liable for any pervious act or omission of Sublandlord
under this Lease or (y) be bound by any previous modification of this Lease made
without Master Landlord’s consent or by any previous prepayment by Subtenant of
more than one (1) month’s rent. Any such attornment shall, upon Master
Landlord’s written request, be evidenced by an agreement in form and substance
reasonably satisfactory to Master Landlord. Subtenant waives the provisions of
any law now or hereafter existing, which may give Subtenant any right of
election to terminate this Lease or to surrender possession of the Premises in
the event any proceeding is brought by Master Landlord under the Master Lease to
terminate the Master Lease.
27.6    Effect of Right of First Offer. Subtenant acknowledges that Sublandlord
has a right of first offer and other options to purchase the Project under the
Master Lease. Should Sublandlord exercise any such rights, which results in
Sublandlord becoming the fee owner of the Project, which then results in the
termination of the Master Lease, this Lease shall become a direct lease (rather
than a sublease) between Sublandlord, as the fee owner of the Project,
Subtenant, as the tenant of the Premises, and the parties hereto shall execute
an amendment to this Lease, reflecting the termination of the Master Lease and
reaffirming Subtenant’s obligations hereunder.
27.7    Release. To the extent such provisions are not expressly excluded from
this Lease, as set forth in Section 27.3 above, any non-liability, release,
indemnity or hold harmless provision in the Master Lease for the benefit of
Master Landlord shall be deemed to apply under this Lease and inure to the
benefit of both Sublandlord and Master Landlord.


[***] Confidential Treatment Requested.
61
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





27.8    Sublandlord’s Rights of Consent. If Subtenant desires to take any
action, which requires the consent of Master Landlord under the terms of the
Master Lease, then, notwithstanding anything to the contrary herein (a)
Sublandlord, independently, shall have the same rights of approval or
disapproval as Master Landlord has under the Master Lease, (b) Subtenant shall
not take any such action until it obtains the consent of both Master Landlord
and Sublandlord, and (c) Subtenant shall require that Sublandlord obtain Master
Landlord’s consent on Subtenant’s behalf and Sublandlord shall use commercially
reasonable efforts to obtain such consent. Subtenant shall pay all costs
reasonably incurred by Sublandlord in seeking or procuring Master Landlord’s
consent; provided, reasonably satisfactory evidence of such costs is delivered
to Subtenant. Any approval or consent required of Sublandlord conclusively shall
be deemed reasonably withheld if approval or consent also is required of Master
Landlord, and Master Landlord fails to give Master Landlord’s approval or
consent. Notwithstanding the foregoing, Sublandlord shall be responsible for all
costs payable to Master Landlord and/or any lender of the Project in connection
with this Lease, which costs shall not be passed through to Subtenant as an
Operating Expense, except to the extent such costs arise in connection with
Subtenant’s default under this Lease.
27.9    No Privity. Sublandlord and Subtenant hereby agree, for the benefit of
Master Landlord, that this Lease and Master Landlord’s consent hereto shall not
(a) create privity of contract between Master Landlord and Subtenant, (b) as
between Master Landlord and Sublandlord, be deemed to have amended the Master
Lease in any regard, or (c) be construed as a waiver of Master Landlord’s right
to consent to any assignment of the Master Lease by Sublandlord or any further
subletting of the Premises, or as a waiver of Master Landlord’s right (to the
extent the Master Lease provides such rights to Master Landlord) to consent to
any assignment by Subtenant of this Lease or any subletting of the Premises or
any part thereof.
27.10    Conflict. As between Sublandlord and Subtenant, in the event of a
conflict between the provisions of the Master Lease and the provisions of this
Lease, the provisions of this Lease shall control.
27.11    Sublandlord’s Representations and Warranties. Sublandlord represents
and warrants to Subtenant that, (a) the Master Lease is in full force and
effect, (b) all obligations of Sublandlord and, to Sublandlord’s actual
knowledge, all obligations of Master Landlord under the Master Lease, have been
satisfied, (c) Sublandlord has neither given nor received a notice of default
pursuant to the Master Lease, and (d) the copy of the Master Lease attached
hereto is a true, correct and complete copy thereof.



ARTICLE 28
TENANT PARKING
28.1    Parking In General. Currently there is no parking available to lease to
any occupant of the Building, including, but not limited to Subtenant, due to a
parking agreement with a building located adjacent to the Building, pursuant to
which such adjacent building has the right to use all of the parking spaces
located in the Basement Parking Area. Notwithstanding the foregoing, Sublandlord
hereby agrees to cooperate with Subtenant in an attempt to obtain one (1) to two
(2) month-to-month parking spaces in the Basement Parking Area should one (1) or
more parking spaces become available for rent therein. Should Sublandlord
procure any parking spaces in the Basement Parking Area for Subtenant, pursuant
to the terms hereof, Subtenant shall be required to pay the prevailing monthly
rate established by


[***] Confidential Treatment Requested.
62
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





Sublandlord, in its sole discretion, for any such parking spaces, and
Sublandlord and Subtenant shall promptly enter into an amendment to this Lease
confirming the number of parking spaces being offered to Subtenant for rent and
the terms (including, but not limited to, the current market rate) therefor.



ARTICLE 29
MISCELLANEOUS PROVISIONS
29.1    Terms; Captions. The words “Sublandlord” and “Subtenant” as used herein
shall include the plural as well as the singular. The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
29.2    Binding Effect. Subject to all other provisions of this Lease, each of
the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Sublandlord and of Subtenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Subtenant contrary to the provisions of Article 14 of this
Lease.
29.3    No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Sublandlord or any other person, are granted to
Subtenant by this Lease. If at any time any windows of the Premises are
temporarily darkened or the light or view therefrom is obstructed by reason of
any repairs, improvements, maintenance or cleaning in or about the Project, the
same shall be without liability to Sublandlord and without any reduction or
diminution of Subtenant’s obligations under this Lease.
29.4    [Intentionally Omitted].
29.5    Transfer of Sublandlord’s Interest. Subtenant acknowledges that
Sublandlord has the right to transfer all or any portion of its interest in the
Master Lease and in this Lease, and Subtenant agrees that in the event of any
such transfer, Sublandlord shall automatically be released from all liability
under this Lease and Subtenant agrees to look solely to such transferee for the
performance of Sublandlord’s obligations hereunder after the date of transfer
and such transferee shall be deemed to have fully assumed and be liable for all
obligations of this Lease to be performed by Sublandlord, including the return
of any Security Deposit, and Subtenant shall attorn to such transferee. In the
event of any transfer by Sublandlord, Sublandlord shall provide Subtenant with
written notice of the same and a copy of the assignment and assumption of lease
agreement.
29.6    Memorandum of Sublease. At Subtenant’s request, Sublandlord shall
execute a memorandum with respect to this Lease, reasonably acceptable to
Sublandlord, evidencing this Lease, and the same shall be recorded by Subtenant
in the County Recorder’s Office of San Francisco County (the “Memorandum of
Sublease”), and shall use commercially reasonable efforts to obtain Master
Landlord’s consent and acknowledgement to such Memorandum of Sublease; provided,
however, in no event shall Sublandlord’s failure to obtain Master Landlord’s
consent and acknowledgement thereto be deemed to be a default under the terms of
this Lease.


[***] Confidential Treatment Requested.
63
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





29.7    Sublandlord’s Title. Sublandlord’s title is and always shall be
paramount to the title of Subtenant. Nothing herein contained shall empower
Subtenant to do any act which can, shall or may encumber the title of
Sublandlord or of Master Landlord in the Building or the Project.
29.8    Relationship of Parties. Nothing contained in this Lease shall be deemed
or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Sublandlord and Subtenant.
29.9    Application of Payments. Sublandlord shall have the right to apply
payments received from Subtenant pursuant to this Lease, regardless of
Subtenant’s designation of such payments, to satisfy any obligations of
Subtenant hereunder, in such order and amounts as Sublandlord, in its sole
discretion, may elect.
29.10    Time of Essence. Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.
29.11    Partial Invalidity. If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
29.12    No Warranty. In executing and delivering this Lease, Subtenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Sublandlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Sublandlord which is not set forth herein or in
one or more of the exhibits attached hereto.
29.13    Sublandlord Exculpation. The liability of Sublandlord or the
Sublandlord Parties to Subtenant for any default by Sublandlord under this Lease
or arising in connection herewith or with Sublandlord’s operation, management,
leasing, repair, renovation, alteration or any other matter relating to the
Project or the Premises shall be limited solely and exclusively to an amount
which is equal to the interest of Sublandlord in the Project (including rents
and insurance proceeds). Neither Sublandlord nor any of the Landlord Parties
shall have any personal liability therefor, and Subtenant hereby expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or under Subtenant. The limitations of liability contained
in this Section 29.13 shall inure to the benefit of Sublandlord’s and the other
Sublandlord Parties’ present and future partners, beneficiaries, officers,
directors, trustees, shareholders, agents and employees, and their respective
partners, heirs, successors and assigns. Under no circumstances shall any
present or future partner of Sublandlord (if Sublandlord is a partnership) or
trustee or beneficiary (if Sublandlord or any partner of Sublandlord is a trust)
have any liability for the performance of Sublandlord’s obligations under this
Lease. Notwithstanding any contrary provision herein, neither Sublandlord nor
any of the other Landlord Parties shall be liable under any circumstances for
injury or damage to, or interference with, Subtenant’s business, including but
not limited to, loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, in each case, however
occurring, and in no event shall Sublandlord or any of the other Landlord
Parties be responsible for consequential, special or punitive damages in
connection with this Lease.


[***] Confidential Treatment Requested.
64
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





29.14    Entire Agreement. It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Sublandlord to Subtenant with respect to the
subject matter thereof, and none thereof shall be used to interpret or construe
this Lease. None of the terms, covenants, conditions or provisions of this Lease
can be modified, deleted or added to except in writing signed by the parties
hereto.
29.15    Right to Lease. Subject to the terms of Section 14.8, Sublandlord
reserves the absolute right to effect such other tenancies in the Project as
Sublandlord in the exercise of its sole business judgment shall determine to
best promote the interests of the Building or Project. Subtenant does not rely
on the fact, nor does Sublandlord represent, that any specific tenant or type or
number of tenants shall, during the Lease Term, occupy any space in the Building
or Project.
29.16    Force Majeure. An actual delay or stoppage resulting from fire,
earthquake, explosion, flood, hurricane, the elements, acts of God or the public
enemy, war, invasion, insurrection, rebellion, riots, industry-wide labor
strikes or lock-outs (which objectively preclude Sublandlord or Subtenant from
obtaining from any reasonable source, labor or substitute materials at a
reasonable cost necessary for performing its respective obligations hereunder),
or governmental acts, and other causes beyond the reasonable control of the
party obligated to perform, except with respect to the obligations imposed with
regard to Rent and other charges to be paid by Subtenant pursuant to this Lease
(collectively, a “Force Majeure”), notwithstanding anything to the contrary
contained in this Lease, shall excuse the performance of such party for a period
equal to any such prevention, delay or stoppage and, therefore, if this Lease
specifies a time period for performance of an obligation of either party, that
time period shall be extended by the period of any delay in such party’s
performance caused by a Force Majeure.
29.17    Waiver of Redemption by Subtenant. Subtenant hereby waives, for
Subtenant and for all those claiming under Subtenant, any and all rights now or
hereafter existing to redeem by order or judgment of any court or by any legal
process or writ, Subtenant’s right of occupancy of the Premises after any
termination of this Lease. Subtenant also expressly waives any and all rights of
redemption granted by or under California Code of Civil Procedure Sections
1174(c) and 1179.
29.18    Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by facsimile, if such facsimile is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier with verification of delivery requested, or
(D) delivered personally. Any Notice shall be sent, transmitted, or delivered,
as the case may be, to Subtenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Subtenant may from time to
time designate in a Notice to Sublandlord, or to Sublandlord at the addresses
set forth below, or to such other places as Sublandlord may from time to time
designate in a Notice to Subtenant. Any Notice will be deemed given (i) three
(3) days after the date it is posted if sent by Mail, (ii) the date the
facsimile is transmitted if transmitted before 5:00 p.m. Pacific Time on a
business day, otherwise on the next business day, (iii) the date the overnight
courier delivery is made, or (iv) the date personal delivery is made (if made on
a business day,




[***] Confidential Treatment Requested.
65
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





otherwise on the next business day). As of the date of this Lease, any Notices
to Sublandlord must be sent, transmitted, or delivered, as the case may be, to
the following addresses:
Charles Schwab & Co., Inc.
Attn: Senior Vice President
Corporate Real Estate
211 Main Street
San Francisco, CA 91405
With a copy to
Charles Schwab & Co., Inc.
P.O. Box 881566
San Francisco, CA 9488-1566
Attn: Corporate Real Estate Lease Administration
29.19    Joint and Several. If there is more than one Subtenant, the obligations
imposed upon Subtenant under this Lease shall be joint and several. Sublandlord
acknowledges that Subtenant is a corporation (“Corporation”) and agrees that
Sublandlord shall look exclusively to the assets of such Corporation and the
Security Deposit for performance of Subtenant’s obligations under this Lease,
including, without limitation, the payment of all monthly Base Rent, Additional
Rent or any other sums due Sublandlord by Subtenant hereunder, or on account of
the breach of this Lease by Subtenant, and hereby releases each individual
shareholder of Subtenant from any personal liability to Sublandlord for any such
obligations of Subtenant. Sublandlord and Subtenant intend and agree that
Sublandlord’s recourse for the enforcement of this Lease shall be limited
exclusively to the assets of Subtenant and the Security Deposit and shall not
extend to the separate assets of the individual shareholders of Subtenant,
either directly or indirectly by calls for capital contribution or otherwise.
29.20    Authority. If Subtenant is a corporation, trust, limited liability
company or partnership, each individual executing this Lease on behalf of
Subtenant hereby represents and warrants that (a) Subtenant is a duly formed and
existing entity qualified to do business in California, (b) Subtenant has full
right and authority to execute and deliver this Lease and (c) each person
signing on behalf of Subtenant is authorized to do so. Subtenant represents and
warrants to Sublandlord that (i) this Lease, once executed, will constitute the
valid and binding obligation of Subtenant, enforceable against Subtenant in
accordance with its terms, subject to creditors’ rights laws, and (ii) there are
no proceedings pending or, to the knowledge of Subtenant, threatened against, or
affecting, Subtenant in any court or before any governmental authority or
arbitration board or tribunal, which, if adversely determined, could reasonably
be expected to materially and adversely affect the ability of Subtenant to
perform its obligations under this Lease. Subtenant shall protect, defend,
indemnify and hold Sublandlord harmless against any third party claims, demands,
losses, damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, arising from Subtenant’s breach of this
representation and warranty.
29.21    Attorneys’ Fees. In the event that either Sublandlord or Subtenant
should bring suit for the possession of the Premises, for the recovery of any
sum due under this Lease, or because of the breach of any provision of this
Lease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys’ fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the


[***] Confidential Treatment Requested.
66
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





commencement of such action and shall be enforceable whether or not the action
is prosecuted to judgment.
29.22    GOVERNING LAW; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the laws of the State of California. IN ANY
ACTION OR PROCEEDING ARISING HEREUNDER, SUBLANDLORD AND SUBTENANT HEREBY CONSENT
TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN
THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF SUBLANDLORD AND SUBTENANT,
SUBTENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR
DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. IN THE EVENT SUBLANDLORD COMMENCES
ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL
RENT, SUBTENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR
DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING
OR ACTION, BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.
29.23    Submission of Lease. Submission of this instrument for examination or
signature by Subtenant does not constitute a reservation of, option for or
option to lease, and it is not effective as a lease or otherwise until execution
and delivery by both Sublandlord and Subtenant.
29.24    Brokers. Sublandlord has entered into an agreement with the real estate
broker specified as Sublandlord’s broker in the Summary (“Sublandlord’s Broker”)
pursuant to which Sublandlord has granted to Sublandlord’s Broker the exclusive
right to sublease the Premises. Sublandlord shall pay any commissions or fees
that are payable to Sublandlord’s Broker with respect to this Lease in
accordance with the provisions of a separate commission contract. Sublandlord
shall have no further or separate obligation for payment of commissions or fees
to any other real estate broker, finder or intermediary. Subtenant represents
that it has not had any dealings with any real estate broker, finder or
intermediary with respect to this Lease, other than Sublandlord’s Broker and
Subtenant’s broker, if any, specified in the Summary (“Subtenant’s Broker”). Any
commissions or fees payable to Subtenant’s Broker with respect to this Lease
shall be paid exclusively by Sublandlord’s Broker and/or Sublandlord in
accordance with the provisions of a separate commission contract. Subject to the
foregoing, each party hereto shall indemnify and hold harmless the other party
hereto from and against any and all damages, liabilities, losses, costs and
expenses (including, but not limited to, reasonable attorneys’ fees and related
costs) resulting from any claims that may be asserted against such other party
by any real estate broker, finder or intermediary arising from any act of the
indemnifying party in connection with this Lease.
29.25    Independent Covenants. This Lease shall be construed as though the
covenants herein between Sublandlord and Subtenant are independent and not
dependent and Subtenant hereby expressly waives the benefit of any statute to
the contrary and agrees that if Sublandlord fails to perform its obligations set
forth herein, except as otherwise expressly stated in this Lease, Subtenant
shall not be entitled to make any repairs or perform any acts hereunder at
Sublandlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Sublandlord.




[***] Confidential Treatment Requested.
67
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





29.26    Project or Building Name and Signage. Sublandlord shall have the right
at any time to change the name of the Project or Building and to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as Sublandlord may, in Sublandlord’s sole discretion,
desire. Subtenant shall not use the words “Charles Schwab” or any variation of
Sublandlord’s name, the name of the Project or Building the or use pictures or
illustrations of Sublandlord, the Project or the Building in advertising or
other publicity or for any purpose other than as the address of the business to
be conducted by Subtenant in the Premises, without the prior written consent of
Sublandlord.
29.27    Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.
29.28    Confidentiality. Subtenant acknowledges that the terms of this Lease
and any related documents are confidential and constitute proprietary
information of Sublandlord. Disclosure of the terms could adversely affect the
ability of Sublandlord to negotiate other leases and impair Sublandlord’s
relationship with other tenants. Subtenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information, either directly or indirectly, to any person or entity other than
Subtenant’s financial, legal, and space planning consultants or as required by
Applicable Laws.
29.29    Building Renovations. It is specifically understood and agreed that
except as otherwise expressly set forth in this Lease, Sublandlord has no
obligation and has made no promises to alter, remodel, improve, renovate, repair
or decorate the Premises, Building, or any part thereof and that no
representations respecting the condition of the Premises or the Building have
been made by Sublandlord to Subtenant except as specifically set forth herein or
in the Initial Premises Work Letter. However, Subtenant hereby acknowledges that
Sublandlord or Master Landlord may during the Lease Term renovate, improve,
alter, or modify (collectively, the “Renovations”) the Project, the Building
and/or the Premises, except such Renovations shall not materially and adversely
affect Subtenant’s tenancy hereunder or Subtenant’s access to the Premises.
Except for (i) emergencies, or (ii) repairs, alterations, improvements or
additions required by governmental or quasi governmental authorities or court
order or decree, such Renovations shall be performed in a manner so as not to
materially interfere with Subtenant’s access to the Premises. Subject to the
forgoing, Subtenant hereby agrees that such Renovations shall in no way
constitute a constructive eviction of Subtenant nor entitle Subtenant to any
abatement of Rent. Neither Sublandlord nor Master Landlord shall have any
responsibility and neither shall be liable to Subtenant for any injury to or
interference with Subtenant’s business arising from the Renovations, nor shall
Subtenant be entitled to any compensation or damages from Sublandlord or Master
Landlord for loss of the use of the whole or any part of the Premises or of
Subtenant’s personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations.
29.30    No Discrimination. Each of Subtenant and Sublandlord covenants by and
for itself, its successors and assigns, and all persons claiming under or
through them, and this Lease is made and accepted upon and subject to the
following conditions: That there shall be no discrimination against or
segregation of any person or group of persons, on account of sex, marital
status, age, race, color, religion, creed, national origin or ancestry, in the
leasing, subleasing, renting, transferring, use, occupancy, tenure or enjoyment
of the Premises herein leased, nor shall Subtenant nor Sublandlord or any person
claiming under or through it, establish or permit such practice or practices of
discrimination or segregation with reference to the selection, location, number,
use or occupancy of tenant’s lessees, sublessees, subtenants or vendees in the
Premises.


[***] Confidential Treatment Requested.
68
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------





29.31    OFAC Compliance. Subtenant and Sublandlord represent and warrant to one
another that (a) Subtenant and Sublandlord are (i) not currently identified on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on
any other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the “List”), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States.
Subtenant and Sublandlord covenant and agree (a) to comply with all requirements
of law relating to money laundering, anti-terrorism, trade embargos economic
sanctions, now or hereafter in effect, and (b) to immediately notify the other
party in writing if any of the representations, warranties or covenants set
forth in this Section 29.32 are no longer true or have been breached or if
Subtenant or Sublandlord has a reasonable basis to believe that they may no
longer be true or have been breached.
29.32    Definition of Sublandlord. The term “Sublandlord,” as used in this
Lease, so far as covenants or obligations on the part of Sublandlord are
concerned, shall be limited to mean and include only the owner or owners, at the
time such covenant or obligation is to be performed, of the “Tenant” interest in
the Master Lease.
29.33    Accessibility Disclosure. Pursuant to Section 1938 of the California
Civil Code, Sublandlord hereby advises Subtenant that the Premises have not
undergone inspection by a Certified Access Specialist (as defined in
Section 55.52 of the California Civil Code).
29.34    [Intentionally Omitted]
29.35     Business Days. As used in this Lease, “business day” means any day
excluding (a) Saturday, (b) Sunday, (c) any day which is a legal holiday under
the laws of the State of California, and (d) any day on which banking
institutions located in such state are generally not open for the conduct of
regular business. As used in this Lease, “day” means any calendar day, including
any day set forth in clauses (a) through (d) of this Section 29.35.
29.36    Accessibility; Americans With Disabilities Act. Compliance with the
Americans with Disabilities Act (“ADA”) is dependent upon Subtenant’s specific
use of the Premises; therefore, except as otherwise expressly set forth in this
Lease, Sublandlord makes no warranty or representation as to whether or not the
Premises complies with the ADA or any similar legislation. Provided that
Sublandlord delivers the Premises (or portion thereof at issue) on each
applicable Delivery Date in the Delivery Condition and in compliance with all
Applicable Laws, as, and to the extent required, under Section 2.2 above, and in
accordance with Section 23.1, then in the event that Subtenant’s use of the
Premises requires modifications or additions to the Premises in order to be in
ADA compliance, Subtenant agrees to make any such necessary modifications and/or
additions at Subtenant’s sole cost and expense.


[Remainder of Page Left Intentionally Blank]






[***] Confidential Treatment Requested.
69
215 FREMONT STREET
Fitbit, Inc.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Sublandlord and Subtenant have caused this Lease to be
executed the day and date first above written.
“Sublandlord”:

CHARLES SCHWAB & CO., INC.,
a California corporation

By:        /s/ Glenn Cooper    
    Name: Glenn Cooper    
    Title:    SVP Corp Real Estate    




[Signatures Continue on Next Page]






















    
[***] Confidential Treatment Requested.


Signature Page
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------









“Subtenant”:


FITBIT, INC.,
a Delaware corporation

By:        /s/ James Park    
Name:     James Park    
Title:     CEO, President    

By:        /s/ WR Zerella    
Name:     WR Zerella    
Title:     CFO    




    
[***] Confidential Treatment Requested.


Signature Page
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT A-1
215 FREMONT STREET
OUTLINE OF PREMISES
ATTACHED












































    
[***] Confidential Treatment Requested.


EXHIBIT A-1 - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT A-2
215 FREMONT STREET
MASTER LEASE
Sublandlord represents that it has separately delivered to Subtenant a true and
correct partially redacted copy of the Master Lease.
















































































    
[***] Confidential Treatment Requested.


EXHIBIT A-2 - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT B
215 FREMONT STREET
SUBTENANT WORK LETTER (INITIAL PREMISES)
(Subtenant Build)
This Subtenant Work Letter (Initial Premises) shall set forth the terms and
conditions relating to the construction of the tenant improvements in the
Initial Premises. This Subtenant Work Letter (Initial Premises) is essentially
organized chronologically and addresses the issues of the construction of the
Initial Premises, in sequence, as such issues will arise during the actual
construction of the Initial Premises. All references in this Subtenant Work
Letter (Initial Premises) to Articles or Sections of “the Lease” or “this Lease”
shall mean the relevant portion of Articles 1 through 29 of the Office Sublease
to which this Subtenant Work Letter (Initial Premises) is attached as Exhibit B
and of which this Subtenant Work Letter (Initial Premises) forms a part, and all
references in this Subtenant Work Letter to Sections of “this Subtenant Work
Letter” shall mean the relevant portion of Sections 1 through 6 of this
Subtenant Work Letter. All references in this Subtenant Work Letter (Initial
Premises) to (i) the “Initial Premises” shall be deemed to refer to the Initial
Premises, as such term is defined in the Lease and (ii) the “Premises” shall be
deemed to refer to the Premises, as such term is defined in the Lease.
SECTION 1


DELIVERY OF THE PREMISES
Subtenant acknowledges that Subtenant has thoroughly examined the Initial
Premises. Except as otherwise set forth in this Subtenant Work Letter (Initial
Premises) or the Lease, Subtenant shall accept the Initial Premises from
Sublandlord in its presently existing, “as-is” condition as of the date of this
Lease. The Base Building (as defined in this Lease) shall as of the date of
delivery, be in good condition and working order, and, to the extent necessary
to allow Subtenant to legally occupy the Premises for the Permitted Uses, shall
comply with applicable building codes and other governmental laws, ordinances
and regulations which were enacted prior to the date of delivery of the Initial
Premises to Subtenant.

SECTION 2

TENANT IMPROVEMENTS


2.1    Subtenant Initial Premises Improvement Allowance. Subtenant shall be
entitled to a one-time subtenant improvement allowance (the “Subtenant Initial
Premises Improvement Allowance”) in the amount of [***] Dollars ($[***] ) (which
is [***] Dollars ($[***] ) multiplied by 93,298 which amount equals the rentable
square feet of the Initial Premises) for the costs relating to the initial
design and construction of Subtenant’s improvements (the “Initial Premises
Subtenant Improvements”). In no event shall Sublandlord be obligated to make
disbursements (or incur costs to complete the Initial Premises Subtenant
Improvements) pursuant to this Subtenant Work Letter (Initial Premises) in a
total amount which exceeds the Subtenant Initial Premises Improvement Allowance.
2.2    Disbursement of the Subtenant Initial Premises Improvement Allowance.
2.2.1    Subtenant Initial Premises Improvement Allowance Items. Except as
otherwise set forth in this Subtenant Work Letter (Initial Premises), the
Subtenant Initial Premises Improvement Allowance shall be (i) disbursed by
Sublandlord (each of which disbursements shall be made pursuant to Sublandlord’s
disbursement process set forth in Section 2.2.2 below) only for the following
items and costs (collectively, the “Subtenant Improvement Allowance Items”), and
no


    
[***] Confidential Treatment Requested.


EXHIBIT B - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





portion of the Subtenant Initial Premises Improvement Allowance, if any,
remaining after the completion of the Initial Premises Subtenant Improvements
shall be available for use by Subtenant:
(i)    Payment of plan check, permit and license fees related to construction of
the Initial Premises Subtenant Improvements;
(ii)    payment of the fees of the Architect/Space Planner and the Engineers (as
defined below) which payment shall not exceed an aggregate amount equal to [***]
Dollars ($[***] ) per rentable square foot of the Initial Premises, and payment
of the fees incurred by, and the cost of documents and materials supplied by,
Sublandlord and Sublandlord’s consultants in connection with the preparation and
review of the Construction Documents (as defined below);
(iii)    the cost of any changes in the Base Building when such changes are
required by the Construction Documents;
(iv)    the cost of any changes to the Construction Documents or the Initial
Premises Subtenant Improvements required by Code;
(v)    the cost of construction of the Initial Premises Subtenant Improvements,
including, without limitation, testing and inspection costs, trash removal
costs, after-hours utilities usage, cabling and contractors’ fees and general
conditions; and
(vi)    an amount equal to one and [***] ([***] ) of the total Initial Premises
Subtenant Improvements cost to be paid to Sublandlord in consideration of its
supervision of the construction of the Initial Premises Subtenant Improvements.
Notwithstanding anything to the contrary contained herein, any portion of the
Subtenant Initial Premises Improvement Allowance remaining after [***] shall be
forfeited by Subtenant and, consistent therewith, shall not be available for use
by Subtenant for any purpose.
2.2.2    Disbursement of Subtenant Initial Premises Improvement Allowance.
During the construction of the Initial Premises Subtenant Improvements,
Sublandlord shall make monthly disbursements of the Subtenant Initial Premises
Improvement Allowance for Subtenant Initial Premises Improvement Allowance Items
for the benefit of Subtenant and shall authorize the release of monies for the
benefit of Subtenant as follows.
2.2.2.1    Monthly Disbursements. On or before the occurrence of a uniform date
designated by Sublandlord (the “Submittal Date”) for each calendar month during
the construction of the Initial Premises Subtenant Improvements (or such other
date as Sublandlord may designate), Subtenant shall deliver to Sublandlord:
(i)    a request for payment of the Contractor (as defined below) approved by
Subtenant, in a form to be provided by Sublandlord, showing the schedule, by
trade, of percentage of completion of the Initial Premises Subtenant
Improvements in the Premises, detailing the portion of the work completed and
the portion not completed, and demonstrating that the relationship between the
cost of the work completed and the cost of the work to be completed complies
with the terms of the Final Costs (as defined below);
(ii)    invoices from all of Subtenant’s Agents (as defined below) for labor
rendered and materials delivered to the Initial Premises;
(iii)    executed mechanic’s lien releases, which lien releases shall be
conditional with respect to the then-requested payment amounts and unconditional
with respect to payment amounts previously disbursed by Sublandlord, from all of
Subtenant’s Agents which shall


    
[***] Confidential Treatment Requested.


EXHIBIT B - Page 2
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





comply with the appropriate provisions, as reasonably determined by Sublandlord,
of California Civil Code Section 3262(d); and
(iv)    all other information reasonably requested by Sublandlord. Subtenant’s
request for payment shall be deemed Subtenant’s acceptance and approval of the
work furnished and/or the materials supplied as set forth in Subtenant’s payment
request. On or before the date occurring thirty (30) days after the Submittal
Date, and assuming Sublandlord receives all of the information described in
items (i) through (iv), above, Sublandlord shall deliver a check to Subtenant
made jointly payable to Contractor and Subtenant in payment of the lesser of:
(A) the amounts so requested by Subtenant, as set forth in this Section 2.2.2.1,
above, less a ten percent (10%) retention (the aggregate amount of such
retentions to be known as the “Final Retention”), and (B) the balance of any
remaining available portion of the Subtenant Initial Premises Improvement
Allowance (not including the Final Retention), provided that Sublandlord does
not dispute any request for payment based on non-compliance of any work with the
Approved Construction Documents (as defined below) or due to any substandard
work, or for any other reason. Sublandlord’s payment of such amounts shall not
be deemed Sublandlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Subtenant’s payment request.
2.2.2.2    Final Retention. Subject to the provisions of this Subtenant Work
Letter (Initial Premises), a check for the Final Retention payable jointly to
Subtenant and Contractor shall be delivered by Sublandlord to Subtenant
following the completion of construction of the Initial Premises, provided that
(i) Subtenant delivers to Sublandlord (a) properly executed mechanics lien
releases from all of Subtenant’s Agents in compliance with both California Civil
Code Section 3262(d)(2) and either Section 3262(d)(3) or Section 3262(d)(4),
which lien releases shall be conditional with respect to the then-requested
payment amounts and unconditional with respect to payment amounts previously
disbursed by Sublandlord, (b) an application and certificate for payment (AIA
form G702-1992 or equivalent) signed by the Architect/Space Planner, (c) a
breakdown sheet (AIA form G703-1992 or equivalent), (d) original stamped
building permit plans, (e) copy of the building permit, (f) original stamped
building permit inspection card with all final sign-offs, (g) a reproducible
copy (in a form as approved by Sublandlord) of the “as built” drawings of the
Initial Premises Subtenant Improvements, (h) intentionally deleted,
(i) intentionally deleted, (j) one year warranty letters from Subtenant’s
Agents, (h) manufacturer’s warranties and operating instructions, (l) final
punch list completed and signed off by Subtenant and the Architect/Space
Planner, and (m) an acceptance of the Initial Premises signed by Subtenant
(collectively, the “Final Closing Package”), and (ii) Sublandlord has determined
that no substandard work exists which adversely affects the mechanical,
electrical, plumbing, heating, ventilating and air conditioning, life-safety or
other systems of the Building, the curtain wall of the Building, the structure
or exterior appearance of the Building, or any other tenant’s use of such other
tenant’s leased premises in the Building.
2.2.2.3    Other Terms. Sublandlord shall only be obligated to make
disbursements from the Subtenant Initial Premises Improvement Allowance to the
extent costs are incurred by Subtenant for Subtenant Improvement Allowance
Items. All Subtenant Improvement Allowance Items for which the Subtenant Initial
Premises Improvement Allowance has been made available shall be deemed
Sublandlord’s property under the terms of Section 8.5 of this Lease.
2.2.2.4    Building Standards. Sublandlord and Master Landlord have established
specifications for the Building standard components to be used in the
construction of the Initial Premises Subtenant Improvements in the Initial
Premises (the “Building Standards”). The quality of Initial Premises Subtenant
Improvements shall be equal to or of greater quality than the quality of the
Building Standards; provided, that Sublandlord may, at Sublandlord’s option,
require the Initial Premises Subtenant Improvements to comply with certain
Building Standards. Sublandlord and/or Master Landlord may make changes to the
Building Standards from time to time.


    
[***] Confidential Treatment Requested.


EXHIBIT B - Page 3
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






SECTION 3

CONSTRUCTION DOCUMENTS
3.1    Selection of Architect/Space Planner/Construction Documents. Subtenant
shall retain an architect reasonably approved in advance by Sublandlord (the
“Architect/Space Planner”) to prepare the Construction Documents. Sublandlord
hereby approves the Architect/Space Planners listed on the list of preferred
vendors submitted to Sublandlord, which is attached hereto as Schedule 3 (the
“Approved Vendors List”). Subtenant shall retain the engineering consultants
selected from Sublandlord’s approved list of such consultants (the “Engineers”)
to prepare all engineering working drawings and specifications relating to the
structural, mechanical, electrical, plumbing, HVAC, life safety, and sprinkler
work of the Initial Premises Subtenant Improvements. The working drawings,
specification and contract documents to be prepared by the Architect/Space
Planner and the Engineers hereunder shall be known collectively as the
“Construction Documents.” All Construction Documents shall comply with the
drawing format and specifications as determined by Sublandlord, and shall be
subject to Sublandlord’s and, if required by the terms of the Master Lease,
Master Landlord’s approval. Subtenant and the Architect/Space Planner shall be
solely responsible to verify, in the field, the dimensions and conditions as
shown on the relevant portions of the base building plans, and Subtenant and
Architect/Space Planner shall be solely responsible for same, and neither
Sublandlord nor Master Landlord shall have any responsibility in connection
therewith. Sublandlord’s and Master Landlord’s review of the Construction
Documents as set forth in this Section 3, shall be for such party’s sole purpose
and shall not imply Sublandlord’s or Master Landlord’s review of the same, or
obligate Sublandlord or Master Landlord to review the same, for quality, design,
Code compliance or other like matters. Accordingly, notwithstanding that any
Construction Documents are reviewed by Sublandlord or Master Landlord or
Sublandlord’s space planner, Architect/Space Planner, Engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Subtenant
by Sublandlord, Master Landlord or Sublandlord’s space planner, Architect/Space
Planner, Engineers, and consultants, Sublandlord shall have no liability
whatsoever in connection therewith and shall not be responsible for any
omissions or errors contained in the Construction Documents, and Subtenant’s
waiver and indemnity set forth in Section 10.1 of this Lease shall specifically
apply to the Construction Documents. Prior to the preparation of the Final Space
Plan (as defined below), Subtenant and the Architect/Space Planner shall meet
with Sublandlord and Master Landlord, if required under the terms of the Master
Lease, to discuss Sublandlord’s design parameters and code compliance.
3.2    Final Space Plan. Subtenant and the Architect/Space Planner shall prepare
the final space plan for the Initial Premises Subtenant Improvements in the
Initial Premises (collectively, the “Final Space Plan”), which Final Space Plan
shall include a layout and designation of all offices, rooms and other
partitioning, their intended use, and equipment to be contained therein, and
shall deliver the Final Space Plan to Sublandlord, and, if required under the
terms of the Master Lease, Master Landlord for Sublandlord’s and, if required,
Master Landlord’s approval. Sublandlord may request clarification or more
specific drawings for special use items not included in the Final Space Plan.
Sublandlord shall advise Subtenant within three (3) business days after
Sublandlord’s receipt of the Final Space Plan for the Initial Premises if the
same is unsatisfactory or incomplete in any respect. If Subtenant is so advised,
Subtenant shall promptly cause the Final Space Plan to be revised to correct any
deficiencies or other matters Sublandlord may reasonably require.
3.3    Final Construction Documents. The Architect/Space Planner and the
Engineers shall complete the architectural and engineering drawings and
specifications for the Premises, and the final architectural working drawings in
a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Final Construction Documents”)
and shall submit the same to Sublandlord and, if required under the terms of the
Master Lease, Master Landlord for Sublandlord’s and, if required, Master
Landlord’s approval. Subtenant shall supply Sublandlord with four (4) copies
signed by Subtenant of such Final Construction Documents. Sublandlord shall
advise


    
[***] Confidential Treatment Requested.


EXHIBIT B - Page 4
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





Subtenant within ten (10) days after Sublandlord’s receipt of the Final
Construction Documents for the Initial Premises if the same is unsatisfactory or
incomplete in any respect. If Subtenant is so advised, Subtenant shall
immediately revise the Final Construction Documents in accordance with such
review and any disapproval of Sublandlord in connection therewith.
3.4    Permits. Subtenant shall immediately (i) deliver the Final Construction
Documents to Sublandlord and (ii) submit the Final Construction Documents to the
appropriate municipal authorities for all applicable building permits necessary
to allow Contractor (as defined below) to commence and fully complete the
construction of the Initial Premises Subtenant Improvements (the “Permits”).
Subtenant hereby agrees that neither Sublandlord nor Sublandlord’s consultants
shall be responsible for obtaining any certificate of occupancy for the Initial
Premises and that the obtaining of the same shall be Subtenant’s responsibility.
No changes, modifications or alterations in the Final Construction Documents may
be made without the prior written consent of Sublandlord, and, if required by
the terms of the Master Lease, Master Landlord. Notwithstanding the foregoing,
Subtenant may make de minimis changes to the Final Construction Documents
without obtaining Sublandlord's or Master Landlord’s consent (but upon notice to
Sublandlord); provided, such de minimis changes (a) are cosmetic in nature, such
that they do not affect the structure of the Building or any Base Building
Systems, and (b) cost less than [***] Dollars ($[***] ).
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
4.1    Subtenant’s Selection of the Contractor.
4.1.1    Contractor. Subtenant shall retain a contractor from the Approved
Vendor’s List.
4.1.2    Subtenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers used by Subtenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Subtenant’s Agents”)
must be selected by Subtenant from a list of approved Subtenant’s Agents
supplied by Sublandlord, provided that Subtenant must use the life safety,
mechanical and electrical contractors designated by Sublandlord. Subtenant’s
Agents shall all be union labor in compliance with the master labor agreements
existing between trade unions and the San Francisco Bay Area Chapter of the
Associated General Contractors of America.
4.2    Construction of Initial Premises Subtenant Improvements by Subtenant’s
Agents
4.2.1    Construction Contract; Cost Budget. Promptly after Subtenant’s
execution of the construction contract and general conditions with Contractor
(the “Contract”), Subtenant shall provide a copy of the Contract to Sublandlord.
Prior to the commencement of the construction of the Initial Premises Subtenant
Improvements, and after Subtenant has accepted all bids for the Initial Premises
Subtenant Improvements, Subtenant shall provide Sublandlord with a detailed
breakdown, by trade, of the final costs to be incurred in connection with the
design and construction of the Initial Premises Subtenant Improvements (the
“Final Costs”) and within five (5) business days of receipt, Sublandlord shall
either approve the Final Costs or make reasonable modifications to the
calculation of such Final Costs. Prior to the commencement of construction of
the Initial Premises Subtenant Improvements, Subtenant shall deliver to
Sublandlord cash in an amount (the “Over-Allowance Amount”) equal to the amount
of the difference between (i) the amount of the Cost Proposal and (ii) the
amount of the Subtenant Initial Premises Improvement Allowance. The
Over-Allowance Amount and Subtenant Initial Premises Improvement Allowance shall
be disbursed by Sublandlord in amounts equal to the percentage that each
represents in relation to the Final Costs. By way of example and not exclusion,
if the Over Allowance Amount represents twenty-five percent (25%) of the Final
Costs and the Initial Premises Improvement Allowance represents seventy five
percent (75%) of the Final Costs,


    
[***] Confidential Treatment Requested.


EXHIBIT B - Page 5
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





then each disbursement shall consistent of twenty five percent (25%) of
Over-Allowance Amount funds and seventy five percent (75%) of Initial Premises
Improvement Allowance funds. Any overpayment of the Over-Allowance Amount by
Subtenant shall be returned to Subtenant within thirty (30) days after
substantial completion of the Initial Premises Subtenant Improvements by
Subtenant. In the event that, after the Cost Proposal Delivery Date, any
revisions, changes, or substitutions shall be made to the Construction Documents
or the Initial Premises Subtenant Improvements, any additional costs which arise
in connection with such revisions, changes or substitutions or any other
additional costs shall be paid by Subtenant to Sublandlord immediately upon
Sublandlord’s request, as an addition to the Over-Allowance Amount.
4.2.2    Subtenant’s Agents.
4.2.2.1    Sublandlord’s General Conditions for Subtenant’s Agents and Initial
Premises Subtenant Improvement Work. Subtenant’s and Subtenant’s Agents
construction of the Initial Premises Subtenant Improvements shall comply with
the following: (i) the Initial Premises Subtenant Improvements shall be
constructed in strict accordance with the Final Construction Documents; and
(ii) Subtenant shall abide by all rules made by Sublandlord’s Building
contractor or Sublandlord’s Building manager with respect to the use of freight,
loading dock and service elevators, storage of materials, coordination of work
with the contractors of other tenants, and any other matter in connection with
this Subtenant Work Letter (Initial Premises), including, without limitation,
the construction of the Initial Premises Subtenant Improvements [and Subtenant
shall promptly execute all documents including, but not limited to,
Sublandlord’s standard contractor’s rules and regulations, as Sublandlord may
deem reasonably necessary to evidence or confirm Subtenant’s agreement to so
abide.
4.2.2.2    Indemnity. Subtenant’s indemnity of Sublandlord as set forth in
Section 10.1 of this Lease shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Subtenant or Subtenant’s Agents, or anyone directly or indirectly
employed by any of them, or in connection with Subtenant’s non-payment of any
amount arising out of the Initial Premises Subtenant Improvements and/or
Subtenant’s disapproval of all or any portion of any request for payment.
4.2.2.3    Requirements of Subtenant’s Agents. Each of Subtenant’s Agents shall
guarantee to Subtenant and for the benefit of Sublandlord that the portion of
the Initial Premises Subtenant Improvements for which it is responsible shall be
free from any defects in workmanship and materials for a period of not less than
one (1) year from the date of completion thereof. Each of Subtenant’s Agents
shall be responsible for the replacement or repair, without additional charge,
of all work done or furnished in accordance with its contract that shall become
defective within one (1) year after the later to occur of (i) completion of the
work performed by such contractor or subcontractors and (ii) the Initial
Premises Rent Commencement Date. The correction of such work shall include,
without additional charge, all additional expenses and damages incurred in
connection with such removal or replacement of all or any part of the Initial
Premises Subtenant Improvements, and/or the Building and/or common areas that
may be damaged or disturbed thereby. All such warranties or guarantees as to
materials or workmanship of or with respect to the Initial Premises Subtenant
Improvements shall be contained in the Contract or subcontract and shall be
written such that such guarantees or warranties shall inure to the benefit of
both Sublandlord and Subtenant, as their respective interests may appear, and
can be directly enforced by either. Subtenant covenants to give to Sublandlord
any assignment or other assurances which may be necessary to effect such right
of direct enforcement.
4.2.3    Insurance Requirements.
4.2.3.1    General Coverages. All of Subtenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be


    
[***] Confidential Treatment Requested.


EXHIBIT B - Page 6
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





carried by Subtenant as set forth in Article 10 of this Lease, and the policies
therefor shall insure Sublandlord and Subtenant, as their interests may appear,
as well as the Contractor and subcontractors.
4.2.3.2    Special Coverages. Subtenant or Contractor shall carry “Builder’s All
Risk” insurance in an amount approved by Sublandlord covering the construction
of the Initial Premises Subtenant Improvements, and such other insurance as
Sublandlord may require, it being understood and agreed that the Initial
Premises Subtenant Improvements shall be insured by Subtenant pursuant to
Article 10 of this Lease immediately upon completion thereof. Such insurance
shall be in amounts and shall include such extended coverage endorsements as may
be reasonably required by Sublandlord.
4.2.3.3    General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Sublandlord before the commencement
of construction of the Initial Premises Subtenant Improvements and before the
Contractor’s equipment is moved onto the site. All such policies of insurance
must contain a provision that the company writing said policy will give
Sublandlord thirty (30) days prior written notice of any cancellation or lapse
of the effective date or any reduction in the amounts of such insurance. In the
event that the Initial Premises Subtenant Improvements are damaged by any cause
during the course of the construction thereof, Subtenant shall immediately
repair the same at Subtenant’s sole cost and expense. Subtenant’s Agents shall
maintain all of the foregoing insurance coverage in force until the Initial
Premises Subtenant Improvements are fully completed and accepted by Sublandlord,
except for any Products and Completed Operation Coverage insurance required by
Sublandlord (which may be carried by Contractor), which is to be maintained for
ten (10) years following completion of the work and acceptance by Sublandlord
and Subtenant. All insurance, except Workers’ Compensation, maintained by
Subtenant’s Agents shall preclude subrogation claims by the insurer against
anyone insured thereunder. Such insurance shall provide that it is primary
insurance as respects the owner and that any other insurance maintained by owner
is excess and noncontributing with the insurance required hereunder. The
requirements for the foregoing insurance shall not derogate from the provisions
for indemnification of Sublandlord by Subtenant under Section 4.2.2.2 of this
Subtenant Work Letter (Initial Premises).
4.2.4    Governmental Compliance. The Initial Premises Subtenant Improvements
shall comply in all respects with the following: (i) the Code and other state,
federal, city or quasi-governmental laws, codes, ordinances and regulations, as
each may apply according to the rulings of the controlling public official,
agent or other person; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) building material manufacturer’s specifications.
4.2.5    Inspection by Sublandlord. Sublandlord shall have the right to inspect
the Initial Premises Subtenant Improvements at all times, provided however, that
Sublandlord’s failure to inspect the Initial Premises Subtenant Improvements
shall in no event constitute a waiver of any of Sublandlord’s rights hereunder
nor shall Sublandlord’s inspection of the Initial Premises Subtenant
Improvements constitute Sublandlord’s approval of the same. Should Sublandlord
disapprove of any Initial Premises Subtenant Improvements due to any defects in
workmanship or deviations from the Final Construction Documents, Sublandlord
shall notify Subtenant in writing of such disapproval and shall specify the
items disapproved and the reason(s) for such disapproval. Any defects or
deviations in the Initial Premises Subtenant Improvements shall be rectified by
Subtenant at no expense to Sublandlord, provided however, that in the event
Sublandlord determines that a defect or deviation exists, Sublandlord may take
such action as Sublandlord deems necessary, at Subtenant’s expense and without
incurring any liability on Sublandlord’s part, to correct any such defect or
deviation including, without limitation, causing the cessation of performance of
the construction of the Initial Premises Subtenant Improvements until such time
as the defect or deviation is corrected to Sublandlord’s satisfaction.


    
[***] Confidential Treatment Requested.


EXHIBIT B - Page 7
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





4.2.6    Meetings. Commencing upon the execution of this Lease, Subtenant shall
hold regular meetings at a reasonable time, with the Architect/Space Planner and
the Contractor regarding the progress of the preparation of Construction
Documents and the construction of the Initial Premises Subtenant Improvements,
which meetings shall be held at the office of the Project, and Sublandlord
and/or its agents shall receive prior notice of, and shall have the right to
attend, all such meetings, and, upon Sublandlord’s request, certain of
Subtenant’s Agents shall attend such meetings. In addition, minutes shall be
taken at all such meetings, a copy of which minutes shall be promptly delivered
to Sublandlord.
4.3    Notice of Completion; Copy of Updated Approved Construction Documents.
Within five (5) days after completion of construction of the Initial Premises
Subtenant Improvements, Subtenant shall cause a Notice of Completion to be
recorded in the office of the Recorder of the County of San Francisco in
accordance with Section 8182 of the Civil Code of the State of California or any
successor statute, and shall furnish a copy thereof to Sublandlord upon such
recordation. If Subtenant fails to do so, Sublandlord may execute and file the
same on behalf of Subtenant as Subtenant’s agent for such purpose, at
Subtenant’s sole cost and expense.

SECTION 5
DELAY OF INITIAL PREMISES RENT COMMENCEMENT DATE
5.1    Initial Premises Rent Commencement Date Delays. The Initial Premises Rent
Commencement Date shall occur as provided in Article 2 of this Lease, provided
that the Initial Premises Rent Commencement Date shall be delayed by the number
of days of delay of the substantial completion of the Initial Premises Subtenant
Improvements (as defined below) in the Initial Premises which is caused solely
by an Initial Premises Rent Commencement Date Delay. As used herein, the term
“Initial Premises Rent Commencement Date Delay” shall mean only a Force Majeure
Delay or a Sublandlord Caused Delay. As used herein, (i) the term “Force Majeure
Delay” shall mean only an actual delay resulting from fire, earthquake,
explosion, flood, hurricane, the elements, acts of God or the public enemy, war,
invasion, insurrection, rebellion, riots, industry-wide labor strikes or
lockouts (which objectively preclude Subtenant from obtaining from any
reasonable source of union labor or substitute materials at a reasonable cost
necessary for completing the Initial Premises Subtenant Improvements), or
governmental acts (which do not specifically relate to the construction of the
Initial Premises Subtenant Improvements and which objectively preclude
construction of tenant improvements in the Building by any person). For the
purposes hereof, the term “Sublandlord Caused Delay” shall mean only an actual
delay resulting from (a) the failure of Sublandlord to timely approve or
disapprove the Final Space Plans, the Final Construction Documents or the Final
Costs within the applicable time period required under this Subtenant Work
Letter (Initial Premises); or (b) Sublandlord’s failure to disburse the Initial
Premises Improvement Allowance in accordance with Section 2.2 above.
5.2    Determination of Initial Premises Rent Commencement Date Delay. If
Subtenant contends that an Initial Premises Rent Commencement Date Delay has
occurred, Subtenant shall notify Sublandlord in writing within two (2) business
days of each of (i) the date upon which such Initial Premises Rent Commencement
Date Delay becomes known to Subtenant, Architect, or Contractor and (ii) the
date upon which such Initial Premises Rent Commencement Date Delay ends (the
“Termination Date”). Subtenant’s failure to deliver either or both of such
notices to Sublandlord within the required time period shall be deemed to be a
waiver by Subtenant of the contended Initial Premises Rent Commencement Date
Delay to which such notices would have related. If such actions, inaction or
circumstances described in the notice set forth in clause (i), above (the “Delay
Notice”) are not cured by Sublandlord within two (2) business day of receipt of
the Delay Notice and if such actions, inaction or circumstances otherwise
qualify as an Initial Premises Rent Commencement Date Delay, then an Initial
Premises Rent Commencement Date Delay shall be deemed to have occurred
commencing as of the date of Sublandlord’s receipt of the Delay Notice and
ending as of the Termination Date.


    
[***] Confidential Treatment Requested.


EXHIBIT B - Page 8
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





5.3    Definition of Substantial Completion of the Initial Premises Subtenant
Improvements. For purposes of this Section 5, “substantial completion of the
Initial Premises Subtenant Improvements”, “Substantial Completion” or the
Initial Premises being “Substantially Complete” shall mean completion of
construction of the Initial Premises Subtenant Improvements in the Initial
Premises pursuant to the Final Construction Documents and issuance of a
certificate of occupancy or equivalent thereof, with the exception of any punch
list items, any furniture, fixtures, work-stations, built-in furniture or
equipment, and any tenant improvement finish items and materials which are
selected by Subtenant but which are not available within a reasonable time
(given the date of the Initial Premises Rent Commencement Date).

SECTION 6

MISCELLANEOUS
6.1    [Intentionally Omitted].
6.2    Subtenant’s Representative. Subtenant has designated Ada Wong as its sole
representative with respect to the matters set forth in this Subtenant Work
Letter (Initial Premises), who, until further notice to Sublandlord, shall have
full authority and responsibility to act on behalf of the Subtenant as required
in this Subtenant Work Letter (Initial Premises).
6.3    Sublandlord’s Representative. Sublandlord has designated Joshua Roddy as
its sole representative with respect to the matters set forth in this Subtenant
Work Letter (Initial Premises), who, until further notice to Subtenant, shall
have full authority and responsibility to act on behalf of the Sublandlord as
required in this Subtenant Work Letter (Initial Premises).
6.4    Subtenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers for Initial Premises Subtenant Improvements consisting of electrical,
mechanical (HVAC) and/or carpentry (including acoustical ceilings, drywall,
millwork and doors) shall all be union labor in compliance with the master labor
agreements existing between trade unions and the San Francisco Bay Area Chapter
of the Associated General Contractors of America.
6.5    Time of the Essence in This Subtenant Work Letter (Initial Premises).
Unless otherwise indicated, all references herein to a “number of days” shall
mean and refer to calendar days. In all instances where Subtenant is required to
approve or deliver an item, if no written notice of approval is given or the
item is not delivered within the stated time period, at Sublandlord’s sole
option, at the end of such period the item shall automatically be deemed
approved or delivered by Subtenant and the next succeeding time period shall
commence.
6.6    Subtenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in Section 19.1 of
this Lease, or a default by Subtenant under this Subtenant Work Letter (Initial
Premises), has occurred at any time on or before the Substantial Completion of
the Initial Premises, then (i) in addition to all other rights and remedies
granted to Sublandlord pursuant to the Lease, Sublandlord shall have the right
to withhold payment of all or any portion of the Subtenant Initial Premises
Improvement Allowance and/or Sublandlord may cause Contractor to cease the
construction of the Initial Premises (in which case, Subtenant shall be
responsible for any delay in the Substantial Completion of the Initial Premises
caused by such work stoppage as set forth in Section 5 of this Subtenant Work
Letter (Initial Premises), and (ii) all other obligations of Sublandlord under
the terms of this Subtenant Work Letter (Initial Premises) shall be forgiven
until such time as such default is cured pursuant to the terms of the Lease.


    
[***] Confidential Treatment Requested.


EXHIBIT B - Page 9
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





SCHEDULE 3 TO EXHIBIT B


APPROVED VENDORS LIST


[See Attached]






    
[***] Confidential Treatment Requested.


EXHIBIT B - Page 10
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT C
215 FREMONT STREET
PROJECT LEGAL DESCRIPTION
Common Address:
215 Fremont Street
San Francisco, CA 94105


Legal Description:


The real property located in the City of San Francisco, California and more
particularly described as follows:


PARCEL 1:


LOT 12, AS SHOWN AND DELINEATED ON THAT CERTAIN PARCEL MAP BEING A RESUBDIVISION
OF ASSESSOR'S LOTS I, 2 AND 9, BLOCK 3738, ALSO BEING A PORTION OF 100 VARA
BLOCK NO. 336, RECORDED DECEMBER4, 1981, SERIES NO. D-155242, IN BOOK 22 OF
PARCEL MAPS, AT PAGE 44, IN THE OFFICE OF THE RECORDER OF SAID COUNTY.


RESERVING FROM SAID PARCEL I, EASEMENTS FOR OPEN SPACE PURPOSES OVER THOSE
PORTIONS OF ABOVE MENTIONED LOT 12 DESCRIBED AS PARCELS "H" AND "I" IN OPEN
SPACE EASEMENT AGREEMENT DATED 6-3-85 AND RECORDED 8-6-85, REEL D893, IMAGE
1318, AS AN APPURTENANCE TO LOT 12 SHOWN ON THE ABOVE REFERENCED PARCEL MAP.


PARCEL2:


TOGETHER WITH A RIGHT OF WAY FOR PASSAGE OF PERSONS AND VEHICLES TO AND FROM THE
PROPERTY HEREINBEFORE DESCRIBED, AND FOR NO OTHER PURPOSES, OVER, UPON AND
ACROSS THAT CERTAIN REAL PROPERTY IN THE CITY AND COUNTY OF SAN FRANCISCO, STATE
OF CALIFORNIA, DESCRIBED AS FOLLOWS:


BEGINNING AT A POINT ON THE SOUTHWESTERLY LINE OF BEALE STREET, DISTANT THEREON
308.375 FEET NORTHWESTERLY FROM THE NORTHWESTERLY LINE OF FOLSOM STREET; THENCE
FROM SAID POINT OF BEGINNING RUNNING NORTHWESTERLY ALONG THE SOUTHWESTERLY LINE
OF BEALE STREET 12.70 FEET; THENCE AT A RIGHT ANGLE SOUTHWESTERLY 9.37 FEET TO
THE NORTHEASTERLY CORNER OF SAID PARCEL OF REAL PROPERTY HEREINABOVE FIRST
DESCRIBED; THENCE AT A RIGHT ANGLE SOUTHEASTERLY ALONG THE NORTHEASTERLY LINE OF
SAID PARCEL, 12.70 FEET TO THE SOUTHEASTERLY CORNER OF SAID PARCEL;
THENCE AT A RIGHT ANGLE NORTHEASTERLY 9.37 FEET TO THE POINT OF BEGINNING.


BEING A PORTION OF 100 VARA BLOCK NO. 336.


    
[***] Confidential Treatment Requested.


EXHIBIT C - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





AS CREATED AND GRANTED IN THE DEED FROM THE STATE OF CALIFORNIA TO
THOMAS A. SHORT AND GERALDINE S. SHORT, HIS WIFE, DATED MARCH 27, 1945, AND
RECORDED APRIL 4, 1945, IN BOOK 4225, PAGE 63, OFFICIAL RECORDS IN THE OFFICE OF
THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA.


PARCEL3:


EASEMENTS DESIGNATED AS PARCELS "A", "B", "C", "D", "E" AND "G" AND AS CREATED
BY DECLARATION OF EASEMENTS BY PALADIN N.Y., A NETHERLANDS ANTILLES CORPORATION,
DATED JUNE 29, 1984, IN BOOK D-700, PAGE 336, SERIES NO. D-517864, OFFICIAL
RECORDS, AND AS RESERVED IN DEED DATED SEPTEMBER
12, 1984, IN BOOK D-726, PAGE 1207, SERIES NO. D-546552, OFFICIAL RECORDS, AND
IN DEED DATED JUNE 3, 1985, RECORDED NOVEMBER 26, 1985, IN BOOK D-970, PAGE
581, SERIES NO. D-721928, OFFICIAL RECORDS. LOT 012, BLOCK 3738




    
[***] Confidential Treatment Requested.


EXHIBIT C - Page 2
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT D
215 FREMONT
DEPICTION OF THE BASEMENT PARKING AREA
























































































    
[***] Confidential Treatment Requested.


EXHIBIT D - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT E
215 FREMONT STREET
RULES AND REGULATIONS
The following Rules and Regulations are those in effect as of the date of this
Lease to which this Exhibit E is attached and are subject to change pursuant to
Article 5 of this Lease.
1.    Subtenant shall faithfully observe and comply with the following Rules and
Regulations. Sublandlord shall not be responsible to Subtenant for the
nonperformance of any of said Rules and Regulations by or otherwise with respect
to the acts or omissions of any other tenants or occupants of the Project. In
the event of any conflict between the Rules and Regulations and the other
provisions of this Lease, the latter shall control.
2.    Subtenant shall not alter any lock or install any new or additional locks
or bolts on any doors or windows of the Premises without obtaining Sublandlord’s
prior written consent. Subtenant shall bear the cost of any lock changes or
repairs required by Subtenant. A reasonable number of keys will be furnished by
Sublandlord for the Premises, and any additional keys required by Subtenant must
be obtained from Sublandlord at a reasonable cost to be established by
Sublandlord. Upon the termination of this Lease, Subtenant shall restore to
Sublandlord all keys of stores, offices, and toilet rooms, either furnished to,
or otherwise procured by, Subtenant and in the event of the loss of keys so
furnished, Subtenant shall pay to Sublandlord the cost of replacing same or of
changing the lock or locks opened by such lost key if Sublandlord shall deem it
necessary to make such changes.
3.    All doors opening to public corridors shall be kept closed at all times
except for normal ingress and egress to the Premises.
4.    Sublandlord reserves the right to close and keep locked all entrance and
exit doors of the Building during such hours as are customary for comparable
buildings in the San Francisco, California area. Subtenant, its employees and
agents must be sure that the doors to the Building are securely closed and
locked when leaving the Premises if it is after the normal hours of business for
the Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register. Access to the Building may be refused unless the
person seeking access has proper identification or has a previously arranged
pass for access to the Building. Sublandlord will furnish passes to persons for
whom Subtenant requests same in writing. Subtenant shall be responsible for all
persons for whom Subtenant requests passes and shall be liable to Sublandlord
for all acts of such persons. Sublandlord and his agents shall in no case be
liable for damages for any error with regard to the admission to or exclusion
from the Building of any person. In case of invasion, mob, riot, public
excitement, or other commotion, Sublandlord reserves the right to prevent access
to the Building or the Project during the continuance thereof by any means it
deems appropriate for the safety and protection of life and property.
5.    No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Sublandlord. All moving activity into or out of
the Building shall be scheduled with Sublandlord and done only at such time and
in such manner as Sublandlord designates. Sublandlord shall have the right to
prescribe the weight, size and position of all safes and other heavy property
brought into the Building and also the times and manner of moving the same in
and out of the Building. Safes and other heavy objects shall, if considered
necessary by Sublandlord, stand on supports of such thickness


    
 
EXHIBIT E - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





as is necessary to properly distribute the weight. Sublandlord will not be
responsible for loss of or damage to any such safe or property in any case. Any
damage to any part of the Building, its contents, occupants or visitors by
moving or maintaining any such safe or other property shall be the sole
responsibility and expense of Subtenant.
6.    No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Sublandlord.
7.    The requirements of Subtenant will be attended to only upon application at
the management office for the Project or at such office location designated by
Sublandlord. Employees of Sublandlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Sublandlord.
8.    No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Subtenant on any part of the Premises or the
Building without the prior written consent of the Sublandlord. Subtenant shall
not disturb, solicit, peddle, or canvass any occupant of the Project and shall
cooperate with Sublandlord and its agents of Sublandlord to prevent same.
9.    The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
10.    Subtenant shall not overload the floor of the Premises, nor mark, drive
nails or screws, or drill into the partitions, woodwork or drywall or in any way
deface the Premises or any part thereof without Sublandlord’s prior written
consent; provided, however, Sublandlord’s prior consent shall not be required
with respect to Subtenant’s placement of pictures and other normal office wall
hangings on the interior walls of the Premises.
11.    Except for vending machines intended for the sole use of Subtenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Sublandlord.
12.    Except as permitted pursuant to the Lease, Subtenant shall not use or
keep in or on the Premises, the Building, or the Project any kerosene, gasoline
or other inflammable or combustible fluid, chemical, substance or material.
13.    Subtenant shall not without the prior written consent of Sublandlord use
any method of heating or air conditioning other than that supplied by
Sublandlord.
14.    Subtenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Sublandlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way. Subtenant
shall not throw anything out of doors, windows or skylights or down passageways.


[***] Confidential Treatment Requested.


EXHIBIT E - Page 2
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





15.    Subtenant shall not bring into or keep within the Project, the Building
or the Premises any animals, birds, aquariums, or, except in areas designated by
Sublandlord.
16.    The Premises shall not be used for lodging or for any improper,
objectionable or immoral purpose. Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.
17.    The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary. Subtenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Sublandlord. Subtenant shall not engage or pay any employees
on the Premises except those actually working for such tenant on the Premises
nor advertise for laborers giving an address at the Premises.
18.    Sublandlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Sublandlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
19.    Subtenant, its employees and agents shall not loiter in or on the
entrances, corridors, sidewalks, lobbies, courts, halls, stairways, elevators,
vestibules or any Common Areas for the purpose of smoking tobacco products or
for any other purpose, nor in any way obstruct such areas, and shall use them
only as a means of ingress and egress for the Premises.
20.    Subtenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Sublandlord to ensure the most effective
operation of the Building’s heating and air conditioning system, and shall
refrain from attempting to adjust any controls.
21.    Subtenant shall store all its trash and garbage within the interior of
the Premises. No material shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash and garbage in Irvine,
California without violation of any law or ordinance governing such disposal.
All trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Sublandlord shall
designate.
22.    Subtenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Sublandlord or any governmental
agency.
23.    Any persons employed by Subtenant to do janitorial work shall be subject
to the prior written approval of Sublandlord, and while in the Building and
outside of the Premises, shall be subject to and under the control and direction
of the Building manager (but not as an agent or servant of such manager or of
Sublandlord), and Subtenant shall be responsible for all acts of such persons.
24.    No awnings or other projection shall be attached to the outside walls of
the Building without the prior written consent of Sublandlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Sublandlord standard drapes.
All electrical ceiling fixtures hung in the Premises or spaces along the


[***] Confidential Treatment Requested.


EXHIBIT E - Page 3
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





perimeter of the Building must be fluorescent and/or of a quality, type, design
and a warm white bulb color approved in advance in writing by Sublandlord.
Neither the interior nor exterior of any windows shall be coated or otherwise
sunscreened without the prior written consent of Sublandlord. Subtenant shall
abide by Sublandlord’s regulations concerning the opening and closing of window
coverings which are attached to the windows in the Premises, if any, which have
a view of any interior portion of the Building or Common Area.
25.    The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Subtenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
26.    Subtenant must comply with requests by the Sublandlord concerning the
informing of their employees of items of importance to the Sublandlord.
27.    Subtenant must comply with the State of California “No Smoking” law set
forth in California Labor Code Section 6404.5, and any local “No Smoking” or “No
Vaping” ordinance which may be in effect from time to time and which is not
superseded by such State law(s).
28.    Subtenant hereby acknowledges that Sublandlord shall have no obligation
to provide guard service or other security measures for the benefit of the
Premises, the Building or the Project. Subtenant hereby assumes all
responsibility for the protection of Subtenant and its agents, employees,
contractors, invitees and guests, and the property thereof, from acts of third
parties, including keeping doors locked and other means of entry to the Premises
closed, whether or not Sublandlord, at its option, elects to provide security
protection for the Project or any portion thereof. Subtenant further assumes the
risk that any safety and security devices, services and programs which
Sublandlord elects, in its sole discretion, to provide may not be effective, or
may malfunction or be circumvented by an unauthorized third party, and Subtenant
shall, in addition to its other insurance obligations under this Lease, obtain
its own insurance coverage to the extent Subtenant desires protection against
losses related to such occurrences. Subtenant shall cooperate in any reasonable
safety or security program developed by Sublandlord or required by law.
29.    All office equipment of any electrical or mechanical nature shall be
placed by Subtenant in the Premises in settings approved by Sublandlord, to
absorb or prevent any vibration, noise and annoyance.
30.    Subtenant shall not use in any space or in the public halls of the
Building, any hand trucks except those equipped with rubber tires and rubber
side guards.
31.    No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Sublandlord.
32.    No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.
Sublandlord reserves the right at any time to change or rescind any one or more
of these Rules and Regulations, or to make such other and further reasonable
Rules and Regulations as in Sublandlord’s judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Premises,
Building, the Common Area and the Project, and for the preservation of good
order therein, as well as for the convenience of other occupants and tenants
therein. Sublandlord may waive any one or more of these Rules and Regulations
for the benefit of any particular tenants, but no such waiver by


[***] Confidential Treatment Requested.


EXHIBIT E - Page 4
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





Sublandlord shall be construed as a waiver of such Rules and Regulations in
favor of any other tenant, nor prevent Sublandlord from thereafter enforcing any
such Rules or Regulations against any or all tenants of the Project. Subtenant
shall be deemed to have read these Rules and Regulations and to have agreed to
abide by them as a condition of its occupancy of the Premises.




[***] Confidential Treatment Requested.


EXHIBIT E - Page 5
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT F
215 FREMONT STREET
DEPICTION OF BREAK ROOMS AND PRIVATE MEETING SPACES
ATTACHED


















































































    
[***] Confidential Treatment Requested.


EXHIBIT F - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT G
215 FREMONT STREET
PREMISES DELIVERY CONFIRMATION FORM
To:
Charles Schwab & Co., Inc.
Attn: Senior Vice President
Corporate Real Estate
211 Main Street
San Francisco, CA 91405

Charles Schwab & Co., Inc.
P.O. Box 881566
San Francisco, CA 9488-1566
Attn: Corporate Real Estate Lease Administration
        
        

Re:
Office Sublease dated ____________, _____ between Charles Schwab & Co., Inc., a
California corporation(“Sublandlord”), and Fitbit Inc., a Delaware corporation
(“Tenant”), concerning Floors 3, 4, 5, 6, 7, 7A and a portion of Floor 8 of the
office building located at 215 Fremont Street, San Francisco, California.

Gentlemen:
In accordance with the Office Sublease (the “Lease”), we wish to confirm as
follows:
1.
The Delivery Date for Floor _______ was _________ __, 20__ (the “____ Floor
Delivery Date”).

2.
As a result of the _______ Floor Delivery Date, the estimated Rent Commencement
Date for Floor _________ is _______ __, 20__, and the initial Base Rent for such
floor shall be $______________ per month, until __________ __, 20__, at which
time the Base Rent for such Floor will increase to $____________.

3.
The Subtenant Improvement Allowance for Floor ________ shall be $______________.

4.
The Rent Commencement Date for each previously delivered Floor and the current
Base Rent for each such Floor is as follows:

Floor
Rent Commencement Date
Current Base Rent
 
 
 
 
 
 
 
 
 





    
[***] Confidential Treatment Requested.


EXHIBIT G - Page 1
215 FREMONT STREET
[_____________]








--------------------------------------------------------------------------------





5.
The Base Year for Floor _____ is _______, and Subtenant’s Share for such Floor
is ____%.

6.
Attached hereto, as Exhibit A is a Subtenant Work Letter applicable to Floor
________, which shall govern construction of the Subtenant Improvements in such
Floor.

Agreed to and accepted as
of _________________, 20__.
“Sublandlord”:

CHARLES SCHWAB & CO., INC.,
a California corporation

By:             
Name:
Title:
“Subtenant”:

FITBIT, INC.,
a Delaware corporation

By:        
Name:    
Title:        

By:        
Name:    
Title:        








 
EXHIBIT G - Page 2
215 FREMONT STREET
[_____________]










--------------------------------------------------------------------------------







EXHIBIT B TO EXHIBIT G


Subtenant Work Letter (Floor _________)


[See Attached]








 
EXHIBIT G - Page 3
215 FREMONT STREET
[_____________]










--------------------------------------------------------------------------------






EXHIBIT H
DESIRED FF&E
[See Attached]






















































































    
[***] Confidential Treatment Requested.


EXHIBIT H - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------








EXHIBIT I
215 FREMONT STREET
FORM OF SUBTENANT’S ESTOPPEL CERTIFICATE
The undersigned as Subtenant under that certain Office Sublease (the “Lease”)
made and entered into as of ___________, ______ by and between _______________
as Sublandlord, and the undersigned as Subtenant, for Premises on the
______________ floor(s) of the office building located at 215 Fremont Street,
San Francisco, California, certifies as follows:
1.    Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises. The Lease
is in full force and effect and has not been modified, supplemented, canceled or
amended in any respect, except as stated above. Subtenant shall not modify the
documents contained in Exhibit A without the prior written consent of
Sublandlord’s mortgagee.
2.    Subtenant currently occupies the Premises described in the Lease, and
Subtenant is the owner and holder of all rights, title and interest in the
subleasehold estate created by the Lease and has no actual present knowledge of
any prior assignment of the Sublandlord’s interest in the Lease, except
________________.
3.     There is no ongoing construction of Subtenant Improvements at the
Premises except: _________________. To the knowledge of Subtenant, (i) the
Subtenant Improvements comply with the terms of the Lease and all Applicable
Laws and have been accepted by Subtenant, and (ii) all reimbursements and
allowances due to Subtenant under the Lease in connection with the Subtenant
Improvements have been paid in full.
4.    All permits and certificates of occupancy, if any, required for the
operation of the Premises by Subtenant have been obtained. To the knowledge of
Subtenant, the Premises may be used for the purposes contemplated by Subtenant
in accordance with Applicable Laws.
5.    The Lease Term commenced on _______________, ____________, and expires on
_________________________________, and the undersigned has no option to extend,
terminate or cancel the Lease or to purchase all or any part of the Premises,
the Building and/or the Project.
6.    Subtenant commenced paying Rent on ______________________. All monthly
installments of Base Rent, all Additional Rent and all monthly installments of
estimated Additional Rent have been paid when due through ___________. The
current monthly installment of Base Rent is $_____________________. No
installment of Rent has been or will be prepaid more than thirty (30) days
before it comes due, and no security has been deposited with Sublandlord except
as provided in the Lease.
7.    Subtenant has not transferred, assigned, or sublet any portion of the
Premises nor entered into any license or concession agreements with respect
thereto except as follows:_______________
8.    To Subtenant’s knowledge, all conditions of the Lease to be performed by
Sublandlord necessary to the enforceability of the Lease have been satisfied and
Sublandlord is not in default


    
[***] Confidential Treatment Requested.


EXHIBIT I - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





thereunder. In addition, the undersigned has not delivered any notice to
Sublandlord regarding a default by Sublandlord thereunder.
9.    No event has occurred or is continuing which would constitute a default by
either Subtenant or, to Subtenant’s knowledge, Sublandlord under the Lease or
which would constitute such a default but for the requirement that notice be
given or that a period of time elapse or both. As of the date hereof, there are
no existing defenses or offsets, or, to the undersigned’s knowledge, claims or
any basis for a claim, that the undersigned has against Sublandlord.
11.    If Subtenant is a corporation or partnership, each individual executing
this Estoppel Certificate on behalf of Subtenant hereby represents and warrants
that Subtenant is a duly formed and existing entity qualified to do business in
California and that Subtenant has full right and authority to execute and
deliver this Estoppel Certificate and that each person signing on behalf of
Subtenant is authorized to do so.
12.    There are no actions pending against the undersigned under the bankruptcy
or similar laws of the United States or any state.
13.    Other than in compliance with all Applicable Laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.
Each capitalized term used herein and not defined herein shall have the meaning
set forth for such term in the Lease.
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Sublandlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
This Certificate may not be modified orally or in any manner other than by an
agreement, in writing, signed by the undersigned and its successors in interest.
This Certificate has been duly authorized, executed and delivered by Subtenant.
Executed at ______________ on the ____ day of ___________, ______.










[***] Confidential Treatment Requested.


EXHIBIT I - Page 2
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------





“Subtenant”:



            ,
a             


By:            
Name:         
Title:         


By:            
Name:         
Title:         




[***] Confidential Treatment Requested.


EXHIBIT I - Page 3
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT J-1
215 FREMONT STREET
DEPICTION OF SUBTENANT’S FIRST TOP SIGN
ATTACHED






























    
[***] Confidential Treatment Requested.


EXHIBIT J-1 - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT J-2
215 FREMONT STREET
DEPICTION OF SUBTENANT’S SECOND TOP SIGN
ATTACHED




























    
[***] Confidential Treatment Requested.


EXHIBIT J-2 - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT J-3
215 FREMONT STREET
DEPICTION OF SUBTENANT’S THIRD TOP SIGN
ATTACHED






























    
[***] Confidential Treatment Requested.
EXHIBIT J-3 - Page 1
215 FREMONT STREET
Fitbit, Inc.






--------------------------------------------------------------------------------






EXHIBIT J-4
215 FREMONT STREET
DEPICTION OF SUBTENANT’S ENTRANCE PLACARD
ATTACHED


















































































Exhibit J-4 At Exterior Entry to Lobby


    
[***] Confidential Treatment Requested.


EXHIBIT J-4
215 FREMONT STREET
Fitbit, Inc.




